Exhibit 10.1

 

 

 

TERM LOAN AGREEMENT

Dated as of February 7, 2020

by and among

BROADSTONE NET LEASE, LLC,

as Borrower,

BROADSTONE NET LEASE, INC.

as Parent,

THE FINANCIAL INSTITUTIONS PARTY HERETO

AND THEIR ASSIGNEES UNDER SECTION 13.6.,

as Lenders,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

and

JPMORGAN CHASE BANK, N.A.,

as Sole Lead Arranger and Sole Bookrunner

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article I. DEFINITIONS

     1  

Section 1.1

 

Definitions

     1  

Section 1.2

 

General; References to Eastern Time

     34  

Section 1.3

 

Financial Attributes of Non-Wholly Owned Subsidiaries

     35  

Section 1.4

 

Interest Rates; LIBOR Notification

     35  

Article II. CREDIT FACILITY

     36  

Section 2.1

 

[Intentionally Omitted]

     36  

Section 2.2

 

Term Loans

     36  

Section 2.3

 

[Intentionally Omitted]

     37  

Section 2.4

 

Rates and Payment of Interest on Loans

     37  

Section 2.5

 

Number of Interest Periods

     38  

Section 2.6

 

Repayment of Loans

     38  

Section 2.7

 

Optional Prepayments

     38  

Section 2.8

 

Continuation

     39  

Section 2.9

 

Conversion

     39  

Section 2.10

 

Notes

     40  

Article III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

     40  

Section 3.1

 

Payments

     40  

Section 3.2

 

Pro Rata Treatment

     41  

Section 3.3

 

Sharing of Payments, Etc.

     41  

Section 3.4

 

Several Obligations

     42  

Section 3.5

 

Fees

     42  

Section 3.6

 

Computations

     42  

Section 3.7

 

Usury

     42  

Section 3.8

 

Statements of Account

     43  

Section 3.9

 

Defaulting Lenders

     43  

Section 3.10

 

Taxes; Foreign Lenders

     44  

Article IV. INTENTIONALLY OMITTED

     48  

Article V. YIELD PROTECTION, ETC.

     48  

Section 5.1

 

Additional Costs; Capital Adequacy

     48  

Section 5.2

 

Alternative Rate of Interest

     50  

Section 5.3

 

Illegality

     51  

Section 5.4

 

Compensation

     52  

Section 5.5

 

[Reserved]

     53  

Section 5.6

 

Affected Lenders

     53  

Section 5.7

 

Change of Lending Office

     54  

Section 5.8

 

Assumptions Concerning Funding of LIBOR Loans

     54  

 

i



--------------------------------------------------------------------------------

Article VI. CONDITIONS PRECEDENT

     54  

Section 6.1

 

Conditions Precedent to Effective Date

     54  

Section 6.2

 

Conditions Precedent to All Credit Events

     57  

Article VII. REPRESENTATIONS AND WARRANTIES

     57  

Section 7.1

 

Representations and Warranties

     57  

Section 7.2

 

Survival of Representations and Warranties, Etc.

     65  

Article VIII. AFFIRMATIVE COVENANTS

     65  

Section 8.1

 

Preservation of Existence and Similar Matters

     65  

Section 8.2

 

Compliance with Applicable Law

     65  

Section 8.3

 

Maintenance of Property

     66  

Section 8.4

 

Conduct of Business

     66  

Section 8.5

 

Insurance

     66  

Section 8.6

 

Payment of Taxes and Claims

     66  

Section 8.7

 

Books and Records; Inspections

     67  

Section 8.8

 

Use of Proceeds

     67  

Section 8.9

 

Environmental Matters

     68  

Section 8.10

 

Further Assurances

     68  

Section 8.11

 

Material Contracts

     68  

Section 8.12

 

Additional Guarantors

     68  

Section 8.13

 

REIT Status

     70  

Article IX. INFORMATION

     70  

Section 9.1

 

Quarterly Financial Statements

     70  

Section 9.2

 

Year End Statements

     70  

Section 9.3

 

Compliance Certificate

     70  

Section 9.4

 

Other Information

     71  

Section 9.5

 

Electronic Delivery of Certain Information

     73  

Section 9.6

 

Public/Private Information

     75  

Section 9.7

 

USA Patriot Act Notice; Compliance

     76  

Article X. NEGATIVE COVENANTS

     76  

Section 10.1

 

Financial Covenants

     76  

Section 10.2

 

Negative Pledge

     77  

Section 10.3

 

Restrictions on Intercompany Transfers

     78  

Section 10.4

 

Merger, Consolidation, Sales of Assets and Other Arrangements

     79  

Section 10.5

 

Plans

     79  

Section 10.6

 

Fiscal Year

     79  

Section 10.7

 

Modifications of Organizational Documents and Material Contracts

     80  

Section 10.8

 

Transactions with Affiliates

     80  

 

ii



--------------------------------------------------------------------------------

Section 10.9

 

Environmental Matters

     80  

Section 10.10

 

Derivatives Contracts

     80  

Article XI. DEFAULT

     81  

Section 11.1

 

Events of Default

     81  

Section 11.2

 

Remedies Upon Event of Default

     84  

Section 11.3

 

Remedies Upon Default

     85  

Section 11.4

 

Marshaling; Payments Set Aside

     85  

Section 11.5

 

Allocation of Proceeds

     86  

Section 11.6

 

[Intentionally Omitted]

     86  

Section 11.7

 

Performance by Administrative Agent; Rescission of Acceleration by
Super-Majority Lenders

     86  

Section 11.8

 

Rights Cumulative

     87  

Article XII. THE ADMINISTRATIVE AGENT

     88  

Section 12.1

 

Authorization and Actions

     88  

Section 12.2

 

Administrative Agent’s Reliance, Indemnification, Etc.

     90  

Section 12.3

 

The Administrative Agent Individually

     91  

Section 12.4

 

Successor Administrative Agent

     91  

Section 12.5

 

Acknowledgements of Lenders

     92  

Section 12.6

 

Indemnification of Administrative Agent

     93  

Section 12.7

 

ERISA Representations of the Lenders

     94  

Article XIII. MISCELLANEOUS

     95  

Section 13.1

 

Notices

     95  

Section 13.2

 

Expenses

     96  

Section 13.3

 

Stamp, Intangible and Recording Taxes

     97  

Section 13.4

 

Setoff

     97  

Section 13.5

 

Litigation; Jurisdiction; Other Matters; Waivers

     98  

Section 13.6

 

Successors and Assigns

     99  

Section 13.7

 

Amendments and Waivers

     103  

Section 13.8

 

Nonliability of Administrative Agent and Lenders

     105  

Section 13.9

 

Confidentiality

     106  

Section 13.10

 

Indemnification

     107  

Section 13.11

 

Termination; Survival

     109  

Section 13.12

 

Severability of Provisions

     110  

Section 13.13

 

GOVERNING LAW

     110  

Section 13.14

 

Counterparts

     110  

Section 13.15

 

Obligations with Respect to Loan Parties and Subsidiaries

     110  

Section 13.16

 

Independence of Covenants

     110  

Section 13.17

 

Limitation of Liability

     111  

Section 13.18

 

Entire Agreement

     111  

Section 13.19

 

Construction

     111  

Section 13.20

 

Headings

     111  

 

iii



--------------------------------------------------------------------------------

Section 13.21

 

Acknowledgement and Consent to Bail-In of EEA  Financial Institutions

     111  

Section 13.22

 

Acknowledgement Regarding Any Supported QFCs

     112  

 

SCHEDULE I

 

Commitments

SCHEDULE 1.1.

 

List of Loan Parties

SCHEDULE 7.1.(b)

 

Ownership Structure

SCHEDULE 7.1.(f)

 

Properties

SCHEDULE 7.1.(g)

 

Indebtedness and Guaranties

SCHEDULE 7.1.(h)

 

Material Contracts

SCHEDULE 7.1.(i)

 

Litigation

SCHEDULE 7.1.(r)

 

Affiliate Transactions

EXHIBIT A

 

Form of Assignment and Assumption Agreement

EXHIBIT B

 

Intentionally Omitted

EXHIBIT C-1

 

Form of Guaranty

EXHIBIT C-2

 

Form of Additional Guaranty

EXHIBIT D

 

Form of Notice of Continuation

EXHIBIT E

 

Form of Notice of Conversion

EXHIBIT F

 

Form of Term Note

EXHIBIT G

 

Form of Compliance Certificate

EXHIBIT H

 

Form of Notice of Term Loan Borrowing

EXHIBIT I

 

Form of Tax Compliance Certificates

 

iv



--------------------------------------------------------------------------------

THIS TERM LOAN AGREEMENT (this “Agreement”) dated as of February 7, 2020 by and
among BROADSTONE NET LEASE, LLC, a limited liability company formed under the
laws of the State of New York (the “Borrower”), BROADSTONE NET LEASE, INC., a
corporation formed under the laws of the State of Maryland (the “Parent”), each
of the financial institutions initially a signatory hereto together with their
successors and assignees under Section 13.6. (the “Lenders”), JPMORGAN CHASE
BANK, N.A., as Administrative Agent (together with its successors and assigns,
the “Administrative Agent”), and JPMORGAN CHASE BANK, N.A., as Sole Lead
Arranger and Sole Bookrunner (in such capacity, the “Joint Lead Arranger”).

WHEREAS, the Lenders desire to make available to the Borrower a term loan
facility in an initial amount of $60,000,000 on the terms and conditions
contained herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

ARTICLE I. DEFINITIONS

Section 1.1    Definitions.

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.

“Additional Costs” has the meaning given that term in Section 5.1.(b).

“Additional Guaranty” means the guaranty executed and delivered by Broadstone
Ventures, LLC and Amy L. Tait, pursuant to Section 6.1.(a)(ix) and substantially
in the form of Exhibit C-2.

“Adjusted EBITDA” means, for any given period, (a) EBITDA of the Parent and its
Subsidiaries determined on a consolidated basis for such period, minus
(b) Reserves for Replacements in respect of Properties that are subject to a
Tenant Lease that is not a Triple Net Lease.

“Adjusted LIBO Rate” means, with respect to any LIBOR Borrowing for any Interest
Period, an interest rate per annum equal to (a) the LIBO Rate for such Interest
Period multiplied by (b) an amount equal to (i) one, minus (ii) the Applicable
Reserve Requirement.

“Administrative Agent” means JPMorgan, or any successor Administrative Agent
appointed pursuant to Section 12.8.

“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.



--------------------------------------------------------------------------------

“Affected Lender” has the meaning given that term in Section 5.6.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. In no event
shall the Administrative Agent or any Lender be deemed to be an Affiliate of the
Borrower.

“Agreement” has the meaning given that term in the introductory paragraph
hereof.

“Agreement Date” means the date as of which this Agreement is dated.

“Anti-Corruption Laws” means all Applicable Laws of any jurisdiction concerning
or relating to bribery or corruption, including without limitation, the Foreign
Corrupt Practices Act of 1977, as amended.

“Anti-Money Laundering Laws” means any and all Applicable Laws related to the
financing of terrorism or money laundering, including without limitation, any
applicable provision of the Patriot Act and The Currency and Foreign
Transactions Reporting Act (also known as the “Bank Secrecy Act,” 31 U.S.C. §§
5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959).

“Applicable Law” means all applicable international, foreign, federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes,
executive orders, and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Applicable Margin” means the percentage rates set forth in the table below
corresponding to the level (each a “Level”) into which the Borrower’s Credit
Rating then falls. As of the Agreement Date, the Applicable Margins are
determined based on Level IV. Any change in the Borrower’s Credit Rating which
would cause the Applicable Margins to be determined based on a different Level
shall be effective as of the first day of the first calendar month immediately
following receipt by the Administrative Agent of written notice delivered by the
Borrower in accordance with Section 9.4.(r) that the Borrower’s Credit Rating
has changed; provided, however, if the Borrower has not delivered the notice
required by such Section but the Administrative Agent becomes aware that the
Borrower’s Credit Rating has changed, then the Administrative Agent may, in its
sole discretion, adjust the Level effective as of the first day of the first
calendar month following the date the Administrative Agent becomes aware that
the Borrower’s Credit Rating has changed. During any period that the Borrower
has received two Credit Ratings that are not equivalent, the Applicable Margin
shall be determined based on the Level corresponding to the higher of such
Credit Ratings (with Level I being the highest and Level V being the lowest).
During any period for which the Borrower has received a Credit Rating from only
one Rating Agency, then the Applicable Margins shall be determined based on such
Credit Rating. During any period that the Borrower has not received a Credit
Rating from either Rating Agency the Applicable Margins shall be determined
based on Level V. The provisions of this definition shall be subject to
Section 2.5.(c).

 

2



--------------------------------------------------------------------------------

    Level       

Borrower’s Credit

Rating (S&P/Moody’s)

  

Applicable Margin

for LIBOR Loans

  

Applicable Margin

for all Base Rate

Loans

I

   A-/A3 or better    0.85%    0%

II

   BBB+/Baa1    0.90%    0%

III

   BBB/Baa2    1.00%    0%

IV

   BBB-/Baa3    1.25%    0.25%

V

   Lower than BBB-/Baa3    1.65%    0.65%

“Applicable Reserve Requirement” means, at any time, for any LIBOR Loan, the
maximum rate, expressed as a decimal, at which reserves (including any basic
marginal, special, supplemental, emergency or other reserves) are required to be
maintained with respect thereto against “Eurocurrency liabilities” (as such term
is defined in Regulation D) under regulations issued from time to time by the
Board of Governors of the Federal Reserve System or other applicable banking
regulator. Without limiting the effect of the foregoing, the Applicable Reserve
Requirement shall reflect any other reserves that the Board of Governors of the
Federal Reserve System or other applicable regulator require to be maintained by
such member banks with respect to (a) any category of liabilities which includes
deposits by reference to which Adjusted LIBOR or any other interest rate of a
Loan is to be determined, or (ii) any category of extensions of credit or other
assets which include LIBOR Loans. A LIBOR Loan shall be deemed to constitute
Eurocurrency liabilities and as such shall be deemed subject to reserve
requirements without benefits of credit for proration, exceptions or offsets
that may be available from time to time to the applicable Lender. The rate of
interest on LIBOR Loans shall be adjusted automatically on and as of the
effective date of any change in the Applicable Reserve Requirement.

“Approved Electronic Platform” has the meaning given that term in Section 9.5.

“Approved Fund” means any Fund that is administered, managed or underwritten by
(a) a Lender, (b) an Affiliate of a Lender, or (c) an entity or an Affiliate of
any entity that administers or manages a Lender.

“Assignment and Assumption” means an Assignment and Assumption Agreement among a
Lender, an Eligible Assignee and the Administrative Agent, substantially in the
form of Exhibit A or any other form (including electronic records generated by
the use of an electronic platform) approved by the Administrative Agent.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.

 

3



--------------------------------------------------------------------------------

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in
effect on such day plus 1⁄2 of 1% and (c) the Adjusted LIBO Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided that for the purpose of
this definition, the Adjusted LIBO Rate for any day shall be based on the LIBO
Screen Rate (or if the LIBO Screen Rate is not available for such one month
Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London time
on such day. Any change in the Base Rate due to a change in the Prime Rate, the
NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the NYFRB Rate or the Adjusted
LIBO Rate, respectively. If the Base Rate is being used as an alternate rate of
interest pursuant to Section 5.2 (for the avoidance of doubt, only until any
amendment has become effective pursuant to Section 5.2(b)), then the Base Rate
shall be the greater of clauses (a) and (b) above and shall be determined
without reference to clause (c) above. For the avoidance of doubt, if the Base
Rate as determined pursuant to the foregoing would be less than 1.00%, such rate
shall be deemed to be 1.00% for purposes of this Agreement.

“Base Rate Loan” means a Loan (or any portion thereof) bearing interest at a
rate based on the Base Rate.

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been selected by the Administrative
Agent and the Borrower giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body and/or (ii) any evolving or
then-prevailing market convention for determining a rate of interest as a
replacement to the LIBO Rate for U.S. dollar-denominated syndicated credit
facilities and (b) the Benchmark Replacement Adjustment; provided that, if the
Benchmark Replacement as so determined would be less than zero, the Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement;
provided further that any such Benchmark Replacement shall be administratively
feasible as determined by the Administrative Agent in its reasonable discretion.

“Benchmark Replacement Adjustment” means the spread adjustment, or method for
calculating or determining such spread adjustment, (which may be a positive or
negative value or zero) that has been selected by the Administrative Agent and
the Borrower giving due consideration to (i) any selection or recommendation of
a spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the LIBO Rate with the applicable Unadjusted
Benchmark Replacement by the Relevant Governmental Body and/or (ii) any evolving
or then-prevailing market convention for determining a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement for U.S. dollar-denominated syndicated credit facilities at such
time (for the avoidance of doubt, such Benchmark Replacement Adjustment shall
not be in the form of a reduction to the Applicable Margin).

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides in its
reasonable discretion may be appropriate to reflect the

 

4



--------------------------------------------------------------------------------

adoption and implementation of such Benchmark Replacement and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent decides that
adoption of any portion of such market practice is not administratively feasible
or if the Administrative Agent determines that no market practice for the
administration of the Benchmark Replacement exists, in such other manner of
administration as the Administrative Agent decides is reasonably necessary in
connection with the administration of this Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:

(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the LIBO Screen Rate permanently or indefinitely ceases to provide the LIBO
Screen Rate; or

(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:

(1) a public statement or publication of information by or on behalf of the
administrator of the LIBO Screen Rate announcing that such administrator has
ceased or will cease to provide the LIBO Screen Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate;

(2) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the LIBO Screen Rate, a resolution authority with jurisdiction over the
administrator for the LIBO Screen Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the LIBO Screen
Rate, in each case which states that the administrator of the LIBO Screen Rate
has ceased or will cease to provide the LIBO Screen Rate permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate; and/or

(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate announcing that the
LIBO Screen Rate is no longer representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Requisite Lenders, as

 

5



--------------------------------------------------------------------------------

applicable, by notice to the Borrower, the Administrative Agent (in the case of
such notice by the Requisite Lenders) and the Lenders.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with Section 5.2
and (y) ending at the time that a Benchmark Replacement has replaced the LIBO
Rate for all purposes hereunder pursuant to Section 5.2.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation, which
certification shall be reasonably acceptable to the Administrative Agent and
each requesting Lender, as applicable.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

“BHC Act Affiliate” of a party means an “affiliate’ (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.

“Borrower Information” has the meaning given that term in Section 2.4.(c).

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of LIBOR Loans, as to which a single Interest Period
is in effect.

“Business Day” means (a) a day of the week (but not a Saturday, Sunday or
holiday) on which the offices of the Administrative Agent in New York, New York
are open to the public for carrying on substantially all of the Administrative
Agent’s business functions, and (b) if such day relates to a LIBOR Loan, any
such day that is also a day on which dealings in Dollars are carried on in the
London interbank market. Unless specifically referenced in this Agreement as a
Business Day, all references to “days” shall be to calendar days.

“Capitalization Rate” means 7.50%.

“Capitalized Lease Obligation” means obligations under a lease (to pay rent or
other amounts under any lease or other arrangement conveying the right to use
property) that are required to be capitalized for financial reporting purposes
in accordance with GAAP. The amount of a Capitalized Lease Obligation is the
capitalized amount of such obligation as would be required to be reflected on a
balance sheet of the applicable Person prepared in accordance with GAAP as of
the applicable date.

 

6



--------------------------------------------------------------------------------

“Cash Equivalents” means (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organisation for Economic Co-operation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short term commercial paper rating of at least A-2 or
the equivalent by S&P or at least P-2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in clause
(b) above; (d) commercial paper issued by any Person incorporated under the laws
of the United States of America or any State thereof and rated at least A-2 or
the equivalent thereof by S&P or at least P-2 or the equivalent thereof by
Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940 which have net assets of at least $500,000,000
and at least 85% of whose assets consist of securities and other obligations of
the type described in clauses (a) through (d) above.

“Compliance Certificate” has the meaning given that term in Section 9.3.

“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with:

(1)    the rate, or methodology for this rate, and conventions for this rate
selected or recommended by the Relevant Governmental Body for determining
compounded SOFR; provided that:

(2)    if, and to the extent that, the Administrative Agent determines that
Compounded SOFR cannot be determined in accordance with clause (1) above, then
the rate, or methodology for this rate, and conventions for this rate that the
Administrative Agent determines in its reasonable discretion are substantially
consistent with any evolving or then-prevailing market convention for
determining compounded SOFR for U.S. dollar-denominated syndicated credit
facilities at such time;

provided, further, that if the Administrative Agent decides in its reasonable
discretion that any such rate, methodology or convention determined in
accordance with clause (1) or clause (2) is not administratively feasible for
the Administrative Agent, then Compounded SOFR will be deemed unable to be
determined for purposes of the definition of “Benchmark Replacement.”

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

7



--------------------------------------------------------------------------------

“Consolidated Tangible Assets” means, at any time of determination, the total
assets of the Parent and its Subsidiaries (excluding (i) any assets that would
be classified as “intangible assets” under GAAP and (ii) depreciation and
amortization) on a consolidated basis as of the end of the most recent fiscal
quarter for which financial statements of the Parent are available, less all
write-ups subsequent to the Effective Date in the book value of any asset.

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.8.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.9.

“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the LIBO Rate.

“Covered Entity” means any of the following:

 

  (i)

a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

 

  (ii)

a “covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or

 

  (iii)

a “covered FSI” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 382.2(b).

“Covered Party” has the meaning assigned to it in Section 13.22.

“Credit Event” means the making of any Loan.

“Credit Party” means the Administrative Agent and each Lender.

“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Indebtedness of a Person.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.

 

8



--------------------------------------------------------------------------------

“Default” means any of the events specified in Section 11.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Lender” means, subject to Section 3.9.(f), any Lender that (a) has
failed to (i) fund all or any portion of a Loan to be made by it within 2
Business Days of the date such Loan was required to be funded hereunder unless
such Lender notifies the Administrative Agent and the Borrower in writing that
such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent or any Lender
any other amount required to be paid by it hereunder within 2 Business Days of
the date when due, (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within 3 Business Days after
written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder, or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity, or (iii) become the
subject of a Bail In Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 3.9.(f)) upon delivery of written
notice of such determination to the Borrower and each Lender.

“Delaware LLC” means any limited liability company organized or formed under the
laws of the State of Delaware.

“Delaware Divided LLC” means any Delaware LLC which has been formed upon the
consummation of a Delaware LLC Division.

“Delaware LLC Division” means the statutory division of any Delaware LLC into
two or more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited
Liability Company Act.

 

9



--------------------------------------------------------------------------------

“Derivatives Contract” means (a) any transaction (including any master
agreement, confirmation or other agreement with respect to any such transaction)
now existing or hereafter entered into by the Borrower or any of its
Subsidiaries (i) which is a rate swap transaction, swap option, basis swap,
forward rate transaction, commodity swap, commodity option, equity or equity
index swap, equity or equity index option, bond option, interest rate option,
foreign exchange transaction, cap transaction, floor transaction, collar
transaction, currency swap transaction, cross-currency rate swap transaction,
currency option, credit protection transaction, credit swap, credit default
swap, credit default option, total return swap, credit spread transaction,
repurchase transaction, reverse repurchase transaction, buy/sell-back
transaction, securities lending transaction, weather index transaction or
forward purchase or sale of a security, commodity or other financial instrument
or interest (including any option with respect to any of these transactions) or
(ii) which is a type of transaction that is similar to any transaction referred
to in clause (i) above that is currently, or in the future becomes, recurrently
entered into in the financial markets (including terms and conditions
incorporated by reference in such agreement) and which is a forward, swap,
future, option or other derivative on one or more rates, currencies,
commodities, equity securities or other equity instruments, debt securities or
other debt instruments, economic indices or measures of economic risk or value,
or other benchmarks against which payments or deliveries are to be made, and
(b) any combination of these transactions.

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed out, the
termination amount or value determined in accordance therewith, and (b) for any
date prior to the date such Derivatives Contracts have been terminated or closed
out, the then-current mark-to-market value for such Derivatives Contracts,
determined based upon one or more mid-market quotations or estimates provided by
any recognized dealer in Derivatives Contracts (which may include the
Administrative Agent, any Lender, or any Affiliate of any of them).

“Development Property” means a Property currently under development that has not
achieved an Occupancy Rate of 80.0% or more or, subject to the last sentence of
this definition, on which the improvements (other than tenant improvements on
unoccupied space) related to the development have not been completed. The term
“Development Property” shall include real property of the type described in the
immediately preceding sentence that satisfies both of the following conditions:
(i) it is to be (but has not yet been) acquired by the Borrower, any Subsidiary
of the Borrower or any Unconsolidated Affiliate upon completion of construction
pursuant to a contract in which the seller of such real property is required to
develop or renovate prior to, and as a condition precedent to, such acquisition
and (ii) a third party is developing such property using the proceeds of a loan
that is Guaranteed by, or is otherwise recourse to, the Borrower, any Subsidiary
or any Unconsolidated Affiliate. A Development Property on which all
improvements (other than tenant improvements on unoccupied space) related to the
development of such Property have been completed for at least 12 months shall
cease to constitute a Development Property notwithstanding the fact that such
Property has not achieved an Occupancy Rate of at least 80.0%.

“Dollars” or “$” means the lawful currency of the United States of America.

 

10



--------------------------------------------------------------------------------

“Double Net Lease” means a lease by a tenant of a Property under which the
tenant is financially responsible for real estate taxes and insurance premiums
relating to such Property.

“Early Opt-in Election” means the occurrence of:

(1) (i) a determination by the Administrative Agent or (ii) a notification by
the Requisite Lenders to the Administrative Agent (with a copy to the Borrower)
that the Requisite Lenders have determined that U.S. dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in Section 5.2 are being executed or amended,
as applicable, to incorporate or adopt a new benchmark interest rate to replace
the LIBO Rate, and

(2) (i) the election by the Administrative Agent or (ii) the election by the
Requisite Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Requisite Lenders of written
notice of such election to the Administrative Agent.

“EBITDA” means, with respect to a Person for any period and without duplication,
the sum of (a) net income (loss) of such Person for such period determined on a
consolidated basis excluding the following (but only to the extent included in
determining net income (loss) for such period): (i) depreciation and
amortization; (ii) Interest Expense; (iii) income tax expense and franchise tax
expense; (iv) extraordinary or nonrecurring items, including without limitation,
gains and losses from the sale of operating Properties; (v) equity in net income
(loss) of its Unconsolidated Affiliates; and (vi) non-cash expenses related to
mark to market exposure under Derivatives Contracts; plus (b) such Person’s
Ownership Share of EBITDA of its Unconsolidated Affiliates. EBITDA shall be
adjusted to remove any impact from straight line rent leveling adjustments
required under GAAP and amortization of intangibles pursuant to FASB ASC 805.
For purposes of this definition, nonrecurring items shall be deemed to include
(x) gains and losses on early extinguishment of Indebtedness, (y) non-cash
severance and other non-cash restructuring charges and (z) transaction costs of
acquisitions not permitted to be capitalized pursuant to GAAP.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 6.1. shall have been
fulfilled or waived by all of the Lenders.

 

11



--------------------------------------------------------------------------------

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
the Administrative Agent (such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include (i) the Borrower or any of the Borrower’s Affiliates or Subsidiaries
or (ii) any Defaulting Lender or any of its Subsidiaries, or any Person who upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (ii).

“Eligible Property” means a Property which satisfies all of the following
requirements: (a) such Property is owned in fee simple, or leased under a Ground
Lease, by the Borrower or a Wholly Owned Subsidiary of the Borrower; (b) such
Property is located in a State of the contiguous United States of America, in
the District of Columbia or in the States of Hawaii or Alaska; (c) regardless of
whether such Property is owned by the Borrower or a Subsidiary of the Borrower,
the Borrower has the right directly, or indirectly through a Subsidiary of the
Borrower, to take the following actions without the need to obtain the consent
of any Person: (i) to create Liens on such Property as security for Indebtedness
of the Borrower or such Subsidiary, as applicable, and (ii) to sell, transfer or
otherwise dispose of such Property; (d) no tenant of such Property is
(i) subject to any proceeding under Debtor Relief Laws or (ii) more than 60 days
past due on any rental obligation to the Borrower or any of its Subsidiaries in
respect of such Property; (e) all Tenant Leases in respect of such Property are
(i) Triple Net Leases or (ii) Double Net Leases with respect to Properties
developed as medical offices or other office spaces for which Double Net Leases
are customary; (f) such Property is not a Development Property and has been
developed for (i) retail, industrial, healthcare or office use, or (ii) other
use permitted under Parent’s internally approved property selection investment
criteria; provided that Properties qualifying as an Eligible Property pursuant
to this clause (f)(ii) shall not exceed 10% of Total Unencumbered Eligible
Property Value; (g) neither such Property, nor if such Property is owned by a
Wholly Owned Subsidiary of the Borrower, any of the Borrower’s direct or
indirect ownership interest in such Wholly Owned Subsidiary, is subject to
(i) any Lien other than Permitted Liens (other than Permitted Liens described
under clauses (f) – (k) of the definition thereof) or (ii) any Negative Pledge
other than a Permitted Negative Pledge; and (h) such Property is free of all
structural defects, title defects, environmental conditions or other adverse
matters except for defects, conditions or matters which are not individually or
collectively material to the profitable operation of such Property.

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency, any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials, and any analogous or comparable state or local laws, regulations or
ordinances that concern Hazardous Materials or protection of the environment.

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit

 

12



--------------------------------------------------------------------------------

interests in) such Person, whether or not certificated, any security convertible
into or exchangeable for any share of capital stock of (or other ownership or
profit interests in) such Person or warrant, right or option for the purchase or
other acquisition from such Person of such shares (or such other interests), and
any other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.

“Equity Issuance” means any issuance or sale by a Person of any Equity Interest
in such Person and shall in any event include the issuance of any Equity
Interest upon the conversion or exchange of any security constituting
Indebtedness that is convertible or exchangeable, or is being converted or
exchanged, for Equity Interests.

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the withdrawal of a member of
the ERISA Group from a Plan subject to Section 4063 of ERISA during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) the incurrence by a member of the ERISA Group of
any liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan; (d) the incurrence by any member of the ERISA Group of any
liability under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (e) the institution of proceedings to terminate a Plan or
Multiemployer Plan by the PBGC; (f) the failure by any member of the ERISA Group
to make when due required contributions to a Multiemployer Plan or Plan unless
such failure is cured within 30 days or the filing pursuant to Section 412(c) of
the Internal Revenue Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard; (g) any other event or condition that
might reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan
or Multiemployer Plan or the imposition of liability under Section 4069 or
4212(c) of ERISA; (h) the receipt by any member of the ERISA Group of any notice
or the receipt by any Multiemployer Plan from any member of the ERISA Group of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent (within the
meaning of Section 4245 of ERISA), in reorganization (within the meaning of
Section 4241 of ERISA), or in “critical” status (within the meaning of
Section 432 of the Internal Revenue Code or Section 305 of ERISA); (i) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any member of
the ERISA Group or the imposition of any Lien in favor of the PBGC under Title
IV of ERISA; or (j) a determination that a Plan is, or is reasonably expected to
be, in “at risk” status (within the meaning of Section 430 of the Internal
Revenue Code or Section 303 of ERISA).

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common

 

13



--------------------------------------------------------------------------------

control, which, together with the Borrower or any Subsidiary, are treated as a
single employer under Section 414 of the Internal Revenue Code.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Event of Default” means any of the events specified in Section 11.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

“Exchange Act” has the meaning given that term in Section 11.1.(l)(i).

“Excluded Subsidiary” means any Subsidiary (a) holding title to assets that are
or are to become collateral for any Secured Indebtedness that is Nonrecourse
Indebtedness of such Subsidiary and (b) that is prohibited from Guarantying the
Indebtedness of any other Person pursuant to (i) any document, instrument, or
agreement evidencing such Secured Indebtedness or (ii) a provision of such
Subsidiary’s organizational documents which provision was included in such
Subsidiary’s organizational documents as a condition to the extension of such
Secured Indebtedness.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Recipient, U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Term Loan
Commitment pursuant to an Applicable Law in effect on the date on which (i) such
Recipient acquires such interest in the Loan or Term Loan Commitment (other than
pursuant to an assignment request by the Borrower under Section 5.6.) or
(ii) such Recipient (if such Recipient is a Lender) changes its lending office,
except in each case to the extent that, pursuant to Section 3.10., amounts with
respect to such Taxes were payable either to such Recipient’s assignor
immediately before such Recipient became a party hereto or to such Recipient
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.10.(g) and (d) any Taxes imposed
under FATCA.

“Existing Credit Agreement” means that certain Revolving Credit and Term Loan
Agreement dated as of June 23, 2017, by and among the Borrower, the Parent, the
lenders party thereto, Manufacturers and Traders Trust Company, as
administrative agent and the other parties thereto.

“Existing Term Loan Agreements” means (x) the Term Loan Agreement dated as of
February 27, 2019 by and among the Borrower, the Parent, Capital One, National
Association, as administrative agent, and the lenders party thereto, as the same
may be amended, extended, supplemented, restated, refinanced or replaced in
writing from time to time, so long as it contains restrictions on encumbering
assets and other material actions of the Loan Parties that are no more
restrictive than those restrictions contained in the Loan Documents and (y) the
Term Loan

 

14



--------------------------------------------------------------------------------

Agreement dated as of August 2, 2019 by and among the Borrower, the Parent,
JPMorgan Chase Bank, N.A., as administrative agent and the lenders party
thereto, as the same may be amended, extended, supplemented, restated,
refinanced or replaced in writing from time to time, so long as it contains
restrictions on encumbering assets and other material actions of the Loan
Parties that are no more restrictive than those restrictions contained in the
Loan Documents.

“Fair Market Value” means, (a) with respect to a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange or market by any widely recognized reporting method
customarily relied upon by financial institutions and (b) with respect to any
other property, the price which could be negotiated in an arm’s-length free
market transaction, for cash, between a willing seller and a willing buyer,
neither of which is under pressure or compulsion to complete the transaction.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and any intergovernmental agreement between a non-U.S. jurisdiction and the
United States of America with respect to the foregoing and any law, regulation
or practice adopted pursuant to any such intergovernmental agreement.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as shall be set forth on the Federal Reserve Bank
of New York Website from time to time, and published on the next succeeding
Business Day by the NYFRB as the effective federal funds rate; provided that if
the Federal Funds Effective Rate as so determined would be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.

“Federal Reserve Bank of New York’s Website” means the website of the NYFRB at
http://www.newyorkfed.org, or any successor source.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America.

“Fee Letters” means the JPMorgan Fee Letter and any other fee letter entered
into between the Borrower and any other Joint Lead Arranger.

“Fees” means the fees and commissions provided for or referred to in
Section 3.5. and any other fees payable by the Borrower hereunder, under the Fee
Letters, or under any other Loan Document.

“Financial Officer” means with respect to the Parent, the Borrower or any
Subsidiary, the chief executive officer, the chief financial officer, the chief
accounting officer, the chief operating officer, if any, and the vice president
of finance of the Parent, the Borrower or such Subsidiary.

 

15



--------------------------------------------------------------------------------

“Fixed Charges” means, with respect to a Person and for a given period, the sum,
without duplication, of (a) the Interest Expense of such Person for such period,
plus (b) the aggregate of all scheduled principal payments on Indebtedness made
by such Person (including the Ownership Shares of such payments made by any
Unconsolidated Affiliate of such Person) during such period (excluding balloon,
bullet or similar payments of principal due upon the stated maturity of
Indebtedness), plus (c) the aggregate of all Preferred Dividends paid or accrued
by such Person (including the Ownership Share of such dividends paid or accrued
by any Unconsolidated Affiliate of such Person) on any Preferred Equity during
such period.

“Foreign Lender” means any Lender that is a resident or organized under the laws
of a jurisdiction other than that in which the Borrower is resident for tax
purposes. For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, which are applicable to the circumstances as of
the date of determination.

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank, any supra-national bodies such as the European Union or the
European Central Bank, or any comparable authority) or any arbitrator with
authority to bind a party at law.

“Ground Lease” means a ground lease containing the following terms and
conditions: (a) a remaining term (inclusive of any unexercised extension
options) of 40 years or more from the Agreement Date; (b) the right of the
lessee to mortgage and encumber its interest in the leased property without the
consent of the lessor; (c) the obligation of the lessor to give the holder of
any mortgage Lien on such leased property written notice of any defaults on the
part of the lessee and agreement of such lessor that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosures, and fails to do so; (d) reasonable transferability of the
lessee’s interest under such lease, including ability to sublease; and (e) such
other rights customarily required by mortgagees making a loan secured by the
interest of the holder of the leasehold estate demised pursuant to a ground
lease.

 

16



--------------------------------------------------------------------------------

“Guarantor” means any Person that is a party to the Guaranty as a “Guarantor”
and shall in any event include the Parent.

“Guaranty”, “Guaranteed” or to “Guarantee” as applied to any obligation means
and includes: (a) a guaranty (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), directly or
indirectly, in any manner, of any part or all of such obligation, or (b) an
agreement, direct or indirect, contingent or otherwise, and whether or not
constituting a guaranty, the practical effect of which is to assure the payment
or performance (or payment of damages in the event of nonperformance) of any
part or all of such obligation whether by: (i) the purchase of securities or
obligations, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of nonperformance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, (iii) the supplying of funds to or in any other manner investing in the
obligor with respect to such obligation, (iv) repayment of amounts drawn down by
beneficiaries of letters of credit, or (v) the supplying of funds to or
investing in a Person on account of all or any part of such Person’s obligation
under a Guaranty of any obligation or indemnifying or holding harmless, in any
way, such Person against any part or all of such obligation. As the context
requires, “Guaranty” shall also mean the guaranty executed and delivered by the
Parent and any Subsidiaries pursuant to Section 6.1.(a)(iii) or Section 8.12.
and substantially in the form of Exhibit C-1. Notwithstanding anything herein to
the contrary, the term “Guaranty” shall exclude the Additional Guaranty.

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP
toxicity”, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
(e) toxic mold; and (f) electrical equipment which contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty parts per million.

“IBA” has the meaning assigned to such term in Section 1.4.

“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate.”

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed or for the deferred purchase price of
property or services (excluding trade debt incurred in the ordinary course of
business); (b) all obligations of such Person, whether or not for money borrowed
(i) represented by notes payable, or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, or (iii) constituting purchase money indebtedness, conditional
sales contracts, title retention debt instruments or other

 

17



--------------------------------------------------------------------------------

similar instruments, upon which interest charges are customarily paid or that
are issued or assumed as full or partial payment for property or for services
rendered; (c) Capitalized Lease Obligations of such Person; (d) all
reimbursement obligations (contingent or otherwise) of such Person under or in
respect of any letters of credit or acceptances (whether or not the same have
been presented for payment); (e) all Off-Balance Sheet Obligations of such
Person; (f) all obligations of such Person to purchase, redeem, retire, defease
or otherwise make any payment in respect of any Mandatorily Redeemable Stock
issued by such Person or any other Person, valued at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; (g) all obligations of such Person which would be included as a
liability on the balance sheet of such Person in accordance with GAAP in respect
of any purchase obligation, repurchase obligation, takeout commitment or forward
equity commitment, in each case evidenced by a binding agreement (excluding any
such obligation to the extent the obligation can be satisfied by the issuance of
Equity Interests (other than Mandatorily Redeemable Stock)); (h) net obligations
under any Derivative Contract not entered into as a hedge against interest rate
risk in respect of existing Indebtedness (which shall be deemed to have an
amount equal to the Derivatives Termination Value thereof at such time but in no
event shall be less than zero); and (i) all Indebtedness of other Persons which
such Person has Guaranteed or is otherwise recourse to such Person (except for
guaranties of customary exceptions for fraud, misapplication of funds,
environmental indemnities, voluntary bankruptcy, collusive involuntary
bankruptcy and other similar exceptions to non-recourse liability) or (j) all
Indebtedness of another Person secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property or assets owned by such Person, even though such Person has
not assumed or become liable for the payment of such Indebtedness or other
payment obligation; and (k) such Person’s Ownership Share of the Indebtedness of
any Unconsolidated Affiliate of such Person. Indebtedness of any Person shall
include Indebtedness of any partnership or joint venture in which such Person is
a general partner or joint venturer to the extent of such Person’s Ownership
Share of such partnership or joint venture (except if such Indebtedness, or
portion thereof, is recourse to such Person, in which case the greater of such
Person’s Ownership Share of such Indebtedness or the amount of the recourse
portion of the Indebtedness, shall be included as Indebtedness of such Person).

“Indemnifiable Amount” has the meaning given that term in Section 12.6.

“Indemnified Costs” has the meaning given that term in Section 13.10.(a).

“Indemnified Party” has the meaning given that term in Section 13.10.(a).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Parent, the Borrower or any other Loan Party under any Loan Document and (b) to
the extent not otherwise described in the immediately preceding clause (a),
Other Taxes.

“Indemnity Proceeding” has the meaning given that term in Section 13.10.(a).

“Information” has the meaning given that term in Section 13.9.

“Intellectual Property” has the meaning given that term in Section 7.1.(s).

 

18



--------------------------------------------------------------------------------

“Interest Expense” means, with respect to a Person and for any period, (a) all
paid, accrued or capitalized interest expense (including, without limitation,
capitalized interest expense (other than capitalized interest funded from a
construction loan interest reserve account held by another lender and not
included in the calculation of cash for balance sheet reporting purposes) and
interest expense attributable to Capitalized Lease Obligations) of such Person
and in any event shall include all letter of credit fees and all interest
expense with respect to any Indebtedness in respect of which such Person is
wholly or partially liable whether pursuant to any repayment, interest carry,
performance guarantee or otherwise, plus (b) to the extent not already included
in the foregoing clause (a), such Person’s Ownership Share of all paid, accrued
or capitalized interest expense for such period of Unconsolidated Affiliates of
such Person.

“Interest Period” means with respect to each LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, or in the case of the Continuation of a
LIBOR Loan the last day of the preceding Interest Period for such Loan, and
ending on the numerically corresponding day in the first, third or sixth
calendar month thereafter, as the Borrower may select in the Notice of Term Loan
Borrowing, a Notice of Continuation or a Notice of Conversion, as the case may
be, except that each Interest Period that commences on the last Business Day of
a calendar month (or on any day for which there is no numerically corresponding
day in the appropriate subsequent calendar month) shall end on the last Business
Day of the appropriate subsequent calendar month. Notwithstanding the foregoing:
(a) if any Interest Period would otherwise end after the Term Loan Maturity
Date, such Interest Period shall end on the Term Loan Maturity Date; and
(b) each Interest Period that would otherwise end on a day which is not a
Business Day shall end on the immediately following Business Day (or, if such
immediately following Business Day falls in the next calendar month, on the
immediately preceding Business Day).

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.

“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following: (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or operating unit of another Person.
Any binding commitment to make an Investment in any other Person, as well as any
option of another Person to require an Investment in such Person, shall
constitute an Investment. Except as expressly provided otherwise, for purposes
of determining compliance with any covenant contained in a Loan Document, the
amount of any Investment shall be the amount

 

19



--------------------------------------------------------------------------------

actually invested, without adjustment for subsequent increases or decreases in
the value of such Investment.

“Joint Lead Arranger” has the meaning set forth in the introductory paragraph
hereof and shall include each Joint Lead Arranger’s successors and permitted
assigns.

“JPMorgan” means JPMorgan Chase Bank, N.A.

“JPMorgan Fee Letter” means that certain Fee Letter dated as of February 7,
2020, by and among the Borrower, the Parent, and JPMorgan, as the same may be
amended, restated, supplemented, or otherwise modified from time to time.

“Lender” means each financial institution from time to time party hereto as a
“Lender”, together with its respective permitted successors and permitted
assigns.

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender as
such Lender may notify the Administrative Agent in writing from time to time.

“Level” has the meaning given that term in the definition of the term
“Applicable Margin.”

“LIBO Rate” means, with respect to any LIBOR Borrowing for any Interest Period,
the LIBO Screen Rate at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period; provided that if the LIBO
Screen Rate shall not be available at such time for such Interest Period (an
“Impacted Interest Period”) then the LIBO Rate shall be the Interpolated Rate.

“LIBO Screen Rate” means, for any day and time, with respect to any LIBOR
Borrowing for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for U.S. Dollars) for a period equal in
length to such Interest Period as displayed on such day and time on pages
LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in the
event such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion);
provided that if the LIBO Screen Rate as so determined would be less than zero,
then such rate shall be deemed to be zero for purposes of this Agreement if and
only if the aggregate amount of the outstanding principal amount of all LIBOR
Loans and Borrower’s other Indebtedness consisting of term loans bearing
interest at a rate based on the LIBO Rate exceeded the total notional amount of
all of Borrower’s Qualifying Swaps at any time during such Interest Period.

“LIBOR Loan” means any portion of a Loan (other than a Base Rate Loan) bearing
interest at a rate based on the LIBO Rate.

“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, hypothecation, assignment, charge or lease
constituting a Capitalized Lease Obligation,

 

20



--------------------------------------------------------------------------------

conditional sale or other title retention agreement, or other security title or
encumbrance of any kind in respect of any property of such Person, or upon the
income, rents or profits therefrom; (b) any arrangement, express or implied,
under which any property of such Person is transferred, sequestered or otherwise
identified for the purpose of subjecting the same to the payment of Indebtedness
or performance of any other obligation in priority to the payment of the
general, unsecured creditors of such Person; and (c) the filing of any financing
statement under the UCC or its equivalent in any jurisdiction, other than any
unauthorized filing or precautionary filing not otherwise constituting or giving
rise to a Lien, including a financing statement filed (i) in respect of a lease
not constituting a Capitalized Lease Obligation pursuant to Section 9-505 (or a
successor provision) of the UCC or its equivalent as in effect in an applicable
jurisdiction or (ii) in connection with a sale or other disposition of accounts
or other assets not prohibited by this Agreement in a transaction not otherwise
constituting or giving rise to a Lien.

“Loan” means a Term Loan.

“Loan Document” means this Agreement, each Note, the Guaranty, each Fee Letter
and each other document or instrument now or hereafter executed and delivered by
a Loan Party in connection with, pursuant to or relating to this Agreement.
Notwithstanding anything herein to the contrary, the term “Loan Document” shall
exclude the Additional Guaranty.

“Loan Party” means each of the Borrower, the Parent and any other Guarantor.
Schedule 1.1. sets forth the Loan Parties in addition to the Borrower as of the
Agreement Date.

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise,
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests at the option of
the issuer of such Equity Interest), (b) is convertible into or exchangeable or
exercisable for Indebtedness or Mandatorily Redeemable Stock, or (c) is
redeemable at the option of the holder thereof, in whole or part (other than an
Equity Interest which is redeemable solely in exchange for common stock or other
equivalent common Equity Interests), in the case of each of clauses (a) through
(c) on or prior to the Term Loan Maturity Date.

“Material Acquisition” means any acquisition (whether by direct purchase, merger
or other transaction and whether in one or more related transactions) by the
Borrower or any Subsidiary in which the purchase price of the assets acquired
exceed 10.0% of the Total Market Value of the Parent, the Borrower and its other
Subsidiaries determined under GAAP as of the last day of the most recently
ending fiscal quarter of the Borrower for which financial statements are
publicly available.

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise), or results of
operations of the Parent and its Subsidiaries taken as a whole, (b) the ability
of the Parent, the Borrower or any other Loan Party, taken as a whole, to
perform their obligations under the Loan Documents, (c) the validity or
enforceability of any of this Agreement, the Guaranty or any other material Loan
Document, (d)

 

21



--------------------------------------------------------------------------------

the rights and remedies of the Lenders and the Administrative Agent under any of
the Loan Documents or (e) the timely payment of the principal of or interest on
the Loans.

“Material Contract” means any contract or other arrangement (other than Loan
Documents), whether written or oral, to which the Borrower, any Subsidiary or
any other Loan Party is a party as to which the breach, nonperformance,
cancellation or failure to renew by any party thereto could reasonably be
expected to have a Material Adverse Effect.

“Material Indebtedness” has the meaning given such term in Section 11.1.(d)(i).

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real estate granting
a Lien on such interest in real estate as security for the payment of
Indebtedness.

“Mortgage Receivable” means a promissory note secured by a Mortgage of which the
Parent, the Borrower or another Subsidiary is the holder and retains the rights
of collection of all payments thereunder.

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such six-year
period.

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.

“Net Operating Income” means, for any Property and for a given period, the sum
of the following (without duplication and determined on a consistent basis with
prior periods): (a) rents and other revenues received in the ordinary course
from such Property (including proceeds from rent loss or business interruption
insurance but excluding pre-paid rents and revenues and security deposits except
to the extent applied in satisfaction of tenants’ obligations for rent) minus
(b) all expenses paid (excluding interest but including an appropriate accrual
for property taxes and insurance) related to the ownership, operation or
maintenance of such Property, including but not limited to, property taxes,
assessments and the like, insurance, utilities, payroll costs, maintenance,
repair and landscaping expenses, marketing expenses, and general and
administrative expenses minus (c) the greater of (i) the actual property
management fee paid during such period with respect to such Property and (ii) an
imputed management fee in an amount equal to the greater of the actual base
management fee or 3% of the gross revenues for such Property for such period.

 

22



--------------------------------------------------------------------------------

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all or all affected
Lenders in accordance with the terms of Section 13.7. and (b) has been approved
by the Requisite Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Nonrecourse Indebtedness” means, with respect to a Person (a) Indebtedness in
respect of which recourse for payment (except for customary exceptions for
fraud, misapplication of funds, environmental indemnities, voluntary bankruptcy,
collusive involuntary bankruptcy and other similar customary exceptions to
nonrecourse liability) is contractually limited to specific assets of such
Person encumbered by a Lien securing such Indebtedness and (b) if such Person is
a Single Asset Entity, any Indebtedness of such Person. For the avoidance of
doubt, the parties confirm that Indebtedness of a Subsidiary that constitutes
Nonrecourse Indebtedness shall not be considered to be Nonrecourse Indebtedness
to the extent such Indebtedness is Guaranteed by the Parent or another
Subsidiary of the Parent that is not an Excluded Subsidiary (except for any
Guarantee of customary exceptions for fraud, misapplication of funds,
environmental indemnities, voluntary bankruptcy, collusive involuntary
bankruptcy and other similar customary exceptions to nonrecourse liability).

“Note” means a Term Note, and, as the context may require, “Notes” means the
Term Notes.

“Notice of Continuation” means a notice substantially in the form of Exhibit D
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.8. evidencing the Borrower’s request
for the Continuation of a LIBOR Loan.

“Notice of Conversion” means a notice substantially in the form of Exhibit E (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.9. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.

“Notice of Term Loan Borrowing” means a notice substantially in the form of
Exhibit H to be delivered to the Administrative Agent pursuant to
Section 2.2.(b) evidencing the Borrower’s request for a borrowing of Term Loans.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates as so determined be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

 

23



--------------------------------------------------------------------------------

“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans and (b) all other
indebtedness, liabilities, obligations, covenants and duties of the Borrower and
the other Loan Parties owing to the Administrative Agent or any Lender of every
kind, nature and description, under or in respect of this Agreement or any of
the other Loan Documents, including, without limitation, the Fees and
indemnification obligations, whether direct or indirect, absolute or contingent,
due or not due, contractual or tortious, liquidated or unliquidated, and whether
or not evidenced by any promissory note.

“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) net rentable square footage of such Property
actually occupied by non-Affiliate tenants paying rent at rates not materially
less than rates generally prevailing at the time the applicable lease was
entered into, pursuant to binding leases as to which no monetary default has
occurred and has continued unremedied for 30 or more days to (b) the aggregate
net rentable square footage of such Property. For purposes of this definition, a
tenant shall be deemed to actually occupy a Property notwithstanding a temporary
cessation of operations for renovations, repairs or other temporary reason.

“Off-Balance Sheet Obligation” means: (i) so long as the Parent is not a
reporting company with the SEC, the monetary obligation of the Parent, Borrower,
or any Subsidiary under (a) a so-called synthetic, off-balance sheet or tax
retention lease, or (b) an agreement for the use or possession of property
creating obligations that do not appear on the balance sheet of such Person but
which, upon the insolvency or bankruptcy of such Person, would be characterized
as the indebtedness of such Person (without regard to accounting treatment); or
(ii) so long as the Parent is a reporting company with the SEC, liabilities and
obligations of the Parent, the Borrower or any Subsidiary in respect of
“off-balance sheet arrangements” (as defined in Item 303(a)(4)(ii) of Regulation
S-K promulgated under the Securities Act) which the Parent would be required to
disclose in the “Management’s Discussion and Analysis of Financial Condition and
Results of Operations” section of the Parent’s report on Form 10 Q or Form 10 K
(or their equivalents) which the Parent is required to file with the SEC.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.6.).

 

24



--------------------------------------------------------------------------------

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on the Federal Reserve Bank of New York
Website from time to time, and published on the next succeeding Business Day by
the NYFRB as an overnight bank funding rate.

“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b) such Person’s relative direct and indirect economic interest
(calculated as a percentage) in such Subsidiary or Unconsolidated Affiliate
determined in accordance with the applicable provisions of the declaration of
trust, articles or certificate of incorporation, articles of organization,
partnership agreement, joint venture agreement or other applicable
organizational document of such Subsidiary or Unconsolidated Affiliate.

“Parent” has the meaning set forth in the introductory paragraph hereof and
shall include the Parent’s successors and permitted assigns.

“Participant” has the meaning given that term in Section 13.6.(d).

“Participant Register” has the meaning given that term in Section 13.6.(d).

“Patriot Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

“Permitted Liens” means, with respect to any asset or property of a Person,
(a)(i) Liens securing taxes, assessments and other charges or levies imposed by
any Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws) or (ii) the claims of
materialmen, mechanics, carriers, warehousemen or landlords for labor,
materials, supplies or rentals incurred in the ordinary course of business,
which, in the case of clauses (a)(i) and (a)(ii), are not at the time required
to be paid or discharged under Section 8.6.; (b) Liens consisting of deposits or
pledges made, in the ordinary course of business, in connection with, or to
secure payment of, obligations under workers’ compensation, unemployment
insurance or similar Applicable Laws; (c) easements, zoning restrictions, rights
of way and similar encumbrances (and, with respect to leasehold interests (other
than leasehold interests in Eligible Properties), mortgages, obligations, liens
and other encumbrances incurred, created, assumed or permitted to exist and
arising by, through or under or asserted by a landlord or owner of leased
property, with or without the consent of the lessee) on real property imposed by
law or arising in the ordinary course of business that do not secure any
monetary obligations and do not materially detract from the value of the
affected property or impair the intended use thereof in any material respects
and such title defects which may constitute Liens and are expressly permitted to
exist with respect to an Eligible Property in accordance with clause (h) of the
definition thereof; (d) leases, subleases or non-exclusive licenses granted to
others not interfering with the ordinary conduct of business of such Person and
otherwise permitted by the terms hereof;

 

25



--------------------------------------------------------------------------------

(e) Liens in favor of the Administrative Agent for its benefit and the benefit
of the Lenders; (f) Liens securing judgments not constituting an Event of
Default under Section 11.1.(h); (g) Liens on assets to secure the performance of
bids, trade contracts, leases, contracts (other than for the repayment of
borrowed money), statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business; (h) Liens arising solely by virtue of any statutory or
common law provisions relating to banker’s liens, liens in favor of securities
intermediaries, rights of setoff or similar rights and remedies as to deposit
accounts or securities accounts or other funds maintained with depository
institutions or securities intermediaries; (i) licenses and sublicenses of
Intellectual Property granted in the ordinary course of business and not
interfering in any material respect with the business of such Person; (j) Liens
on insurance policies and proceeds thereof incurred in the ordinary course of
business to secure premiums thereunder; and (k) other Liens on assets of the
Loan Parties to the extent not otherwise included in paragraphs (a) through (j)
of this definition securing Indebtedness or other obligations in an aggregate
amount not to exceed $2,500,000 at any time outstanding.

“Permitted Negative Pledge” means a Negative Pledge contained in any agreement
that evidences Indebtedness that is not Secured Indebtedness which contains
restrictions on encumbering assets that are substantially similar to, or no more
restrictive than, those restrictions contained in the Loan Documents.

“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding six years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.

“Post-Default Rate” means, in respect of any principal of any Loan, the rate
otherwise applicable to such Loan plus an additional two percent (2.0%) per
annum, and with respect to any other Obligation, a rate per annum equal to the
Base Rate as in effect from time to time plus the Applicable Margin for Base
Rate Loans plus two percent (2.0%).

“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity issued by the
Borrower or a Subsidiary. Preferred Dividends shall not include dividends or
distributions (a) paid or payable solely in Equity Interests (other than
Mandatorily Redeemable Stock) payable to holders of such class of Equity
Interests, (b) paid or payable to the Borrower or a Subsidiary, or
(c) constituting or resulting in the redemption of Preferred Equity, other than
scheduled redemptions not constituting balloon, bullet or similar redemptions in
full.

 

26



--------------------------------------------------------------------------------

“Preferred Equity” means, with respect to any Person, Equity Interests in such
Person which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation or both.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.

“Principal Office” means the office of the Administrative Agent located at 10
South Dearborn, Floor L2S, Chicago, IL 60603-2300, or any other subsequent
office that the Administrative Agent shall have specified as the Principal
Office by written notice to the Borrower and the Lenders.

“Pro Rata Share” means, as to each Lender, the ratio, expressed as a percentage,
of (a) (i) the amount of such Lender’s Term Loan Commitment plus (ii) the
aggregate amount of such Lender’s outstanding Term Loans (if any) to (b)(i) the
aggregate amount of the Commitments of all Lenders plus (ii) the aggregate
principal amount of all outstanding Term Loans (if any); provided, however, that
if at the time of determination the Term Loan Commitments have been terminated
or been reduced to zero, the “Pro Rata Share” of each Lender shall be the ratio,
expressed as a percentage of (A) the sum of the unpaid principal amount of all
outstanding Loans owing to such Lender as of such date to (B) the sum of the
aggregate unpaid principal amount of all outstanding Loans of all Lenders as of
such date. If at the time of determination the Commitments have terminated and
there are no outstanding Loans, then the Pro Rata Shares of the Lenders shall be
determined as of the most recent date on which any Loans were outstanding.

“Property” means a parcel (or group of related parcels) of real property owned
or leased by the Borrower, any Subsidiary or any Unconsolidated Affiliate.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning assigned to it in Section 13.22.

“Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.

“Qualifying Swap” means any interest rate swap transaction that (i) trades
floating rate interest for fixed rate interest, (ii) was entered into as a hedge
against fluctuations in interest rates in respect of Borrower’s Indebtedness
that bears interest at a rate based on the LIBO Rate, and (iii) the parties to
such interest rate swap transaction have not elected the “Zero Interest Rate
Method”

 

27



--------------------------------------------------------------------------------

in the International Swaps and Derivatives Association master agreement
governing such interest rate swap transaction.

“Rating Agency” means S&P or Moody’s.

“Recipient” means (a) the Administrative Agent, and (b) any Lender, as
applicable.

“Register” has the meaning given that term in Section 13.6.(c).

“Regulatory Change” means the occurrence after the date of this Agreement of
(a) the adoption of or taking effect of any Applicable Law, (b) any change in
any Applicable Law or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or monetary authority charged
with the interpretation or administration thereof or (c) compliance by any
Lender (or, for purposes of Section 5.1(a), by any lending office of such Lender
or by such Lender’s holding company, if any) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement; provided that, notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith or in the implementation thereof
and (y) all requests, rules, guidelines or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall, in each case, be deemed
to be a “Regulatory Change,” regardless of the date enacted, adopted, issued or
implemented.

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, shareholders, directors, officers, employees, agents, counsel,
other advisors and representatives of such Person and of such Person’s
Affiliates.

“Relevant Governmental Body” means the Federal Reserve Board and/or the NYFRB,
or a committee officially endorsed or convened by the Federal Reserve Board
and/or the NYFRB or, in each case, any successor thereto.

“Requisite Lenders” means, as of any date, (a) Lenders having at least 50.1% of
the aggregate amount of the Term Loan Commitments and the outstanding Term Loans
(if any) of all Lenders, or (b) if the Term Loan Commitments have been
terminated or reduced to zero, Lenders holding at least 50.1% of the principal
amount of the aggregate outstanding Loans; provided that (i) in determining such
percentage at any given time, all then existing Defaulting Lenders will be
disregarded and excluded, and (ii) at all times when two or more Lenders
(excluding Defaulting Lenders) are party to this Agreement, the term “Requisite
Lenders” shall in no event mean less than two Lenders.

“Reserve for Replacements” means, for any period and with respect to any
Property, an amount equal to (a) the aggregate square footage of all completed
space of such Property times (b) $0.10 times (c) the number of days in such
period divided by (d) 365. If the term Reserve for Replacements is used without
reference to any specific Property, then it shall be determined on an

 

28



--------------------------------------------------------------------------------

aggregate basis with respect to all Properties and the applicable Ownership
Shares of all real property of all Unconsolidated Affiliates.

“Responsible Officer” means with respect to the Parent, the Borrower or any
Subsidiary, the chief executive officer, the chief financial officer, the chief
operating officer, and any executive vice president of the Parent, the Borrower
or such Subsidiary.

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Parent, the Borrower or any
of their respective Subsidiaries now or hereafter outstanding, except a dividend
or other distribution payable solely in Equity Interests of that class of Equity
Interests to the holders of that class; (b) any redemption, conversion,
exchange, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any Equity Interests of the
Parent, the Borrower or any of their respective Subsidiaries now or hereafter
outstanding; and (c) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire any Equity

Interests of the Parent, the Borrower or any of their respective Subsidiaries
now or hereafter outstanding.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, or any successor.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union, any European
Union member state, Her Majesty’s Treasury of the United Kingdom or other
relevant sanctions authority, (b) any Person operating, organized or resident in
a Sanctioned Country, (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b), (d) an agency of the
government of a Sanctioned Country, or (e) any Person otherwise the subject of
any Sanctions.

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Indebtedness” means, with respect to a Person as of a given date, the
aggregate principal amount of all Indebtedness of such Person outstanding on
such date that is secured in

 

29



--------------------------------------------------------------------------------

any manner by any Lien on any property and, in the case of the Borrower, shall
include (without duplication) the Borrower’s Ownership Share of the Secured
Indebtedness of any of its Unconsolidated Affiliates.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

“Senior Notes Agreement” mean the Note and Guaranty Agreement dated as of
March 16, 2017 with respect to those certain 4.84% Guaranteed Senior Notes due
April 18, 2027 issued by the Borrower.

“Single Asset Entity” means a Subsidiary that (a) only owns a single Property or
group of related Properties; (b) is engaged only in the business of owning,
developing and/or leasing such Property or Properties; and (c) receives
substantially all of its gross revenues from such Property or Properties.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the Federal Reserve Bank of New York’s Website.

“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.

“Solvent” means, when used with respect to any Person (or group of Persons),
that (a) the fair value and the fair salable value of its (or their) assets
(excluding any Indebtedness due from any Affiliate of such Person) are each in
excess of the fair valuation of its (or their) total liabilities (including all
contingent liabilities computed at the amount which, in light of all facts and
circumstances existing at such time, represents the amount that could reasonably
be expected to become an actual and matured liability); (b) such Person is (or
group of Persons are) able to pay its (or their) debts or other obligations in
the ordinary course as they mature; and (c) such Person (or group of Persons)
has capital not unreasonably small to carry on its (or their) business and all
business in which it proposes (or they propose) to be engaged.

“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.

“Super-Majority Lenders” means, as of any date, (a) Lenders having at least 66
2/3% of the aggregate amount of the Term Loan Commitments and the outstanding
Term Loans (if any) of all Lenders, or (b) if the Term Loan Commitments have
been terminated or reduced to zero, Lenders holding at least 66 2/3% of the
principal amount of the aggregate outstanding Loans; provided that in
determining such percentage at any given time, all then existing Defaulting
Lenders will be disregarded and excluded.

 

30



--------------------------------------------------------------------------------

“Supported QFC” has the meaning assigned to it in Section 13.22.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other similar
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

“Tenant Lease” means any lease entered into by the Borrower, any Loan Party or
any Subsidiary with respect to any portion of a Property.

“Term Loan” means a loan made by a Lender to the Borrower pursuant to
Section 2.2.

“Term Loan Commitment” means, as to each Lender, such Lender’s obligation to
make Term Loans pursuant to Section 2.2., in an amount up to, but not exceeding,
the amount set forth for such Lender on Schedule I as such Lender’s “Term Loan
Commitment Amount” or in the Assignment and Assumption by which such Lender
shall have assumed its Term Loan Commitment, as applicable, and giving effect to
any reduction in such amount pursuant to Section 2.11 or any increases or
reductions in such amount pursuant to assignments to or by such Lender pursuant
to Section 13.6.

“Term Loan Maturity Date” means February 28, 2022; provided however, if such
date is not a Business Day, the Term Loan Maturity Date shall be the immediately
preceding Business Day.

“Term Note” means a promissory note of the Borrower substantially in the form of
Exhibit F, payable to the order of a Lender in a principal amount equal to the
amount of such Lender’s Term Loan Commitment.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Titled Agents” means each of the Joint Lead Arrangers, any Person listed as a
“Syndication Agent” or “Documentation Agent” on the cover page of this Agreement
and their respective successors and permitted assigns.

“Total Budgeted Cost” means, with respect to a Development Property, and at any
time, the aggregate amount of all costs budgeted to be paid, incurred or
otherwise expended or accrued by the Borrower, a Subsidiary or an Unconsolidated
Affiliate with respect to such Property to achieve an Occupancy Rate of 100%,
including without limitation, all amounts budgeted with respect to all of the
following: (a) acquisition of land and any related improvements; (b) a
reasonable and appropriate reserve for construction interest; (c) a reasonable
and appropriate operating deficit reserve; (d) tenant improvements; (e) leasing
commissions and (f) other hard and soft costs associated with the development or
redevelopment of such Property. With respect to any Property to be developed in
more than one phase, the Total Budgeted Cost shall exclude budgeted costs (other
than costs relating to acquisition of land and related improvements) to the
extent relating to any phase for which (i) construction has not yet commenced
and (ii) a binding construction contract has not been entered into by the
Borrower, any other Subsidiary or any Unconsolidated Affiliate, as the case may
be.

 

31



--------------------------------------------------------------------------------

“Total Market Value” means, at a given time, the sum (without duplication) of
all of the following of the Parent and its Subsidiaries determined on a
consolidated basis: (a) in the case of Properties owned or leased by the
Borrower or its Subsidiaries for the entire period of four consecutive fiscal
quarters most recently ended, the Net Operating Income for such Property for the
fiscal quarter most recently ending multiplied by 4, divided by the
Capitalization Rate; (b) in the case of Properties acquired during the period of
four consecutive fiscal quarters most recently ended, the purchase price paid by
the Parent, the Borrower or any of their respective Subsidiaries for such
Property exclusive of (i) closing and other transaction costs and (ii) any
amounts paid by the Parent, the Borrower or such Subsidiary as a purchase price
adjustment, to be held in escrow, to be retained as a contingency reserve, or
other similar amounts; (c) the GAAP book value of all Mortgage Receivables,
Development Property and unimproved real estate; (d) unrestricted cash, Cash
Equivalents and Unrestricted 1031 Cash which would be included on the Parent’s
consolidated balance sheet as of such date and (e) the GAAP book value of all
other tangible assets of the Parent and its Subsidiaries; provided that, to the
extent the amount of Total Market Value attributable to this clause (e) would
exceed 5% of Total Market Value, such excess shall be excluded. The Parent’s
Ownership Share of assets held by Unconsolidated Affiliates will be included in
Total Market Value calculations consistent with the above described treatment
for assets owned by the Parent and its Subsidiaries. For purposes of determining
Total Market Value, Net Operating Income from Properties disposed of by the
Parent, the Borrower or any of their respective Subsidiaries during the
immediately preceding period of four consecutive fiscal quarters of the Parent
shall be excluded to the extent included in clause (a) above. For purposes of
determining Total Market Value, to the extent the amount of Total Market Value
attributable to (x) common stock, Preferred Equity and other Equity Interests in
Persons (other than Wholly Owned Subsidiaries) would exceed 10.0% of Total
Market Value, such excess shall be excluded, (y) Mortgage Receivables would
exceed 10.0% of Total Market Value, such excess shall be excluded and (z) the
aggregate value of Total Budgeted Costs for Development Properties, Mortgage
Receivables, common stock, Preferred Equity and other Equity Interests in
Persons (other than Wholly Owned Subsidiaries) and unimproved real estate (which
shall not include any Development Property) would exceed 15.0% of Total Market
Value, such excess shall be excluded.

“Total Outstanding Indebtedness” means, as of a given date, the aggregate
principal amount of all Indebtedness of the Parent and its Subsidiaries
determined on a consolidated basis.

“Total Unencumbered Eligible Property Value” means, with respect to Eligible
Properties as of any measurement date, the sum (without duplication) of the
following: (a) with respect to Eligible Properties which have been owned as of
the measurement date for not less than four full consecutive calendar quarters,
an amount equal to (i)(x) Net Operating Income for all such Eligible Properties
for the immediately preceding four consecutive calendar quarters as of the
measurement date minus (y) Reserves for Replacements for such Eligible
Properties to the extent any Tenant Lease thereof is not a Triple Net Lease
divided by (ii) the Capitalization Rate; plus (b) with respect to Eligible
Properties which have been owned for less than four full consecutive calendar
quarters as of the measurement date, an amount equal to the purchase price paid
by the Borrower or any of its Subsidiaries for such Property exclusive of
(i) closing and other transaction costs and (ii) any amounts paid by the
Borrower or such Subsidiary as a purchase price adjustment, to be held in
escrow, to be retained as a contingency reserve, or other similar amounts.

 

32



--------------------------------------------------------------------------------

“Total Unsecured Indebtedness” means, as of a given date, the aggregate
principal amount of all Indebtedness of the Parent and its Subsidiaries that is
not Secured Indebtedness, determined on a consolidated basis; provided, however,
that any Indebtedness that is secured only by a pledge of Equity Interests shall
be deemed to be Indebtedness that is not Secured Indebtedness for purposes of
calculating Total Unsecured Indebtedness.

“Trading with the Enemy Act” has the meaning given that term in
Section 7.1.(aa).

“Triple Net Lease” means a lease by a tenant of a Property under which the
tenant is financially responsible for real estate taxes and assessments, repairs
and maintenance (except for major roof and structural repairs and other
customary exclusions for Triple Net Leases), insurance premiums, and other
expenses relating to the operation of such Property.

“Type” with respect to any Loan, refers to whether such Loan or portion thereof
is a LIBOR Loan or a Base Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than zero, the Unadjusted Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement.

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.

“Unencumbered Net Operating Income” means Net Operating Income for all Eligible
Properties.

“Unrestricted 1031 Cash” means the aggregate amount of cash of the Parent, the
Borrower and each Subsidiary that is held in escrow in connection with the
completion of “like-kind” exchanges being effected in accordance with
Section 1031 of the Internal Revenue Code.

“Unsecured Interest Expense” means, with respect to a Person and for any period,
all Interest Expense of such Person for such period attributable to Total
Unsecured Indebtedness of such Person.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701 (a)(30) of the Internal Revenue Code.

“U.S. Special Resolution Regime” has the meaning assigned to such term in
Section 13.22.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.10. (g)(ii)(B)(III)

 

33



--------------------------------------------------------------------------------

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.

“Withdrawal Liability” means any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.

“Withholding Agent” means (a) the Borrower, (b) any other Loan Party and (c) the
Administrative Agent, as applicable.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.2    General; References to Eastern Time.

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP as in effect from time to
time; provided that, if at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Requisite Lenders shall so request, the
Administrative Agent, the Lenders, the Parent and the Borrower shall negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the
appropriate Lenders pursuant to Section 13.6.); provided further that, until so
amended, (a) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (b) the Parent shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
Notwithstanding the preceding sentence, the calculation of liabilities in
accordance with GAAP shall not include any fair value adjustments to the
carrying value of liabilities to record such liabilities at fair value pursuant
to electing the fair value option election under FASB ASC 825-10-25 (formerly
known as FAS 159, The Fair Value Option for Financial Assets and Financial
Liabilities) or other FASB standards allowing entities to elect fair value
option for financial liabilities. To the extent that GAAP requires any fair
value calculations or adjustments with respect to any swap or derivative
transactions, the Borrower shall comply with such requirements. References in
this Agreement to “Sections”, “Articles”, “Exhibits” and “Schedules” are to
sections, articles, exhibits and schedules herein and hereto unless otherwise
indicated. References in this Agreement to any document, instrument or agreement
(a) shall include all exhibits, schedules and other attachments thereto,
(b) except as expressly provided otherwise in any Loan Document, shall include
all documents, instruments or agreements issued or executed in replacement
thereof, to the extent not prohibited hereby and (c) shall mean such document,
instrument or agreement, or replacement or predecessor thereto, as amended,
supplemented, restated or otherwise modified from time to time to the extent not
otherwise stated herein or prohibited hereby and in effect at any given time.
Except as expressly provided otherwise in any Loan Document, any reference to
any law shall include all statutory and regulatory provisions

 

34



--------------------------------------------------------------------------------

consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified, extended, restated, replaced or supplemented
from time to time. The words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation.” The word “will” shall
be construed to have the same meaning and effect as the word “shall”. The word
“or” has the inclusive meaning represented by the phrase “and/or”. Wherever from
the context it appears appropriate, each term stated in either the singular or
plural shall include the singular and plural, and pronouns stated in the
masculine, feminine or neuter gender shall include the masculine, the feminine
and the neuter. Unless explicitly set forth to the contrary, a reference to
“Subsidiary” means a Subsidiary of the Parent or a Subsidiary of such Subsidiary
and a reference to an “Affiliate” means a reference to an Affiliate of the
Parent. Titles and captions of Articles, Sections, subsections and clauses in
this Agreement are for convenience only, and neither limit nor amplify the
provisions of this Agreement. Unless otherwise indicated, all references to time
are references to Eastern Time, daylight or standard, as applicable.

Section 1.3    Financial Attributes of Non-Wholly Owned Subsidiaries.

When determining compliance by the Parent with any financial covenant contained
in any of the Loan Documents (a) only the Ownership Share of the Parent or the
Borrower, as applicable, of the financial attributes of a Subsidiary that is not
a Wholly Owned Subsidiary shall be included and (b) the Parent’s Ownership Share
of the Borrower shall be deemed to be 100.0%.

Section 1.4    Interest Rates; LIBOR Notification.

The interest rate on LIBOR Loans is determined by reference to the LIBO Rate,
which is derived from the London interbank offered rate. The London interbank
offered rate is intended to represent the rate at which contributing banks may
obtain short-term borrowings from each other in the London interbank market. In
July 2017, the U.K. Financial Conduct Authority announced that, after the end of
2021, it would no longer persuade or compel contributing banks to make rate
submissions to the ICE Benchmark Administration (together with any successor to
the ICE Benchmark Administrator, the “IBA”) for purposes of the IBA setting the
London interbank offered rate. As a result, it is possible that commencing in
2022, the London interbank offered rate may no longer be available or may no
longer be deemed an appropriate reference rate upon which to determine the
interest rate on LIBOR Loans. In light of this eventuality, public and private
sector industry initiatives are currently underway to identify new or
alternative reference rates to be used in place of the London interbank offered
rate. Upon the occurrence of a Benchmark Transition Event or an Early Opt-In
Election, Section 5.2 provides a mechanism for determining an alternative rate
of interest. The Administrative Agent will promptly notify the Borrower,
pursuant to Section 5.2, of any change to the reference rate upon which the
interest rate on LIBOR Loans is based. However, the Administrative Agent does
not warrant or accept any responsibility for, and shall not have any liability
with respect to, the administration, submission or any other matter related to
the London interbank offered rate or other rates in the definition of “LIBO
Rate” or with respect to any alternative or successor rate thereto, or
replacement rate thereof (including, without limitation, (i) any such
alternative, successor or replacement rate implemented pursuant to
Section 5.2(b), whether upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election, and (ii) the implementation of any Benchmark
Replacement Conforming Changes pursuant to Section 5.2(c)), including without
limitation, whether the composition or characteristics of any

 

35



--------------------------------------------------------------------------------

such alternative, successor or replacement reference rate, will be similar to,
or produce the same value or economic equivalence of, the LIBO Rate or have the
same volume or liquidity as did the London interbank offered rate prior to its
discontinuance or unavailability.

ARTICLE II. CREDIT FACILITY

Section 2.1    [Intentionally Omitted].

Section 2.2    Term Loans.

(a)      Making of Term Loans. Subject to the terms and conditions set forth in
this Agreement, upon a request from the Borrower pursuant to Section 2.2.(b),
each Lender severally and not jointly agrees to make a Term Loan to the Borrower
in a single borrowing on the Effective Date in the aggregate principal amount up
to, but not exceeding, such Lender’s Term Loan Commitment. Once repaid, the
principal amount of the Term Loan (or portion thereof) may not be reborrowed.

(b)     Requests for Term Loans. Not later than 11:00 a.m. Eastern time at least
1 Business Day prior to a borrowing of Term Loans that are to be Base Rate Loans
and not later than 11:00 a.m. Eastern time at least 3 Business Days prior to a
borrowing of Term Loans that are to be LIBOR Loans, the Borrower shall deliver
to the Administrative Agent a Notice of Term Loan Borrowing requesting that the
Lenders make the Term Loans on such date and specifying the aggregate principal
amount of Term Loans to be borrowed, the date such Term Loans are to be borrowed
(which must be a Business Day), the use of proceeds of such Term Loans (it being
understood that a reference to the general corporate purposes of the Borrower
shall be sufficient for this purpose), the Type of the Term Loans, and if such
Term Loans are to be LIBOR Loans, the initial Interest Period for such Term
Loans. If no election as to the Type of Borrowing is specified, then the
requested Borrowing shall be a Base Rate Loan Borrowing. If no Interest Period
is specified with respect to any LIBOR Loan Borrowing, then the Borrower shall
be deemed to have selected an Interest Period of one month’s duration. Each
Notice of Term Loan Borrowing shall be irrevocable once given and binding on the
Borrower. Upon receipt of a Notice of Term Loans Borrowing the Administrative
Agent shall promptly notify each Lender.

(c)     Funding of Term Loans. Promptly after receipt of a Notice of Term Loan
Borrowing under the immediately preceding subsection (b), the Administrative
Agent shall notify each Lender of the proposed borrowing. Each Lender shall
deposit an amount equal to the Term Loan to be made by such Lender to the
Borrower with the Administrative Agent at the Principal Office, in immediately
available funds, not later than 2:00 p.m. Eastern time on the anticipated date
of borrowing. Subject to fulfillment of all applicable conditions set forth
herein, the Administrative Agent shall promptly make available to the Borrower
in the account specified by the Borrower in the Notice of Term Loan Borrowing on
the date of the requested borrowing of Term Loans, the proceeds of such amounts
so received by the Administrative Agent on such date. The Borrower may not
reborrow any portion of the Term Loans once repaid.

(d)     Assumptions Regarding Funding by Lenders. With respect to Term Loans to
be made after the Effective Date, unless the Administrative Agent shall have
been notified by any Lender that such Lender will not make available to the
Administrative Agent a Term Loan to be

 

36



--------------------------------------------------------------------------------

made by such Lender in connection with any borrowing, the Administrative Agent
may assume that such Lender will make the proceeds of such Loan available to the
Administrative Agent in accordance with this Section, and the Administrative
Agent may (but shall not be obligated to), in reliance upon such assumption,
make available to the Borrower the amount of such Loan to be provided by such
Lender. In such event, if such Lender does not make available to the
Administrative Agent the proceeds of such Loan, then such Lender and the
Borrower severally agree to pay to the Administrative Agent on demand the amount
of such Loan with interest thereon, for each day from and including the date
such Loan is made available to the Borrower but excluding the date of payment to
the Administrative Agent, at (i) in the case of a payment to be made by such
Lender, the greater of the NYFRB Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans that are Term Loans. If the Borrower
and such Lender shall pay the amount of such interest to the Administrative
Agent for the same or overlapping period, the Administrative Agent shall
promptly remit to the Borrower the amount of such interest paid by the Borrower
for such period. If such Lender pays to the Administrative Agent the amount of
such Loan, the amount so paid shall constitute such Lender’s Term Loan included
in the borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make
available the proceeds of a Term Loan to be made by such Lender (including, if
applicable, treatment of such Lender as a Defaulting Lender in accordance with
the terms of this Agreement).

Section 2.3    [Intentionally Omitted].

Section 2.4    Rates and Payment of Interest on Loans.

(a)      Rates. The Borrower promises to pay to the Administrative Agent for the
account of each Lender interest on the unpaid principal amount of each Loan made
by such Lender for the period from and including the date of the making of such
Loan to but excluding the date such Loan shall be paid in full, at the following
per annum rates:

(i)        during such periods as such Loan is a Base Rate Loan, at the Base
Rate (as in effect from time to time), plus the Applicable Margin for Base Rate
Loans; and

(ii)       during such periods as such Loan is a LIBOR Loan, at Adjusted LIBOR
for such Loan for the Interest Period therefor, plus the Applicable Margin for
LIBOR Loans.

Notwithstanding the foregoing, while an Event of Default specified in Sections
11.1.(a), 11.1. (e) or 11.1.(f) exists or, if required by the Requisite Lenders,
while any other Event of Default exists, the Borrower shall pay to the
Administrative Agent for the account of each Lender interest at the Post-Default
Rate on the outstanding principal amount of any Loans made by such Lender and on
any other amount payable by the Borrower hereunder or under the Note held by
such Lender to or for the account of such Lender (including without limitation,
accrued but unpaid interest to the extent permitted under Applicable Law).

(b)        Payment of Interest. All accrued and unpaid interest on the
outstanding principal amount of each Loan shall be payable (i) in the case of a
Base Rate Loan, monthly in arrears on

 

37



--------------------------------------------------------------------------------

the first Business Day of each month, (ii) in the case of a LIBOR Loan, in
arrears on the last day of each Interest Period therefor, and, if such Interest
Period is longer than three months, at three-month intervals following the first
day of such Interest Period and (iii) on any date on which the principal balance
of such Loan is due and payable in full (whether at maturity, due to
acceleration or otherwise). Interest payable at the Post-Default Rate shall be
payable from time to time on demand. All determinations by the Administrative
Agent of an interest rate hereunder shall be conclusive and binding on the
Lenders and the Borrower for all purposes, absent manifest error.

(c)      Borrower Information Used to Determine Applicable Interest Rates. The
parties understand that the Applicable Margin and rate per annum in respect of
certain fees set forth herein may be determined and/or adjusted from time to
time based upon certain information to be provided or certified to the Lenders
by the Borrower (the “Borrower Information”). If it is subsequently determined
that any such Borrower Information was incorrect (for whatever reason, including
without limitation because of a subsequent restatement of earnings by the
Borrower) at the time it was delivered to the Administrative Agent, and if the
applicable interest rate or fees calculated for any period were lower than they
should have been had the correct information been timely provided, then, such
interest rate and such fees for such period shall be automatically recalculated
using correct Borrower Information. The Administrative Agent shall promptly
notify the Borrower in writing of any additional interest and fees due because
of such recalculation, and the Borrower shall pay such additional interest or
fees due to the Administrative Agent, for the account of each Lender, within
five (5) Business Days of receipt of such written notice. Any recalculation of
interest or fees required by this provision shall survive the termination of
this Agreement, and this provision shall not in any way limit any of the
Administrative Agent’s or any Lender’s other rights under this Agreement.

(d)      LIBOR Quote. Prior to delivering a Notice of Borrowing, the Borrower
may (without specifying whether a Loan will be a Base Rate Loan or a LIBOR Loan)
request that the Administrative Agent provide the Borrower with the most recent
LIBOR quoted rate available to the Administrative Agent. The Administrative
Agent shall provide such quoted rate to the Borrower on the date of such request
or as soon as possible thereafter.

Section 2.5    Number of Interest Periods.

There may be no more than six (6) different Interest Periods for LIBOR Loans
outstanding at the same time.

Section 2.6    Repayment of Loans.

The Borrower shall repay (and does hereby unconditionally promise to pay to the
Administrative Agent for the account of each Lender) the entire outstanding
principal amount of, and all accrued but unpaid interest on, the Term Loans on
the Term Loan Maturity Date.

Section 2.7    Optional Prepayments.

Subject to Section 5.4., the Borrower may prepay any Loan at any time without
premium or penalty. The Borrower shall give the Administrative Agent at least 3
Business Days prior written notice of the prepayment of any Loan. Each voluntary
prepayment of Loans (other than a

 

38



--------------------------------------------------------------------------------

prepayment of all outstanding Loans) shall be in an aggregate minimum amount of
$5,000,000 and integral multiples of $1,000,000 in excess thereof.

Section 2.8    Continuation.

So long as no Event of Default exists, the Borrower may on any Business Day,
with respect to any LIBOR Loan, elect to maintain such LIBOR Loan or any portion
thereof as a LIBOR Loan by selecting a new Interest Period for such LIBOR Loan.
Each Continuation of LIBOR Loans shall be in an aggregate minimum amount of
$1,000,000 and integral multiples of $100,000 in excess of that amount (or in
the aggregate amount of the LIBOR Loan being continued), and each new Interest
Period selected under this Section shall commence on the last day of the
immediately preceding Interest Period. Each selection of a new Interest Period
shall be made by the Borrower giving to the Administrative Agent a Notice of
Continuation not later than 9:00 a.m. Eastern time on the third Business Day
prior to the date of any such Continuation. Such notice by the Borrower of a
Continuation shall be by telecopy, electronic mail or other similar form of
communication in the form of a Notice of Continuation, specifying (a) the
proposed date of such Continuation, (b) the LIBOR Loans and portions thereof
subject to such Continuation and (c) the duration of the selected Interest
Period, all of which shall be specified in such manner as is necessary to comply
with all limitations on Loans outstanding hereunder. Each Notice of Continuation
shall be irrevocable by and binding on the Borrower once given. Promptly after
receipt of a Notice of Continuation, the Administrative Agent shall notify each
Lender of the proposed Continuation. If the Borrower shall fail to select in a
timely manner a new Interest Period for any LIBOR Loan in accordance with this
Section or, if an Event of Default exists at the end of an Interest Period for a
LIBOR Loan, such Loan will automatically, on the last day of the current
Interest Period therefor, Convert into a Base Rate Loan notwithstanding the
first sentence of Section 2.9. or the Borrower’s failure to comply with any of
the terms of such Section.

Section 2.9    Conversion.

The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Administrative Agent by telecopy, electronic mail or other
similar form of communication, Convert all or a portion of a Loan of one Type
into a Loan of another Type; provided, however, a Base Rate Loan may not be
Converted into a LIBOR Loan if a Default or Event of Default exists. Each
Conversion of Base Rate Loans into LIBOR Loans shall be in an aggregate minimum
amount of $5,000,000 and integral multiples of $1,000,000 in excess of that
amount. Each such Notice of Conversion shall be given not later than 9:00 a.m.
Eastern Time 3 Business Days prior to the date of any proposed Conversion.
Promptly after receipt of a Notice of Conversion, the Administrative Agent shall
notify each Lender of the proposed Conversion. Subject to the restrictions
specified above, each Notice of Conversion shall be by telecopy, electronic mail
or other similar form of communication in the form of a Notice of Conversion
specifying (a) the requested date of such Conversion, (b) the Type of Loan to be
Converted, (c) the portion of such Type of Loan to be Converted, (d) the Type of
Loan such Loan is to be Converted into and (e) if such Conversion is into a
LIBOR Loan, the requested duration of the Interest Period of such Loan. Each
Notice of Conversion shall be irrevocable by and binding on the Borrower once
given.

 

39



--------------------------------------------------------------------------------

Section 2.10    Notes.

(a)      Notes. Except in the case of a Lender that has notified the
Administrative Agent in writing that it elects not to receive a Term Note, the
Term Loans made by a Lender shall, in addition to this Agreement, also be
evidenced by a Term Note, payable to the order of such Lender in a principal
amount equal to the amount of its Term Loan Commitment as originally in effect
and otherwise duly completed (or if such Lender was not a Lender on the
Effective Date, in a principal amount equal to the initial principal amount of
the Loan of such Lender).

(b)      Records. The date, amount, interest rate, Type and duration of Interest
Periods (if applicable) of each Loan made by each Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by such
Lender on its books and such entries shall be binding on the Borrower absent
manifest error; provided, however, that (i) the failure of a Lender to make any
such record shall not affect the obligations of the Borrower under any of the
Loan Documents and (ii) if there is a discrepancy between such records of a
Lender and the statements of accounts maintained by the Administrative Agent in
the Register, in the absence of manifest error, the statements of account
maintained by the Administrative Agent in the Register shall be controlling.

(c)      Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the
Borrower of (i) written notice from a Lender that a Note of such Lender has been
lost, stolen, destroyed or mutilated, and (ii)(A) in the case of loss, theft or
destruction, a lost note affidavit from such Lender in form reasonably
satisfactory to the Borrower, or (B) in the case of mutilation, upon surrender
and cancellation of such Note, the Borrower shall at its own expense execute and
deliver to such Lender a new Note dated the date of such lost, stolen, destroyed
or mutilated Note.

ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

Section 3.1    Payments.

(a)      Payments by Borrower. Except to the extent otherwise provided herein,
all payments of principal, interest, Fees and other amounts to be made by the
Borrower under this Agreement, the Notes or any other Loan Document shall be
made in Dollars, in immediately available funds, without setoff, deduction or
counterclaim (excluding Taxes required to be withheld pursuant to
Section 3.10.), to the Administrative Agent at the Principal Office, not later
than 2:00 p.m. Eastern time on the date on which such payment shall become due
(each such payment made after such time on such due date to be deemed to have
been made on the next succeeding Business Day). Subject to Section 11.5., the
Borrower shall, at the time of making each payment under this Agreement or any
other Loan Document, specify to the Administrative Agent the amounts payable by
the Borrower hereunder to which such payment is to be applied. Each payment
received by the Administrative Agent for the account of a Lender under this
Agreement or any Note shall be paid to such Lender by wire transfer of
immediately available funds in accordance with the wiring instructions provided
by such Lender to the Administrative Agent from time to time, for the account of
such Lender at the applicable Lending Office of such Lender. In the event the
Administrative Agent fails to pay such amounts to such Lender within one
Business Day of receipt of such amounts, the Administrative Agent shall pay
interest on such amount until paid at a rate per annum equal to the NYFRB Rate
from time to time in effect. If the

 

40



--------------------------------------------------------------------------------

due date of any payment under this Agreement or any other Loan Document would
otherwise fall on a day which is not a Business Day such date shall be extended
to the next succeeding Business Day and interest shall continue to accrue at the
rate, if any, applicable to such payment for the period of such extension.

(b)      Presumptions Regarding Payments by Borrower. Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may (but shall not be obligated to), in reliance upon such
assumption, distribute to the Lender, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders, severally
agrees to repay to the Administrative Agent on demand that amount so distributed
to such Lender, with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the NYFRB Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation.

Section 3.2    Pro Rata Treatment.

Except to the extent otherwise provided herein: (a) the making of Term Loans
under Section 2.2.(a) shall be made from the Lenders pro rata according to the
amounts of their respective Term Loan Commitments; (b) each payment or
prepayment of principal of Term Loans shall be made for the account of the
Lenders pro rata in accordance with the respective unpaid principal amounts of
the Term Loans held by them; (c) each payment of interest on the Term Loans
shall be made for the account of the Lenders pro rata in accordance with the
amounts of interest on such Term Loans then due and payable to the respective
Lenders; and (d) the Conversion and Continuation of Term Loans of a particular
Type (other than Conversions provided for by Section 5.3.) shall be made pro
rata among the Lenders according to the amounts of their respective Term Loans
and the then current Interest Period for each Lender’s portion of each such Loan
of such Type shall be coterminous.

Section 3.3    Sharing of Payments, Etc.

If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to the Borrower under this Agreement or shall obtain payment on any
other Obligation owing by the Borrower or any other Loan Party through the
exercise of any right of set-off, banker’s lien, counterclaim or similar right
or otherwise or through voluntary prepayments directly to a Lender or other
payments made by or on behalf the Borrower or any other Loan Party to a Lender
not in accordance with the terms of this Agreement and such payment (it being
agreed that the provisions of this paragraph shall not be construed to apply to
any payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply)),
should be distributed to the Lenders in accordance with Section 3.2. or
Section 11.5., as applicable, such Lender shall promptly purchase from the other
Lenders participations in (or, if and to the extent specified by such Lender,
direct interests in) the Loans made by the other Lenders or other Obligations
owed to such other Lenders

 

41



--------------------------------------------------------------------------------

in such amounts, and make such other adjustments from time to time as shall be
equitable, to the end that all the Lenders shall share the benefit of such
payment (net of any reasonable expenses which may actually be incurred by such
Lender in obtaining or preserving such benefit) in accordance with the
requirements of Section 3.2. or Section 11.5., as applicable. To such end, all
the Lenders shall make appropriate adjustments among themselves (by the resale
of participations sold or otherwise) if such payment is rescinded or must
otherwise be restored. The Borrower agrees that any Lender so purchasing a
participation (or direct interest) in the Loans or other Obligations owed to
such other Lenders may exercise all rights of set-off, banker’s lien,
counterclaim or similar rights with respect to such participation as fully as if
such Lender were a direct holder of Loans in the amount of such participation.
Nothing contained herein shall require any Lender to exercise any such right or
shall affect the right of any Lender to exercise and retain the benefits of
exercising, any such right with respect to any other indebtedness or obligation
of the Borrower.

Section 3.4    Several Obligations.

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

Section 3.5    Fees.

(a)      Closing Fee. On the Effective Date, the Borrower agrees to pay to the
Administrative Agent, the Joint Lead Arrangers, and each Lender all fees as have
been agreed to in writing by the Borrower, the Administrative Agent and the
Joint Lead Arrangers.

(b)      Administrative and Other Fees. The Borrower agrees to pay the
administrative and other fees of the Administrative Agent and the Joint Lead
Arrangers as provided in their respective Fee Letters and as may be otherwise
agreed to in writing from time to time by the Borrower and the Administrative
Agent.

Section 3.6    Computations.

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days (or 365 days in the case of Base Rate Loans) and the
actual number of days elapsed.

Section 3.7    Usury.

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith. It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the

 

42



--------------------------------------------------------------------------------

Borrower under Applicable Law. The parties hereto hereby agree and stipulate
that the only charge imposed upon the Borrower for the use of money in
connection with this Agreement is and shall be the interest specifically
described in Section 2.4.(a)(i) and (ii). Notwithstanding the foregoing, the
parties hereto further agree and stipulate that all agency fees, syndication
fees, ticking fees, prepayment premiums, closing fees, underwriting fees,
default charges, late charges, funding or “breakage” charges, increased cost
charges, attorneys’ fees and reimbursement for costs and expenses paid by the
Administrative Agent or any Lender to third parties or for damages incurred by
the Administrative Agent or any Lender, in each case, in connection with the
transactions contemplated by this Agreement and the other Loan Documents, are
charges made to compensate the Administrative Agent or any such Lender for
underwriting or administrative services and costs or losses performed or
incurred, and to be performed or incurred, by the Administrative Agent and the
Lenders in connection with this Agreement and shall under no circumstances be
deemed to be charges for the use of money. All charges other than charges for
the use of money shall be fully earned and nonrefundable when due.

Section 3.8    Statements of Account.

The Administrative Agent will account to the Borrower monthly, with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error. The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge the Borrower from any of
its obligations hereunder.

Section 3.9    Defaulting Lenders.

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:

(a)      Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Requisite Lenders and
Section 13.7.

(b)      Defaulting Lender Waterfall. Any payment of principal, interest, Fees
or other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article XI, or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 13.4. shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; fourth, to the
payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such

 

43



--------------------------------------------------------------------------------

Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; fifth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made at a time when the conditions set forth in Article VI.
were satisfied or waived, such payment shall be applied solely to pay the Loans
of all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of such Defaulting Lender until such time as all Loans are
held by the Lenders pro rata in accordance with their respective Pro Rata
Shares.

(c)      [reserved]

(d)      Defaulting Lender Cure. If the Borrower and the Administrative Agent
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans to be
held pro rata by the Lenders in accordance with their respective Pro Rata Shares
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to Fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

Section 3.10    Taxes; Foreign Lenders.

(a)      [Intentionally Omitted].

(b)      Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any other Loan Party under any Loan Document shall
be made without deduction or withholding for any Taxes, except as required by
Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or other
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

44



--------------------------------------------------------------------------------

(c)      Payment of Other Taxes by the Borrower. The Borrower and the other Loan
Parties shall timely pay to the relevant Governmental Authority in accordance
with Applicable Law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.

(d)      Indemnification by the Borrower. The Borrower and the other Loan
Parties shall jointly and severally indemnify each Recipient, within 10 days
after demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(e)      Indemnification by the Lenders. Each Lender shall severally indemnify
the Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower or another Loan Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower and the other Loan Parties to do so), (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 13.5. relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
subsection. The provisions of this subsection shall continue to inure to the
benefit of an Administrative Agent following its resignation as Administrative
Agent.

(f)      Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower or any other Loan Party to a Governmental Authority pursuant to
this Section, the Borrower or such other Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(g)      Status of Lenders.

(i)      Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will

 

45



--------------------------------------------------------------------------------

permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in the immediately
following clauses (ii)(A), (ii)(B) and (ii)(D)) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii)      Without limiting the generality of the foregoing, in the event that
the Borrower is a U.S. Person:

(A)      any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W-9 (or any successor form) certifying that such Lender
is exempt from U.S. federal backup withholding tax;

(B)      any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(I)      in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an electronic copy (or an original if
requested by the Borrower or the Administrative Agent) of an executed IRS Form
W-8BEN, or W-8BEN-E, as applicable, establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

(II)      an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8ECI;

 

46



--------------------------------------------------------------------------------

(III)      in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Internal Revenue
Code, (x) a certificate substantially in the form of Exhibit I-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)
(A) of the Internal Revenue Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the
Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) an
electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of IRS Form W-8BEN or W-8BEN-E, as applicable,; or

(IV)      to the extent a Foreign Lender is not the beneficial owner, an
electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN or W-8BEN-E, as applicable, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit I-2 or Exhibit I-3, IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit I-4 on behalf of each such
direct and indirect partner;

(C)      any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of any other form prescribed by Applicable Law as a basis
for claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by Applicable Law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and

(D)      if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Applicable Law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their

 

47



--------------------------------------------------------------------------------

obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h)      Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this subsection the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This subsection shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i)      Survival. Each party’s obligations under this Section shall survive the
resignation of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Term Loan Commitments and the
repayment, satisfaction or discharge of all obligations under any Loan Document.

ARTICLE IV. INTENTIONALLY OMITTED

ARTICLE V. YIELD PROTECTION, ETC.

Section 5.1    Additional Costs; Capital Adequacy.

(a)      Capital Adequacy. If any Lender determines that any Regulatory Change
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity ratios or requirements,
has or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement, the Term Loan Commitments of such Lender or the
Loans made by such Lender, to a level below that which such Lender or such
Lender’s holding company

 

48



--------------------------------------------------------------------------------

could have achieved but for such Regulatory Change (taking into consideration
such Lender’s policies and the policies of such Lender’s holding company with
respect to capital adequacy), then, to the extent a request for payment of
additional amount or amounts is consistent with such Lender’s general practices
under similar circumstances in respect of similarly situated borrowers with
credit agreements entitling it to make such claims (it being agreed that a
Lender shall not be required to disclose any confidential or proprietary
information in connection with such determination or the making of such claim),
from time to time, the Borrower will pay to such Lender such additional amount
or amounts as will compensate such Lender or such Lender’s holding company for
any such reduction suffered.

(b)      Additional Costs. In addition to, and not in limitation of the
immediately preceding subsection, the Borrower shall promptly pay to the
Administrative Agent for the account of a Lender from time to time such amounts
as such Lender may determine to be necessary to compensate such Lender for any
costs incurred by such Lender that it determines are attributable to its making
or maintaining of any Loans or its obligation to make any Loans hereunder, any
reduction in any amount receivable by such Lender under this Agreement or any of
the other Loan Documents in respect of any of such Loans or such obligation or
the maintenance by such Lender of capital in respect of its Loans or its Term
Loan Commitments (such increases in costs and reductions in amounts receivable
being herein called “Additional Costs”), resulting from any Regulatory Change
that:

(i)      subjects any Lender to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal commitments,
or other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto,

(ii)      imposes or modifies any reserve, special deposit, liquidity,
compulsory loan, insurance charge or similar requirements (other than Regulation
D of the Board of Governors of the Federal Reserve System or other similar
reserve requirement applicable to any other category of liabilities or category
of extensions of credit or other assets by reference to which the interest rate
on LIBOR Loans is determined to the extent utilized when determining Adjusted
LIBOR for such Loans) relating to any extensions of credit or other assets of,
or any deposits with or other liabilities of, or other credit extended by, or
any other acquisition of funds by such Lender (or its parent corporation), or
any commitment of such Lender (including, without limitation, the Term Loan
Commitments of such Lender hereunder) or

(iii)      imposes on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or the
Loans made by such Lender;

provided that a request for such amounts is consistent with such Lender’s
general practices under similar circumstances in respect of similarly situated
borrowers with credit agreements entitling it to make such claims (it being
agreed that a Lender shall not be required to disclose any confidential or
proprietary information in connection with such determination or the making of
such claim).

(c)      [Intentionally Omitted].

 

49



--------------------------------------------------------------------------------

(d)      [Intentionally Omitted].

(e)      Notification and Determination of Additional Costs. Each of the
Administrative Agent and each Lender, as the case may be, agrees to notify the
Borrower (and in the case of a Lender, also to notify the Administrative Agent)
of any event occurring after the Agreement Date entitling the Administrative
Agent or such Lender to compensation under any of the preceding subsections of
this Section as promptly as practicable; provided, however, that the failure of
the Administrative Agent or any Lender to give such notice shall not release the
Borrower from any of its obligations hereunder. The Administrative Agent and
each Lender, as the case may be, agrees to furnish to the Borrower (and in the
case of a Lender to the Administrative Agent as well) a certificate setting
forth the basis and amount of each request for compensation under this Section
and reasonably detailed calculations of the amount of such compensation.
Determinations by the Administrative Agent or such Lender, as the case may be,
of the effect of any Regulatory Change shall be conclusive provided that such
determinations are made on a reasonable basis and in good faith. The Borrower
shall pay the Administrative Agent or any such Lender, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.

(f)      Delay in Requests. Failure or delay on the part of the Administrative
Agent or any Lender to demand compensation pursuant to this Section shall not
constitute a waiver of the Administrative Agent’s or such Lender’s right to
demand such compensation; provided, that the Borrower shall not be required to
compensate the Administrative Agent or a Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than 180 days prior to the
date that the Administrative Agent or such Lender, as the case may be, notifies
the Borrower of the event giving rise to such increased costs or reductions, and
of the Administrative Agent’s or such Lender’s intention to claim compensation
therefor (except that, if the event giving rise to such increased costs or
reductions is retroactive, then the 180 day period referred to above shall be
extended to include the period of retroactive effect thereof).

Section 5.2    Alternative Rate of Interest. (a) If prior to the commencement of
any Interest Period for a LIBOR Borrowing:

(i)      the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable
(including because the LIBO Screen Rate is not available or published on a
current basis), for such Interest Period; provided that no Benchmark Transition
Event shall have occurred at such time; or

(ii)      the Administrative Agent is advised by the Requisite Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, telecopy or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist,
(A) any Notice of Continuation or Notice of Conversion that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a LIBOR
Borrowing

 

50



--------------------------------------------------------------------------------

shall be ineffective and (B) if any Notice of Term Loan Borrowing requests a
LIBOR Borrowing, such Borrowing shall be made as a Base Rate Borrowing.

(b)      Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Borrower may amend
this Agreement to replace the LIBO Rate with a Benchmark Replacement. Any such
amendment with respect to a Benchmark Transition Event will become effective at
5:00 p.m. on the fifth (5th) Business Day after the Administrative Agent has
posted such proposed amendment to all Lenders and the Borrower, so long as the
Administrative Agent has not received, by such time, written notice of objection
to such proposed amendment from Lenders comprising the Requisite Lenders;
provided that, with respect to any proposed amendment containing any SOFR-Based
Rate, the Lenders shall be entitled to object only to the Benchmark Replacement
Adjustment contained therein. Any such amendment with respect to an Early Opt-in
Election will become effective on the date that Lenders comprising the Requisite
Lenders have delivered to the Administrative Agent written notice that such
Requisite Lenders accept such amendment. No replacement of LIBO Rate with a
Benchmark Replacement will occur prior to the applicable Benchmark Transition
Start Date.

(c)      In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.

(d)      The Administrative Agent will promptly notify the Borrower and the
Lenders of (i) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, and its related Benchmark Replacement Date and
Benchmark Transition Start Date, (ii) the implementation of any Benchmark
Replacement, (iii) the effectiveness of any Benchmark Replacement Conforming
Changes and (iv) the commencement or conclusion of any Benchmark Unavailability
Period. Any determination, decision or election that may be made by the
Administrative Agent or Lenders pursuant to this Section 5.2, including any
determination with respect to a tenor, rate or adjustment or of the occurrence
or non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action, will be conclusive and binding absent manifest
error and may be made in its or their sole discretion and without consent from
any other party hereto, except, in each case, as expressly required pursuant to
this Section 5.2.

(e)      Upon the Borrower’s receipt of notice of the commencement of a
Benchmark Unavailability Period, (i) any Notice of Continuation or Notice of
Conversion that requests the conversion of any Borrowing to, or continuation of
any Borrowing as, a LIBOR Borrowing shall be ineffective and (ii) if any Notice
of Term Loan Borrowing requests a LIBOR Borrowing, such Borrowing shall be made
as a Base Rate Borrowing.

Section 5.3    Illegality.

Notwithstanding any other provision of this Agreement, if any Lender shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor

 

51



--------------------------------------------------------------------------------

its obligation to make or maintain LIBOR Loans hereunder, then such Lender shall
promptly notify the Borrower thereof (with a copy of such notice to the
Administrative Agent) and such Lender’s obligation to make or Continue, or to
Convert Loans of any other Type into, LIBOR Loans shall be suspended, in each
case, until such time as such Lender may again make and maintain LIBOR Loans.

If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to this
Section 5.3. then such Lender’s LIBOR Loans shall be automatically Converted
into Base Rate Loans on the last day(s) of the then current Interest Period(s)
for LIBOR Loans (or, in the case of a Conversion required by this Section 5.3.
on such earlier date as such Lender may specify to the Borrower with a copy to
the Administrative Agent, as applicable) and, unless and until such Lender gives
notice as provided below that the circumstances specified in this Section 5.3.
that gave rise to such Conversion no longer exist:

(i)      to the extent that such Lender’s LIBOR Loans have been so Converted,
all payments and prepayments of principal that would otherwise be applied to
such Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and

(ii)     all Loans that would otherwise be made or Continued by such Lender as
LIBOR Loans shall be made or Continued instead as Base Rate Loans, and all Base
Rate Loans of such Lender that would otherwise be Converted into LIBOR Loans
shall remain as Base Rate Loans.

If such Lender gives notice to the Borrower (with a copy to the Administrative
Agent, as applicable) that the circumstances specified in this Section 5.3. that
gave rise to the Conversion of such Lender’s LIBOR Loans pursuant to this
Section no longer exist (which such Lender agrees to do promptly upon such
circumstances ceasing to exist) at a time when LIBOR Loans made by other Lenders
are outstanding, then such Lender’s Base Rate Loans shall be automatically
Converted, on the first day(s) of the next succeeding Interest Period(s) for
such outstanding LIBOR Loans, to the extent necessary so that, after giving
effect thereto, all Loans held by the Lenders holding LIBOR Loans and by such
Lender are held pro rata (as to principal amounts, Types and Interest Periods)
in accordance with their respective Term Loan Commitments.

Section 5.4    Compensation.

The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of such Lender through the Administrative Agent, such
amount or amounts as the Administrative Agent shall determine in its sole
discretion shall be sufficient to compensate such Lender for any loss, cost or
expense attributable to:

(a)      any payment or prepayment (whether mandatory or optional) of a LIBOR
Loan, or Conversion of a LIBOR Loan, made by such Lender for any reason
(including, without limitation, acceleration) on a date other than the last day
of the Interest Period for such Loan; or

(b)      any failure by the Borrower for any reason (including, without
limitation, the failure of any of the applicable conditions precedent specified
in Section 6.2. to be satisfied) to borrow a LIBOR Loan from such Lender on the
date for such borrowing, or to Convert a Base Rate Loan

 

52



--------------------------------------------------------------------------------

into a LIBOR Loan or Continue a LIBOR Loan on the requested date of such
Conversion or Continuation; or

(c)      the assignment of any LIBOR Loan other than on the last day of the
Interest Period for such Loan as a result of a request by the Borrower pursuant
to Section 5.6.

In the case of a LIBOR Loan, such loss, cost or expense to any Lender shall be
an amount reasonably determined by such Lender to be equal to the excess, if
any, of (i) the amount of interest which would have accrued on the principal
amount of such Loan had such event not occurred, at the Adjusted LIBO Rate that
would have been applicable to such Loan, for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Loan), over (ii) the amount of interest which
would accrue on such principal amount for such period at the interest rate which
such Lender would bid were it to bid, at the commencement of such period, for
dollar deposits of a comparable amount and period from other banks in the
eurodollar market. Upon the Borrower’s request, such Lender shall provide the
Borrower with a statement setting forth the basis for requesting such
compensation and the method for determining the amount thereof. Any such
statement shall be conclusive absent manifest error.

Section 5.5    [Reserved].

Section 5.6    Affected Lenders.

If (a) a Lender requests compensation pursuant to Section 3.10. or 5.1., and the
Requisite Lenders are not also doing the same, (b) the obligation of any Lender
to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into, LIBOR
Loans shall be suspended pursuant to Section 5.3 but the obligation of the
Requisite Lenders shall not have been suspended under such Section, (c) a Lender
becomes a Defaulting Lender or (d) a Lender becomes a Non-Consenting Lender,
then, so long as there does not then exist any Default or Event of Default, the
Borrower may demand that such Lender (the “Affected Lender”), and upon such
demand the Affected Lender shall promptly, assign its Term Loan Commitments and
Loans to an Eligible Assignee subject to and in accordance with the provisions
of Section 13.6.(b) for a purchase price equal to (x) the aggregate principal
balance of all Loans then owing to the Affected Lender, plus (y) any accrued but
unpaid interest thereon and accrued but unpaid fees and other amounts owing to
the Affected Lender hereunder, or any other amount as may be mutually agreed
upon by such Affected Lender and Eligible Assignee; provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be withheld and (ii) in the case of
any such assignment resulting from a claim for compensation under Section 5.1 or
payments required to be made pursuant to Section 3.10, such assignment will
result in a reduction in such compensation or payments. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply. Each of the
Administrative Agent, the Borrower and the Affected Lender shall reasonably
cooperate in effectuating the replacement of such Affected Lender under this
Section, but at no time shall the Administrative Agent, such Affected Lender nor
any other Lender nor any titled agent be obligated in any way whatsoever to
initiate any such replacement or to assist in finding an Eligible Assignee. The
exercise by the Borrower of its rights under this Section shall be at the

 

53



--------------------------------------------------------------------------------

Borrower’s sole cost and expense and at no cost or expense to the Administrative
Agent, the Affected Lender or any of the other Lenders. The terms of this
Section shall not in any way limit the Borrower’s obligation to pay to any
Affected Lender compensation owing to such Affected Lender pursuant to this
Agreement (including, without limitation, pursuant to Sections 3.10., 5.1. or
5.4.) with respect to any period up to the date of replacement. In connection
with any such assignment under this Section, such Affected Lender shall promptly
execute all documents reasonably requested to effect such assignment, including
an appropriate Assignment and Assumption (or, to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to an
Approved Electronic Platform as to which the Administrative Agent and such
parties are participants), except that the Lender required to make such
assignment need not be a party thereto in order for such assignment to be
effective and shall be deemed to have consented to an be bound by the terms
thereof; provided that, following the effectiveness of any such assignment, the
other parties to such assignment agree to execute and deliver such documents
necessary to evidence such assignment as reasonably requested by the applicable
Lender; provided further that any such documents shall be without recourse to or
warranty by the parties thereto.

Section 5.7    Change of Lending Office.

Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.10., 5.1. or 5.3. to reduce the liability
of the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.

Section 5.8    Assumptions Concerning Funding of LIBOR Loans.

Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having a
maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article.

ARTICLE VI. CONDITIONS PRECEDENT

Section 6.1    Conditions Precedent to Effective Date.

The effectiveness of this Agreement is subject to the satisfaction or waiver of
the following conditions precedent:

(a)      The Administrative Agent shall have received each of the following, in
form and substance reasonably satisfactory to the Administrative Agent:

(i)     counterparts of this Agreement executed by each of the parties hereto;

 

54



--------------------------------------------------------------------------------

(ii)     Notes (excluding any Lender that has requested that it not receive a
Note) executed by the Borrower, payable to each applicable Lender and complying
with the terms of Section 2.10.(a);

(iii)     the Guaranty executed by the Parent and the other Guarantors (if any)
initially to be a party thereto;

(iv)     an opinion of Vaisey, Nicholson & Nearpass PLLC, counsel to the
Borrower and the other Loan Parties, addressed to the Administrative Agent and
the Lenders and covering such matters as the Administrative Agent may reasonably
request;

(v)     the certificate or articles of incorporation or formation, articles of
organization, certificate of limited partnership, declaration of trust or other
comparable organizational instrument (if any) of each Loan Party certified as of
a recent date by the Secretary of State of the state of formation of such Person
and certified as true, complete and correct copies by the Secretary or Assistant
Secretary (or individual performing similar functions) of the applicable Loan
Party;

(vi)     a certificate of good standing (or certificate of similar meaning) with
respect to each Loan Party issued as of a recent date by the Secretary of State
of the state of formation of each such Loan Party and certificates of
qualification to transact business or other comparable certificates issued as of
a recent date by each Secretary of State (and any state department of taxation,
as applicable) of each state in which such Loan Party is required to be so
qualified and where failure to be so qualified could reasonably be expected to
have a Material Adverse Effect;

(vii)     a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
with respect to each of the officers of such Loan Party authorized to execute
and deliver the Loan Documents to which such Loan Party is a party, and in the
case of the Borrower, authorized to execute and deliver on behalf of the
Borrower, Notices of Term Loan Borrowing, Notices of Conversion and Notices of
Continuation;

(viii)    copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (A) the by-laws
of such Loan Party, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (B) all corporate, partnership, member or other necessary action
taken by such Loan Party to authorize the execution, delivery and performance of
the Loan Documents to which it is a party;

(ix)     the Additional Guaranty duly executed by the parties thereto;

(x)     [Intentionally Omitted];

(xi)     evidence that the Fees, if any, then due and payable under
Section 3.5., together with all other fees, expenses and reimbursement amounts
due and payable to the

 

55



--------------------------------------------------------------------------------

Administrative Agent and any of the Lenders, including without limitation, the
fees and expenses of counsel to the Administrative Agent, have been paid;

(xii)     a Compliance Certificate calculated on a pro forma basis for the
Parent’s fiscal quarter ending September 30, 2019 in form and substance
satisfactory to the Administrative Agent;

(xiii)     [Intentionally Omitted];

(xiv)     upon the reasonable request of any Lender made at least five
(5) Business Days prior to the Agreement Date, the Borrower shall have provided
to such Lender, and such Lender shall be reasonably satisfied with, the
documentation and other information so requested in connection with applicable
“know your customer” and Anti-Money- Laundering Laws, including, without
limitation, the Patriot Act, in each case at least three (3) Business Days prior
to the Agreement Date;

(xv)     At least five (5) Business Days prior to the Agreement Date, the
Borrower shall deliver, to each Lender that so requests, a Beneficial Ownership
Certification; and

(xvi)     such other documents, agreements and instruments as the Administrative
Agent, or any Lender through the Administrative Agent, may reasonably request.

(b)      In the good faith judgment of the Administrative Agent:

(i)      there shall not have occurred or become known to the Administrative
Agent or any of the Lenders any event, condition, situation or status since the
date of the information contained in the financial and business projections,
budgets, pro forma data and forecasts concerning the Parent, the Borrower and
their respective Subsidiaries delivered to the Administrative Agent and the
Lenders prior to the Agreement Date that has had or could reasonably be expected
to result in a Material Adverse Effect;

(ii)      no litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (A) result in a Material Adverse Effect or
(B) restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect, the ability of the Parent, the Borrower or any
other Loan Party to fulfill its obligations under the Loan Documents to which it
is a party;

(iii)      the Parent, the Borrower, the other Loan Parties, and their
respective Subsidiaries shall have received all approvals, consents and waivers,
and shall have made or given all necessary filings and notices as shall be
required to consummate the transactions contemplated hereby without the
occurrence of any default under, conflict with or violation of (A) any
Applicable Law or (B) any material agreement, document or instrument to which
any Loan Party is a party or by which any of them or their respective properties
is bound;

(iv)      the Administrative Agent and the Lenders shall have received all
information requested by the Administrative Agent and each Lender in order to
comply

 

56



--------------------------------------------------------------------------------

with applicable “know your customer” and Anti-Money Laundering Laws, including
without limitation, the Patriot Act; and

(v)     there shall not have occurred or exist any other material disruption of
financial or capital markets that could reasonably be expected to materially and
adversely affect the transactions contemplated by the Loan Documents.

Without limiting the generality of the provisions of Section 12.5, for purposes
of determining compliance with the conditions precedent set forth in this
Section 6.1, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required hereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Effective Date specifying its
objection thereto.

Section 6.2    Conditions Precedent to All Credit Events.

In addition to satisfaction or waiver of the conditions precedent contained in
Sections 6.1, the obligations of the Lenders to make any Loans are subject to
the further conditions precedent that: (a) no Default or Event of Default shall
exist as of the date of the making of the Loans or would exist immediately after
giving effect thereto; (b) the representations and warranties made or deemed
made by the Parent, the Borrower and each other Loan Party in the Loan Documents
to which any of them is a party, shall be true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of the date of the making of such Loan with
the same force and effect as if made on and as of such date except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall have been true and correct in all respects) on and as of such earlier
date) and except for changes in factual circumstances expressly permitted
hereunder; and (c) the Administrative Agent shall have received a timely Notice
of Term Loan Borrowing. Each Credit Event shall constitute a certification by
the Borrower to the effect set forth in the preceding sentence (both as of the
date of the giving of notice relating to such Credit Event and, unless the
Borrower otherwise notifies the Administrative Agent prior to the date of such
Credit Event, as of the date of the occurrence of such Credit Event). In
addition, the Borrower shall be deemed to have represented to the Administrative
Agent and the Lenders at the time the Loans are made that all conditions to the
making of such Loans contained in this Article VI. have been satisfied.

ARTICLE VII. REPRESENTATIONS AND WARRANTIES

Section 7.1    Representations and Warranties.

In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make the Loans, each of the Parent and the Borrower represents
and warrants to the Administrative Agent and each Lender as follows:

(a)      Organization; Power; Qualification. Each of the Parent, the Borrower,
the other Loan Parties and the other Subsidiaries is a corporation, limited
liability company, partnership or

 

57



--------------------------------------------------------------------------------

other legal entity, duly organized or formed, validly existing and in good
standing under the jurisdiction of its incorporation or formation, has the power
and authority to own or lease its respective properties and to carry on its
respective business as now being and hereafter proposed to be conducted and is
duly qualified and is in good standing as a foreign corporation, limited
liability company, partnership or other legal entity, and authorized to do
business, in each jurisdiction in which the character of its properties or the
nature of its business requires such qualification or authorization and where
the failure to be so qualified or authorized could reasonably be expected to
have, in each instance, a Material Adverse Effect.

(b)      Ownership Structure. Part I of Schedule 7.1.(b) is, as of the Agreement
Date, a complete and correct list of all Subsidiaries of the Parent setting
forth for each such Subsidiary, (i) the jurisdiction of organization of such
Subsidiary, (ii) each Person holding any Equity Interest in such Subsidiary,
(iii) the nature of the Equity Interests held by each such Person and (iv) the
percentage of ownership of such Subsidiary represented by such Equity Interests.
As of the Agreement Date, except as disclosed in such Schedule (A), each of the
Parent and its Subsidiaries owns, free and clear of all Liens (other than
Permitted Liens of the types described in clauses (a)(i) and (f) of the
definition of the term “Permitted Liens”), and has the unencumbered right to
vote, all outstanding Equity Interests in each Person shown to be held by it on
such Schedule, (B) all of the issued and outstanding capital stock of each such
Person organized as a corporation is validly issued, fully paid and
nonassessable and (C) there are no outstanding subscriptions, options, warrants,
commitments, preemptive rights or agreements of any kind (including, without
limitation, any stockholders’ or voting trust agreements) for the issuance,
sale, registration or voting of, or outstanding securities convertible into, any
additional shares of capital stock of any class, or partnership or other
ownership interests of any type in, any such Person. As of the Agreement Date,
Part II of Schedule 7.1.(b) correctly sets forth all Unconsolidated Affiliates
of the Parent, including the correct legal name of such Person, the type of
legal entity which each such Person is, and all Equity Interests in such Person
held directly or indirectly by the Parent. As of the Effective Date, the
information included in each Beneficial Ownership Certification is true and
correct in all material respects.

(c)      Authorization of Loan Documents and Borrowings. The Borrower has the
right and power, and has taken all necessary action to authorize it, to borrow
and obtain other extensions of credit hereunder. The Parent, the Borrower and
each other Loan Party has the right and power, and has taken all necessary
action to authorize it, to execute, deliver and perform each of the Loan
Documents to which it is a party in accordance with their respective terms and
to consummate the transactions contemplated hereby and thereby. The Loan
Documents to which the Parent, the Borrower or any other Loan Party is a party
have been duly executed and delivered by the duly authorized officers of such
Person and each is a legal, valid and binding obligation of such Person
enforceable against such Person in accordance with its respective terms, except
as the same may be limited by bankruptcy, insolvency, and other similar laws
affecting the rights of creditors generally and the availability of equitable
remedies for the enforcement of certain obligations (other than the payment of
principal) contained herein or therein and as may be limited by equitable
principles generally.

(d)      Compliance of Loan Documents with Laws. The execution, delivery and
performance of this Agreement and the other Loan Documents to which any Loan
Party is a party in accordance with their respective terms and the borrowings
and other extensions of credit

 

58



--------------------------------------------------------------------------------

hereunder do not and will not, by the passage of time, the giving of notice, or
both: (i) require any Governmental Approval or violate any Applicable Law
(including all Environmental Laws) relating to the Parent, the Borrower or any
other Loan Party; (ii) conflict with, result in a breach of or constitute a
default under (A) the organizational documents of any Loan Party or (B) any
indenture, agreement or other instrument to which the Parent, the Borrower or
any other Loan Party is a party or by which it or any of its respective
properties may be bound except under this clause (B) as could not reasonably be
expected to have a Material Adverse Effect; or (iii) result in or require the
creation or imposition of any Lien upon or with respect to any property now
owned or hereafter acquired by any Loan Party other than in favor of the
Administrative Agent for its benefit and the benefit of the Lenders.

(e)      Compliance with Law; Governmental Approvals. Each of the Parent, the
Borrower, the other Loan Parties and the other Subsidiaries is in compliance
with each Governmental Approval and all other Applicable Laws relating to it
except for noncompliance which, and Governmental Approvals the failure to
possess which, could not, individually or in the aggregate, reasonably be
expected to cause a Default or Event of Default or have a Material Adverse
Effect.

(f)      Title to Properties; Liens. Part I of Schedule 7.1.(f) is, as of the
Agreement Date, a complete and correct listing of all Properties of the Parent,
the Borrower, each other Loan Party and each other Subsidiary, setting forth,
for each such Property, the current occupancy status of such Property, and
whether such Property is a Development Property and, if such Property is a
Development Property, the status of completion of such Property. Each of the
Borrower, each other Loan Party and each other Subsidiary that owns an Eligible
Property has good and legal title to, or a valid leasehold interest in, its
respective Eligible Properties. As of the Agreement Date, there are no Liens
against any assets of any Borrower or any Subsidiary other than Permitted Liens
and Liens set forth on Part II of Schedule 7.1.(f).

(g)      Existing Indebtedness; Total Liabilities. Schedule 7.1.(g) is, as of
the Agreement Date, a complete and correct listing of all Indebtedness under
clause (a) of the term “Indebtedness” (including all Guarantees in respect of
such Indebtedness) of each of the Parent, the Borrower, the other Loan Parties
and the other Subsidiaries, and if such Indebtedness is secured by any Lien, a
description of all of the property subject to such Lien. As of the Agreement
Date, the Borrower, the other Loan Parties and the other Subsidiaries have
materially performed and are in material compliance with all of the terms of
such Indebtedness and all instruments and agreements relating thereto, and no
event of default, or, to the best of Parent’s and the Borrower’s knowledge, no
default or other event or condition which with the giving of notice, the lapse
of time, or both, would constitute an event of default, exists with respect to
any such Indebtedness.

(h)      Material Contracts. Schedule 7.1.(h) is, as of the Agreement Date, a
true, correct and complete listing of all Material Contracts. Each of the
Parent, the Borrower, the other Loan Parties and the other Subsidiaries that is
party to any Material Contract has materially performed and is in material
compliance with all of the terms of such Material Contract to the extent that
the noncompliance therewith would give any other party thereto the right to
terminate such Material Contract.

 

59



--------------------------------------------------------------------------------

(i)      Litigation. Except as set forth on Schedule 7.1.(i), there are no
actions, suits or proceedings pending (nor, to the knowledge of any Loan Party,
are there any actions, suits or proceedings threatened in writing against or in
any other way relating adversely to or affecting the Parent, the Borrower, any
other Loan Party, any other Subsidiary or any of their respective property in
any court or before any arbitrator of any kind or before or by any other
Governmental Authority) which, (i) could reasonably be expected to have a
Material Adverse Effect or (ii) in any manner draws into question the validity
or enforceability of any Loan Document. There are no strikes, slow downs, work
stoppages or walkouts or other labor disputes in progress or threatened relating
to, any Loan Party or any other Subsidiary that individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

(j)      Taxes. All federal, state and other material tax returns of the Parent,
the Borrower, each other Loan Party and each other Subsidiary required by
Applicable Law to be filed have been duly filed (taking into account any
extensions of time within which to file such returns), and all federal, state
and other material taxes, assessments and other governmental charges or levies
upon, each Loan Party, each other Subsidiary and their respective properties,
income, profits and assets which are due and payable have been paid, except any
such nonpayment or non-filing which is at the time permitted under Section 8.6.
As of the Agreement Date, none of the United States income tax returns of the
Parent, the Borrower, any other Loan Party or any other Subsidiary is under
audit. All material charges, accruals and reserves on the books of the Borrower,
the other Loan Parties and the other Subsidiaries in respect of any taxes or
other governmental charges are in accordance with GAAP.

(k)      Financial Statements. The Borrower has furnished to each Lender copies
of (i) the audited consolidated balance sheet of the Parent and its consolidated
Subsidiaries for the fiscal years ended December 31, 2017 and December 31, 2018,
and the related audited consolidated statements of operations, shareholders’
equity and cash flows for the fiscal years ended on such dates, with the opinion
thereon of Ernst & Young LLP or Deloitte & Touche LLP, as the case may be, and
(ii) the unaudited consolidated balance sheet of the Parent and its consolidated
Subsidiaries for the fiscal quarter ended September 30, 2019, and the related
unaudited consolidated statements of operations and shareholders’ equity of the
Parent and its consolidated Subsidiaries for the fiscal quarter ended on such
date. Such financial statements (including in each case related schedules and
notes but, as to interim statements, subject to changes resulting from normal
year-end audit adjustments and absence of footnotes) are complete and correct in
all material respects and present fairly, in accordance with GAAP, consistently
applied throughout the periods involved, the consolidated financial position of
the Parent and its consolidated Subsidiaries as at their respective dates and
the results of operations and, with respect to the financial statements
referenced in clause (i), the cash flow for such periods. None of the Parent,
the Borrower or any of their respective Subsidiaries has on the Agreement Date
any material contingent liabilities, liabilities, liabilities for taxes, unusual
or long-term commitments or unrealized or forward anticipated losses from any
unfavorable commitments that would be required to be set forth in its financial
statements or notes thereto, except as referred to or reflected or provided for
in said financial statements.

(l)      No Material Adverse Change; Solvency. Since December 31, 2018, there
has been no event, change, circumstance or occurrence that could reasonably be
expected to have a Material Adverse Effect. Each of the Parent, the Borrower and
any other Loan Party is Solvent after giving

 

60



--------------------------------------------------------------------------------

effect to Section 30 of the Guaranty. The Parent, the Borrower, the other Loan
Parties and the other Subsidiaries, on a consolidated basis, are Solvent.

(m)      ERISA.

(i)      Each Benefit Arrangement is in compliance with the applicable
provisions of ERISA, the Internal Revenue Code and other Applicable Laws in all
material respects. Except with respect to Multiemployer Plans, each Qualified
Plan (A) has received a favorable determination from the Internal Revenue
Service applicable to such Qualified Plan’s current remedial amendment cycle (as
defined in Revenue Procedure 2007-44 or “2007-44” for short), (B) has timely
filed for a favorable determination letter from the Internal Revenue Service
during its staggered remedial amendment cycle (as defined in 2007-44) and such
application is currently being processed by the Internal Revenue Service,
(C) had filed for a determination letter prior to its “GUST remedial amendment
period” (as defined in 2007-44) and received such determination letter and the
staggered remedial amendment cycle first following the GUST remedial amendment
period for such Qualified Plan has not yet expired, or (D) is maintained under a
prototype plan and may rely upon a favorable opinion letter issued by the
Internal Revenue Service with respect to such prototype plan. To the best
knowledge of each of the Parent and the Borrower, nothing has occurred which
would cause the loss of its reliance on each Qualified Plan’s favorable
determination letter or opinion letter.

(ii)     With respect to any Benefit Arrangement that is a retiree welfare
benefit arrangement, all amounts have been accrued on the applicable ERISA
Group’s financial statements in accordance with FASB ASC 715. The “benefit
obligation” of all Plans does not exceed the “fair market value of plan assets”
for such Plans by more than $10,000,000 all as determined by and with such terms
defined in accordance with FASB ASC 715.

(iii)    Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) no ERISA Event has occurred or
is expected to occur; (ii) there are no pending, or to the best knowledge of the
Borrower, threatened, claims, actions or lawsuits or other action by any
Governmental Authority, plan participant or beneficiary with respect to a
Benefit Arrangement; (iii) there are no violations of the fiduciary
responsibility rules with respect to any Benefit Arrangement; and (iv) no member
of the ERISA Group has engaged in a non-exempt “prohibited transaction,” as
defined in Section 406 of ERISA and Section 4975 of the Internal Revenue Code,
in connection with any Plan, that would subject any member of the ERISA Group to
a tax on prohibited transactions imposed by Section 502(i) of ERISA or
Section 4975 of the Internal Revenue Code.

(n)      Absence of Default. None of (i) the Loan Parties is in default under
its certificate or articles of incorporation or formation or any material
provision of its bylaws, partnership agreement, limited liability company
agreement or other similar organizational documents, and (ii) the other
Subsidiaries of the Parent is in default of any material provision under its
certificate or articles of incorporation or formation or any material provision
of its bylaws, partnership agreement or other similar organizational documents.
No event has occurred, which has not been remedied, cured or waived: (A) which
constitutes a Default or an Event of Default; or (B) which

 

61



--------------------------------------------------------------------------------

constitutes, or which with the passage of time, the giving of notice, or both,
would constitute, a default or event of default by, any Loan Party or any other
Subsidiary under any agreement (other than this Agreement) or judgment, decree
or order to which any such Person is a party or by which any such Person or any
of its respective properties may be bound where such default or event of default
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(o)      Environmental Laws. Each of the Borrower, each other Loan Party and
each other Subsidiary: (i) is in compliance with all Environmental Laws
applicable to its business, operations and the Properties, (ii) has obtained all
Governmental Approvals which are required under Environmental Laws, and each
such Governmental Approval is in full force and effect, and (iii) is in
compliance with all terms and conditions of such Governmental Approvals, where
with respect to each of the immediately preceding clauses (i) through (iii) the
failure to obtain or to comply with could reasonably be expected to have a
Material Adverse Effect. Except for any of the following matters that could not
reasonably be expected to have a Material Adverse Effect, no Loan Party has any
knowledge of, or has received notice of, any past, present, or pending releases,
events, conditions, circumstances, activities, practices, incidents, facts,
occurrences, actions, or plans that, with respect to any Loan Party or any other
Subsidiary, their respective businesses, operations or with respect to the
Properties, may: (x) cause or contribute to an actual or alleged violation of or
noncompliance with Environmental Laws, (y) cause or contribute to any other
potential common law or legal claim or other liability, or (z) cause any of the
Properties to become subject to any restrictions on ownership, occupancy, use or
transferability under any Environmental Law or require the filing or recording
of any notice, approval or disclosure document under any Environmental Law and,
with respect to the immediately preceding clauses (x) through (z) is based on or
related to the on-site or off-site manufacture, generation, processing,
distribution, use, treatment, storage, disposal, transport, removal, clean up or
handling, or the emission, discharge, release or threatened release of any
wastes or Hazardous Material, or any other requirement under Environmental Law.
There is no civil, criminal, or administrative action, suit, demand, claim,
hearing, notice, or demand letter, mandate, order, lien, request, investigation,
or proceeding pending or, to the Parent’s or the Borrower’s knowledge after due
inquiry, threatened, against the Parent, the Borrower, any other Loan Party or
any other Subsidiary relating in any way to Environmental Laws which, reasonably
could be expected to have a Material Adverse Effect. None of the Properties is
listed on or proposed for listing on the National Priority List promulgated
pursuant to the Comprehensive Environmental Response, Compensation and Liability
Act of 1980 and its implementing regulations, or any state or local priority
list promulgated pursuant to any analogous state or local law to the extent all
such listings taken together could not reasonably be expected to have a Material
Adverse Effect. To either the Parent’s or the Borrower’s knowledge, no Hazardous
Materials generated at or transported from the Properties are or have been
transported to, or disposed of at, any location that is listed or proposed for
listing on the National Priority List or any analogous state or local priority
list, or any other location that is or has been the subject of a clean-up,
removal or remedial action pursuant to any Environmental Law, except to the
extent that such transportation or disposal could not reasonably be expected to
result in a Material Adverse Effect.

(p)      Investment Company. None of the Parent, the Borrower, any other Loan
Party or any other Subsidiary is (i) an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, or (ii) subject

 

62



--------------------------------------------------------------------------------

to any other Applicable Law which purports to regulate or restrict its ability
to borrow money or obtain other extensions of credit or to consummate the
transactions contemplated by this Agreement or to perform its obligations under
any Loan Document to which it is a party.

(q)      Margin Stock. None of the Parent, the Borrower, any other Loan Party or
any other Subsidiary is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying “margin stock” within
the meaning of Regulation U of the Board of Governors of the Federal Reserve
System.

(r)      Affiliate Transactions. Except as permitted by Section 10.8. or as
otherwise set forth on Schedule 7.1.(r), none of the Parent, the Borrower, any
other Loan Party or any other Subsidiary is a party to or bound by any agreement
or arrangement with any Affiliate.

(s)      Intellectual Property. Each of the Loan Parties and each other
Subsidiary owns or has the right to use, under valid license agreements or
otherwise, all patents, licenses, franchises, trademarks, trademark rights,
service marks, service mark rights, trade names, trade name rights, trade
secrets and copyrights (collectively, “Intellectual Property”), without known
conflict with any patent, license, franchise, trademark, trademark right,
service mark, service mark right, trade secret, trade name, copyright, or other
proprietary right of any other Person except, in each case, where the failure to
own or have right to use such Intellectual Property or such conflict, could not
reasonably be expected to have a Material Adverse Effect. No claim has been
asserted to any Loan Party or any Subsidiary by any Person with respect to the
use of any such Intellectual Property by the Parent, the Borrower, any other
Loan Party or any other Subsidiary, or challenging or questioning the validity
or effectiveness of any such Intellectual Property, in each case, that could
reasonably be expected to have a Material Adverse Effect. The use of such
Intellectual Property by the Parent, the Borrower, the other Loan Parties and
the other Subsidiaries does not infringe on the rights of any Person, subject to
such claims and infringements as do not, in the aggregate, give rise to any
liabilities on the part of the Borrower, any other Loan Party or any other
Subsidiary that could reasonably be expected to have a Material Adverse Effect.

(t)      Business. As of the Agreement Date, the Parent, the Borrower, the other
Loan Parties and the other Subsidiaries are engaged primarily in the business of
acquiring, owning, leasing and financing real estate, together with other
business activities incidental thereto.

(u)      Broker’s Fees. Other than as paid to a Lender pursuant to
Section 6.1.(a)(xi), no broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby. No other similar fees or commissions will be payable by any Loan Party
for any other services rendered to the Parent, the Borrower, any other Loan
Party or any other Subsidiary ancillary to the transactions contemplated hereby.

(v)      Accuracy and Completeness of Information. All written information,
reports and other papers and data (other than financial projections and other
forward looking statements) furnished to the Administrative Agent or any Lender
by, on behalf of, or at the direction of, the Parent, the Borrower, any other
Loan Party or any other Subsidiary were, at the time the same were so furnished,
complete and correct in all material respects, to the extent necessary to give
the recipient a true and accurate knowledge of the subject matter, or, in the
case of financial statements,

 

63



--------------------------------------------------------------------------------

present fairly, in accordance with GAAP, consistently applied throughout the
periods involved, the financial position of the Persons involved as at the date
thereof and the results of operations for such periods (subject, as to interim
statements, to changes resulting from normal year end audit adjustments and
absence of full footnote disclosure). All financial projections and other
forward looking statements prepared by or on behalf of the Borrower, any other
Loan Party or any other Subsidiary that have been or may hereafter be made
available to the Administrative Agent or any Lender were or will be prepared in
good faith based on assumptions that the Borrower, other Loan Party or other
Subsidiary believed to be reasonable in light of the circumstances in which such
financial projections and forward-looking statements were made (it being
acknowledged that projections and forward-looking statements are not viewed as
facts and the actual results may vary materially from projected results and that
no assurance can be given that the projected results will be realized). As of
the Agreement Date, no fact is known to any Loan Party which has had, or may in
the future have (so far as any Loan Party can reasonably foresee) a Material
Adverse Effect which has not been set forth in the financial statements referred
to in Section 7.1.(k) or in such information, reports or other papers or data or
otherwise disclosed in writing to the Administrative Agent and the Lenders. No
document furnished or written statement made to the Administrative Agent or any
Lender in connection with the negotiation, preparation or execution of, or
pursuant to, this Agreement or any of the other Loan Documents contains or will
contain any untrue statement of a material fact, or omits or will omit to state
a material fact necessary in order to make the statements contained therein not
materially misleading.

(w)      Not Plan Assets; No Prohibited Transactions. None of the assets of the
Parent, the Borrower, any other Loan Party or any other Subsidiary constitutes
“plan assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder. Assuming that no Lender funds any
amount payable by it hereunder with “plan assets,” as that term is defined in 29
C.F.R. 2510.3-101, the execution, delivery and performance of this Agreement and
the other Loan Documents, and the extensions of credit and repayment of amounts
hereunder, do not and will not constitute “prohibited transactions” under ERISA
or the Internal Revenue Code.

(x)      Reserved.

(y)      REIT Status. The Parent qualifies as, and has elected to be treated as,
a REIT and is in compliance with all applicable requirements and conditions
imposed under the Internal Revenue Code necessary to allow the Parent to
maintain its status as a REIT.

(z)      Reserved.

(aa)    Anti-Corruption Laws and Sanctions; Anti-Terrorism Laws. None of the
Parent, the Borrower or any Subsidiary, or, to the knowledge of the Parent, the
Borrower or any such Subsidiary, any of their respective directors, officers,
employees, Affiliates or any agent or representative of the Parent, the Borrower
or any Subsidiary that will act in any capacity in connection with or benefit
from this Agreement, (i) is a Sanctioned Person or currently the subject or
target of any Sanctions, (ii) has its assets located in a Sanctioned Country,
(iii) directly or indirectly derives revenues from investments in, or
transactions with, Sanctioned Persons or (iv) has violated any Anti-Money
Laundering Law in any material respect. Each of the Parent, the Borrower and
their respective Subsidiaries, and to the knowledge of the Parent and the
Borrower,

 

64



--------------------------------------------------------------------------------

each director, officer, employee, agent and Affiliate of the Parent, the
Borrower and each such Subsidiary, is in compliance with the Anti-Corruption
Laws in all material respects. The Parent has implemented and maintains in
effect policies and procedures designed to ensure compliance with the
Anti-Corruption Laws and applicable Sanctions by the Parent, the Borrower, their
Subsidiaries, their respective directors, officers, employees, Affiliates and
agents and representatives of the Parent, the Borrower or any Subsidiary that
will act in any capacity in connection with or benefit from this Agreement.

(bb)    EEA Financial Institution. None of the Parent, the Borrower or any
Subsidiary is an EEA Financial Institution.

Section 7.2    Survival of Representations and Warranties, Etc.

All representations and warranties made under this Agreement and the other Loan
Documents and in the certificates delivered in connection with the Loan
Documents shall be deemed to be made at and as of the Agreement Date, the
Effective Date, and at and as of the date of the occurrence of each Credit
Event, except to the extent that such representations and warranties expressly
relate solely to an earlier date (in which case such representations and
warranties shall have been true and correct in all material respects (except in
the case of a representation or warranty qualified by materiality, in which case
such representation or warranty shall be true and correct in all respects) on
and as of such earlier date) and except for changes in factual circumstances
expressly and specifically permitted hereunder. All such representations and
warranties shall survive the effectiveness of this Agreement, the execution and
delivery of the Loan Documents and the making of the Loans.

ARTICLE VIII. AFFIRMATIVE COVENANTS

For so long as this Agreement is in effect, the Parent and the Borrower, as
applicable, shall comply with the following covenants:

Section 8.1    Preservation of Existence and Similar Matters.

Except as otherwise permitted under Section 10.4., the Parent and the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
preserve and maintain its respective existence, rights, franchises, licenses and
privileges in the jurisdiction of its incorporation or formation and qualify and
remain qualified and authorized to do business in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification and authorization and where the failure to be so authorized and
qualified could reasonably be expected to have a Material Adverse Effect.

Section 8.2    Compliance with Applicable Law.

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, comply with all Applicable Law, including the
obtaining of all Governmental Approvals, the failure with which to comply or
obtain could reasonably be expected to have a Material Adverse Effect. The
Parent will maintain in effect and enforce reasonable policies and procedures
designed to ensure compliance by the Parent, the Borrower, their respective
Subsidiaries and their respective directors, officers, employees, Affiliates and
agents and

 

65



--------------------------------------------------------------------------------

representatives, in each case, that will act in any capacity in connection with
or benefit from this Agreement, with Anti-Corruption Laws and applicable
Sanctions, in each case to the extent applicable to such Persons.

Section 8.3    Maintenance of Property.

In addition to the requirements of any of the other Loan Documents, the Parent
and the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, or cause each tenant under a Tenant Lease to, (a) protect and
preserve all of its respective material properties, including, but not limited
to, all Intellectual Property necessary to the conduct of its respective
business, and maintain in good repair, working order and condition all tangible
properties, ordinary wear and tear excepted, or as a result of a casualty for
which insurance is maintained pursuant to Section 8.5., and (b) from time to
time make or cause to be made all needed and appropriate repairs, renewals,
replacements and additions to such properties, so that the business carried on
in connection therewith may be lawfully conducted at all times subject to the
rights of tenants under Tenant Leases, in each case except where the failure to
do so could not reasonably be expected to have a Material Adverse Effect.

Section 8.4    Conduct of Business.

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, carry on its respective businesses as described in
Section 7.1.(t).

Section 8.5    Insurance.

In addition to the requirements of any of the other Loan Documents, the Parent
and the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, or cause each tenant under a Tenant Lease to, maintain insurance
(on a replacement cost basis) with financially sound and reputable insurance
companies against such risks and in such amounts as is customarily maintained by
Persons engaged in similar businesses or as may be required by Applicable Law.
The Borrower shall from time to time deliver to the Administrative Agent upon
request a detailed list (together with copies, if requested by the
Administrative Agent) of all policies of the insurance then in effect, stating
the names of the insurance companies, the amounts and rates of the insurance,
the dates of the expiration thereof and the properties and risks covered
thereby.

Section 8.6    Payment of Taxes and Claims.

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, pay and discharge (a) prior to delinquency, all
federal and state taxes and other material taxes, assessments and governmental
charges or levies imposed upon it or upon its income or profits or upon any
properties belonging to it, and (b) within 10 days of the date due, all lawful
claims of materialmen, mechanics, carriers, warehousemen and landlords for
labor, materials, supplies and rentals which, if unpaid, could reasonably be
expected to become a Lien on any properties of such Person; provided, however,
that this Section shall not require the payment or discharge of any such tax,
assessment, charge, levy or claim (i) which is being contested in good faith by
appropriate proceedings which operate to suspend the collection thereof and for
which adequate reserves have been established on the books of such Person in
accordance with GAAP or (ii) if the failure to pay or discharge all such taxes,
assessments, charges, levies or claims in the

 

66



--------------------------------------------------------------------------------

aggregate under this clause (ii) could not reasonably be expected to result in
liability to the Parent, the Borrower and its Subsidiaries in excess of
$5,000,000.

Section 8.7    Books and Records; Inspections.

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, keep proper books of record and account in which
materially complete, true and correct entries shall be made of all dealings and
transactions in relation to its business and activities. The Borrower shall, and
shall cause each other Loan Party and each other Subsidiary to, permit
representatives of the Administrative Agent or any Lender, upon three
(3) Business Days’ prior written notice to the Borrower (provided that if a
Default or Event of Default has occurred and is continuing, such written notice
shall not be required), to visit, subject to the rights of tenants under Tenant
Leases (so long as such rights do not consist of restrictions on a Lender’s
right to visit a property imposed to avoid compliance with this Section), and
inspect any of such Loan Parties’ or Subsidiaries’ respective properties, to
examine and make abstracts from any of their respective books and records and to
discuss their respective affairs, finances and accounts with their respective
officers, employees and independent public accountants (in the presence of an
officer of the Parent if an Event of Default does not then exist), all at such
reasonable times during business hours and as often as may reasonably be
requested and so long as no Event of Default exists, with reasonable prior
notice. The Borrower shall be obligated to reimburse the Administrative Agent
and the Lenders for their costs and expenses incurred in connection with the
exercise of their rights under this Section only if such exercise occurs while a
Default or Event of Default exists. If requested by the Administrative Agent,
the Parent and the Borrower shall execute an authorization letter addressed to
its accountants authorizing the Administrative Agent or any Lender to discuss
the financial affairs of the Parent, the Borrower, any other Loan Party or any
other Subsidiary with the Borrower’s accountants.

Section 8.8    Use of Proceeds.

The Borrower will use the proceeds of the Loans to finance acquisitions, capital
expenditures, equity investments and other transactions permitted under this
Agreement, to repay Indebtedness of the Parent, the Borrower and its
Subsidiaries, to provide for the general working capital needs of the Parent,
the Borrower and its Subsidiaries, and for other general corporate purposes of
the Parent, the Borrower and its Subsidiaries. The Borrower shall not, and shall
not permit any other Loan Party or any other Subsidiary to, use any part of such
proceeds to purchase or carry, or to reduce or retire or refinance any credit
incurred to purchase or carry, any margin stock (within the meaning of
Regulation U or Regulation X of the Board of Governors of the Federal Reserve
System) or to extend credit to others for the purpose of purchasing or carrying
any such margin stock. The Parent and the Borrower shall not use, and shall
ensure that their respective Subsidiaries and their respective directors,
officers, employees and agents (in the case of directors, officers, employees
and agents, acting solely in their capacity as such for the Parent, the Borrower
or a Subsidiary, as applicable) shall not use, the proceeds of any Loan (a) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (b) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country or (c) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.

 

67



--------------------------------------------------------------------------------

Section 8.9    Environmental Matters.

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, comply with all Environmental Laws the failure with
which to comply could reasonably be expected to have a Material Adverse Effect.
The Parent and the Borrower shall comply, and shall cause each other Loan Party
and each other Subsidiary to comply, and the Borrower shall use, and shall cause
each other Loan Party and each other Subsidiary to use, commercially reasonable
efforts to cause all other Persons occupying, using or present on the Properties
to comply, with all Environmental Laws the failure with which to comply could
reasonably be expected to have a Material Adverse Effect. The Parent and the
Borrower shall, and shall cause each other Loan Party and each other Subsidiary
to, promptly take all actions and pay or arrange to pay all costs necessary for
it and for the Properties to comply all Environmental Laws and all Governmental
Approvals (including actions to remove and dispose of all Hazardous Materials
and to clean up the Properties as required under Environmental Laws), in each
case, the failure with which to comply could reasonably be expected to have a
Material Adverse Effect. The Parent and the Borrower shall, and shall cause each
other Loan Party and each other Subsidiary to, promptly take all actions
necessary to prevent the imposition of any Liens (other than Permitted Liens) on
any of their respective properties arising out of or related to any
Environmental Laws. Nothing in this Section shall impose any obligation or
liability whatsoever on the Administrative Agent or any Lender.

Section 8.10    Further Assurances.

At the Borrower’s cost and expense and upon the reasonable request of the
Administrative Agent, the Parent and the Borrower shall, and shall cause each
other Loan Party and each other Subsidiary to, duly execute and deliver or cause
to be duly executed and delivered, to the Administrative Agent such further
instruments, documents and certificates, and do and cause to be done such
further acts that may be reasonably necessary or advisable in the reasonable
opinion of the Administrative Agent to carry out more effectively the provisions
and purposes of this Agreement and the other Loan Documents.

Section 8.11    Material Contracts.

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, duly and punctually perform and comply with any and
all material representations, warranties, covenants and agreements expressed as
binding upon any such Person under any Material Contract to the extent that the
failure to comply therewith would permit any other party thereto to terminate
such Material Contract.

Section 8.12    Additional Guarantors.

(a)      Within 10 Business Days following the date on which either of the
following conditions first applies to any Subsidiary (other than an Excluded
Subsidiary) that is not already a Guarantor, the Borrower shall deliver to the
Administrative Agent each of the following in form and substance satisfactory to
the Administrative Agent: (i) an Accession Agreement (or if the Guaranty is not
then in effect, the Guaranty) and (ii) the items that would have been delivered

 

68



--------------------------------------------------------------------------------

under Sections 6.1. (a)(iv) through (viii) and (xvi) if such Subsidiary had been
a Loan Party on the Agreement Date:

(A)      such Subsidiary Guarantees, or otherwise becomes obligated in respect
of, any Indebtedness of the Parent, the Borrower or any other Subsidiary; or

(B)      (x) such Subsidiary owns an Eligible Property, and (y) either has
incurred, acquired or suffered to exist any Indebtedness for itself that is not
Nonrecourse Indebtedness or whose equity interests are owned directly or
indirectly by another Subsidiary of the Parent (other than the Borrower) which
has incurred, acquired or suffered to exist any Indebtedness for itself that is
not Nonrecourse Indebtedness;

provided that one or more direct or indirect Subsidiaries of the Parent that has
or Guarantees (or has an equity interest holder that has or Guarantees)
Indebtedness described above in clause (A) or (B) shall not be required to
provide an Accession Agreement (or if the Guaranty is not then in effect, the
Guaranty) so long as the aggregate amount of all such Indebtedness of, and
guarantees by, all such Subsidiaries described above in clause (A) or (B) does
not exceed $25,000,000.

(b)      The Borrower may request in writing that the Administrative Agent
release, and upon receipt of such request the Administrative Agent shall
release, a Guarantor (other than the Parent) from the Guaranty so long as:
(i) such Guarantor is not required to be a party to the Guaranty under the
immediately preceding subsection (a); (ii) no Default or Event of Default shall
then be in existence or would occur as a result of such release, including
without limitation, a Default or Event of Default resulting from a violation of
any of the covenants contained in Section 10.1.; (iii) the representations and
warranties made or deemed made by the Parent, the Borrower and each other Loan
Party in the Loan Documents to which any of them is a party, shall be true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall be true and correct in all respects) on and as of the date of such release
with the same force and effect as if made on and as of such date except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted under the Loan Documents; (iv) [reserved],
and (v) the Administrative Agent shall have received such written request at
least 10 Business Days (or such shorter period as may be acceptable to the
Administrative Agent) prior to the requested date of release. Delivery by the
Borrower to the Administrative Agent of any such request shall constitute a
representation by the Borrower that the matters set forth in the preceding
sentence (both as of the date of the giving of such request and as of the date
of the effectiveness of such request) are true and correct with respect to such
request.

 

69



--------------------------------------------------------------------------------

Section 8.13    REIT Status.

The Parent shall maintain its status as, and election to be treated as, a REIT
under the Internal Revenue Code.

ARTICLE IX. INFORMATION

For so long as this Agreement is in effect, the Parent and the Borrower, as
applicable, shall furnish to the Administrative Agent for distribution to each
of the Lenders:

Section 9.1    Quarterly Financial Statements.

As soon as available and in any event within 5 Business Days after the same is
filed with the SEC (but in no event later than 45 days after the end of each of
the first, second and third fiscal quarters of the Parent), the unaudited
consolidated balance sheet of the Parent and its Subsidiaries as at the end of
such period and the related unaudited consolidated statements of operations,
stockholders’ equity and cash flows of the Parent and its Subsidiaries for such
period, setting forth in each case in comparative form the figures as of the end
of and for the corresponding periods of the previous fiscal year, all of which
shall be certified by a Financial Officer of the Parent, in his or her opinion,
to present fairly, in accordance with GAAP and in all material respects, the
consolidated financial position of the Parent and its Subsidiaries as at the
date thereof and the results of operations for such period (subject to normal
year end audit adjustments and the absence of footnotes).

Section 9.2    Year End Statements.

As soon as available and in any event within 5 Business Days after the same is
filed with the SEC (but in no event later than 90 days after the end of each
fiscal year of the Parent), the audited consolidated balance sheet of the Parent
and its Subsidiaries as at the end of such fiscal year and the related audited
consolidated statements of operations, stockholders’ equity and cash flows of
the Parent and its Subsidiaries for such fiscal year, setting forth in
comparative form the figures as at the end of and for the previous fiscal year,
all of which shall be (a) certified by a Financial Officer of the Parent, in his
or her opinion, to present fairly, in accordance with GAAP and in all material
respects, the financial position of the Parent and its Subsidiaries as at the
date thereof and the result of operations for such period and (b) accompanied by
the report thereon of Deloitte & Touche LLP or any other independent certified
public accountants of recognized standing reasonably acceptable to the
Administrative Agent, whose report shall be unqualified and in scope and
substance satisfactory to the Requisite Lenders and who shall have authorized
the Parent to deliver such financial statements and report thereon to the
Administrative Agent and the Lenders pursuant to this Agreement.

Section 9.3    Compliance Certificate.

At the time the financial statements are furnished pursuant to Sections 9.1. and
9.2., a certificate substantially in the form of Exhibit G (a “Compliance
Certificate”) executed on behalf of the Parent by a Financial Officer of the
Parent (a) setting forth a reasonably detailed list of all Eligible Properties
which the Borrower has included in calculations of Total Unencumbered Eligible
Property Value for the fiscal period covered by such Compliance Certificate;
(b) setting

 

70



--------------------------------------------------------------------------------

forth in reasonable detail as of the end of such quarterly accounting period or
fiscal year, as the case may be, the calculations required to establish whether
the Parent was in compliance with the covenants contained in Section 10.1.; (c)
setting forth in reasonable detail as of the end of such quarterly accounting
period or fiscal year, as the case may be, (i) all of Borrower’s Qualifying
Swaps and the notional amounts thereof, (ii) each period, if any, during which
the aggregate outstanding principal amount of Term Loans that are LIBOR Loans
and Borrower’s other Indebtedness consisting of term loans bearing interest at a
rate based on the LIBO Rate exceeded the total notional amount of all of
Borrower’s Qualifying Swaps, (iii) each period, if any, during which the
aggregate outstanding principal amount of all LIBOR Loans and Borrower’s other
Indebtedness bearing interest at a rate based on the LIBO Rate exceeded the
total notional amount of all of Borrower’s Qualifying Swaps, together with the
amount of such excess during any such period; and (d) stating that no Default or
Event of Default exists, or, if such is not the case, specifying such Default or
Event of Default and its nature, when it occurred and the steps being taken by
the Parent and/or the Borrower with respect to such event, condition or failure.

Section 9.4    Other Information.

(a)      Promptly upon receipt thereof, copies of any management report
submitted to the Parent, the Borrower or either of their Board of Directors by
its independent public accountants;

(b)      Within five (5) Business Days of the filing thereof, copies of all
registration statements (excluding the exhibits thereto (unless requested by the
Administrative Agent) and any registration statements on Form S 8 or its
equivalent), reports on Forms 10 K, 10 Q and 8 K (or their equivalents) and all
other periodic reports which any Loan Party or any other Subsidiary shall file
with the SEC (or any Governmental Authority substituted therefor) or any
national securities exchange;

(c)      Promptly upon the mailing thereof to the shareholders of the Parent
generally, copies of all financial statements, reports and proxy statements so
mailed and promptly upon the issuance thereof copies of all press releases
issued by the Parent, the Borrower, any other Subsidiary or any other Loan
Party;

(d)      [Reserved];

(e)      No later than thirty (30) days following the end of each fiscal year of
the Parent ending prior to the Term Loan Maturity Date projected balance sheets,
operating statements and sources and uses of cash of the Parent and its
Subsidiaries on a consolidated basis for each quarter of the next succeeding
fiscal year, all itemized in reasonable detail. The foregoing shall be
accompanied by pro forma calculations, together with detailed assumptions,
required to establish whether or not the Parent, and when appropriate its
consolidated Subsidiaries, will be in compliance with the covenants contained in
Sections 10.1. at the end of each fiscal quarter of the next succeeding fiscal
year;

(f)      [Reserved];

(g)      If any ERISA Event shall occur that individually, or together with any
other ERISA Event that has occurred, could reasonably be expected to have a
Material Adverse Effect, a certificate of the chief executive officer or chief
financial officer of the Parent setting forth details

 

71



--------------------------------------------------------------------------------

as to such occurrence and the action, if any, which the Parent or applicable
member of the ERISA Group is required or proposes to take;

(h)      To the extent any Responsible Officer of a Loan Party or any other
Subsidiary is aware of the same, prompt notice of the commencement of any
proceeding or investigation by or before any Governmental Authority and any
action or proceeding in any court or other tribunal or before any arbitrator
against or in any other way relating to, or affecting, any Loan Party or any
other Subsidiary or any of their respective properties, assets or businesses
which could reasonably be expected to have a Material Adverse Effect, and prompt
notice of the receipt of notice that any United States income tax returns of any
Loan Party or any other Subsidiary are being audited;

(i)      A copy of any amendment to the certificate or articles of incorporation
or formation, bylaws, partnership agreement or other similar organizational
documents of the Borrower or any other Loan Party within five (5) Business Days
after the effectiveness thereof;

(j)      Prompt notice of (i) any change in any Financial Officer of the Parent
or the Borrower, any other Loan Party or any other Subsidiary, (ii) any change
in the business, assets, liabilities, financial condition, results of operations
of any Loan Party or any other Subsidiary or (iii) the occurrence of any other
event which, in the case of any of the immediately preceding clauses (i) through
(iii), has had, or could reasonably be expected to have, a Material Adverse
Effect;

(k)      Prompt notice of the occurrence of (i) any Default or Event of Default
and (ii) any event which constitutes or which with the passage of time, the
giving of notice, or otherwise, would constitute a default or event of default
by any Loan Party or any other Subsidiary under any Material Contract to which
any such Person is a party or by which any such Person or any of its respective
properties may be bound to the extent that any such default or event of default
of such Material Contract would permit any other party thereto to terminate such
Material Contract;

(l)      Prompt notice of any order, judgment or decree in excess of $5,000,000
having been entered against any Loan Party or any other Subsidiary or any of
their respective properties or assets;

(m)      Any notification of a violation of any Applicable Law or any inquiry
shall have been received by any Loan Party or any other Subsidiary from any
Governmental Authority that could reasonably be expected to result in a Material
Adverse Effect;

(n)      Promptly upon the request of the Administrative Agent, evidence of the
Parent’s calculation of the Ownership Share with respect to a Subsidiary or an
Unconsolidated Affiliate, such evidence to be in form and detail reasonably
satisfactory to the Administrative Agent;

(o)      Promptly upon, and in any event within 10 Business Days of, each
request, information identifying any Loan Party as a Lender may request in order
to comply with applicable “know your customer” and Anti-Money Laundering Laws
and regulations including, without limitation, the Patriot Act;

(p)      Promptly, and in any event within 3 Business Days after a Responsible
Officer of the Parent or the Borrower obtains knowledge thereof, written notice
of the occurrence of any of

 

72



--------------------------------------------------------------------------------

the following: (i) the Parent, the Borrower, any other Loan Party or any other
Subsidiary shall receive notice that any violation of or noncompliance with any
Environmental Law has or may have been committed or is threatened; (ii) the
Parent, the Borrower, any other Loan Party or any other Subsidiary shall receive
notice that any administrative or judicial complaint, order or petition has been
filed or other proceeding has been initiated, or is about to be filed or
initiated against any such Person alleging any violation of or noncompliance
with any Environmental Law or requiring any such Person to take any action in
connection with the release or threatened release of Hazardous Materials;
(iii) the Parent, the Borrower, any other Loan Party or any other Subsidiary
shall receive any notice from a Governmental Authority or private party alleging
that any such Person may be liable or responsible for any costs associated with
a response to, or remediation or cleanup of, a release or threatened release of
Hazardous Materials or any damages caused thereby; or (iv) the Parent, the
Borrower, any other Loan Party or any other Subsidiary shall receive notice of
any other fact, circumstance or condition that could reasonably be expected to
form the basis of an environmental claim, and the matters covered by notices
referred to in any of the immediately preceding clauses (i) through (iv),
whether individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect;

(q)      Promptly following any change in beneficial ownership of the Borrower
that would result in a change to the list of beneficial owners identified in a
Beneficial Ownership Certification delivered pursuant to Section 6.1.(a)(xv) of
this Agreement or this Section 9.4(q), an updated Beneficial Ownership
Certification for the Borrower.

(r)      Promptly, upon each request, such information and documentation as any
Lender may request in order to comply with applicable “know your customer” and
Anti-Money Laundering Laws, including without limitation, the Patriot Act;

(s)      From time to time and promptly upon, and in any event within 10
Business Days of, each request, such data, certificates, reports, statements,
documents or further information regarding any Property or the business, assets,
liabilities, financial condition, results of operations or business prospects of
the Parent, the Borrower, any of the other Subsidiaries, or any other Loan Party
as the Administrative Agent or any Lender may reasonably request; and

(t)      Promptly upon, and in any event within 10 Business Days of, any change
in the Borrower’s Credit Rating, a certificate stating that the Borrower’s
Credit Rating has changed and the new Credit Rating that is in effect.

Section 9.5    Electronic Delivery of Certain Information.

(a)      Documents required to be delivered pursuant to the Loan Documents may
be delivered by electronic communication and delivery, including Intralinks™,
DebtDomain, SyndTrak or any other Internet, e-mail or intranet website and to
which the Administrative Agent and each Lender have access (including a
commercial, third-party website such as www.sec.gov or a website sponsored or
hosted by the Administrative Agent or the Borrower) provided that the foregoing
shall not apply to (i) notices to any Lender pursuant to Article II. and
(ii) any Lender that has notified the Administrative Agent and the Borrower that
it cannot or does not want to receive electronic communications. The
Administrative Agent, the Parent or the Borrower may,

 

73



--------------------------------------------------------------------------------

in its discretion, agree to accept notices and other communications to it
hereunder by electronic delivery pursuant to procedures approved by it for all
or particular notices or communications.

The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make any Communications available to the Lenders by posting the
Communications on IntraLinks™, DebtDomain, SyndTrak, ClearPar or any other
electronic platform chosen by the Administrative Agent to be its electronic
transmission system (the “Approved Electronic Platform”).

Although the Approved Electronic Platform and its primary web portal are secured
with generally-applicable security procedures and policies implemented or
modified by the Administrative Agent from time to time (including, as of the
Effective Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Lenders and the Borrower acknowledges and agrees that the
distribution of material through an electronic medium is not necessarily secure,
that the Administrative Agent is not responsible for approving or vetting the
representatives or contacts of any Lender that are added to the Approved
Electronic Platform, and that there may be confidentiality and other risks
associated with such distribution. Each of the Lenders and the Borrower hereby
approves distribution of the Communications (as defined below) through the
Approved Electronic Platform and understands and assumes the risks of such
distribution.

THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS IS” AND
“AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE APPROVED
ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN
THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN NO
EVENT SHALL THE ADMINISTRATIVE AGENT, ANY JOINT LEAD ARRANGER, ANY SYNDICATION
AGENT OR ANY OF THEIR RESPECTIVE RELATED PARTIES (COLLECTIVELY, “APPLICABLE
PARTIES”) HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER, OR ANY OTHER PERSON
OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN PARTY’S OR THE ADMINISTRATIVE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR THE APPROVED
ELECTRONIC PLATFORM.

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative

 

74



--------------------------------------------------------------------------------

Agent or any Lender by means of electronic communications pursuant to this
Section, including through an Approved Electronic Platform.

Each of the Lenders and the Borrower agrees that the Administrative Agent may,
but (except as may be required by applicable law) shall not be obligated to,
store the Communications on the Approved Electronic Platform in accordance with
the Administrative Agent’s generally applicable document retention procedures
and policies.

Documents or notices delivered electronically (other than by e-mail) shall be
deemed to have been delivered (A) with respect to deliveries made pursuant to
Sections 9.1., 9.2., 9.4.(b) and 9.4.(c) by proper filing with the SEC and
available on www.sec.gov, on the date of filing thereof and (B) with respect to
all other electronic deliveries (other than deliveries made by e-mail),
twenty-four (24) hours after the date and time on which the Administrative
Agent, the Parent or the Borrower posts such documents or the documents become
available on a commercial website and the Administrative Agent, the Parent or
the Borrower notifies each Lender of said posting and provides a link thereto
provided if such notice or other communication is not sent or posted during the
normal business hours of the recipient, said posting date and time shall be
deemed to have commenced as of 9:00 a.m. Eastern time on the opening of business
on the next business day for the recipient. Notwithstanding anything contained
herein, upon request of the Administrative Agent, the Parent shall be required
to provide paper copies of the certificate required by Section 9.3. to the
Administrative Agent and shall deliver paper copies of any documents to the
Administrative Agent or to any Lender that requests such paper copies until a
written request to cease delivering paper copies is given by the Administrative
Agent or such Lender. Except for the certificates required by Section 9.3., the
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents delivered electronically, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery. Each Lender shall be solely responsible for
requesting delivery to it of paper copies and maintaining its paper or
electronic documents.

(b)      Documents required to be delivered pursuant to Article II. may be
delivered electronically to a website provided for such purpose by the
Administrative Agent pursuant to the procedures provided to the Borrower by the
Administrative Agent.

Section 9.6    Public/Private Information.

The Parent and the Borrower shall cooperate with the Administrative Agent in
connection with the publication of certain materials and/or information provided
by or on behalf of the Parent or the Borrower. Documents required to be
delivered pursuant to the Loan Documents shall be delivered by or on behalf of
the Parent or the Borrower to the Administrative Agent and the Lenders
(collectively, “Information Materials”) pursuant to this Article and the Parent
or the Borrower shall designate Information Materials (a) that are either
available to the public or not material with respect to the Parent, the Borrower
and its Subsidiaries or any of their respective securities for purposes of
United States federal and state securities laws, as “Public Information” and
(b) that are not Public Information as “Private Information”. Notwithstanding
the foregoing, each Lender who does not wish to receive Private Information
agrees to cause at least one individual at or on behalf of such Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of any website provided

 

75



--------------------------------------------------------------------------------

pursuant to Section 9.5. in order to enable such Lender or its delegate, in
accordance with such Lender’s compliance procedures and Applicable Law,
including United States federal and state securities laws, to make reference to
Information Materials that are not made available through the “Public Side
Information” portion of such website provided pursuant to Section 9.5. and that
may contain material nonpublic information with respect to the Parent, the
Borrower or its Subsidiaries or their securities for purposes of United States
federal and state securities laws.

Section 9.7    USA Patriot Act Notice; Compliance.

Each Lender that is subject to the requirements of the Patriot Act hereby
notifies the Parent and the Borrower that pursuant to the requirements of the
Patriot Act and the Beneficial Ownership Regulation, such Lender is required to
obtain, verify and record certain information that identifies individuals or
business entities which open an “account” with such financial institution.
Consequently, a Lender (for itself and/or as Administrative Agent for all
Lenders hereunder) may from time-to-time request, and the Parent and the
Borrower shall, and shall cause the other Loan Parties to, provide promptly upon
any such request to such Lender, such Loan Party’s name, address, tax
identification number, a Beneficial Ownership Certification, and/or such other
identification information as shall be necessary for such Lender to comply with
federal law, including the Patriot Act and the Beneficial Ownership Regulation.
An “account” for this purpose may include, without limitation, a deposit
account, cash management service, a transaction or asset account, a credit
account, a loan or other extension of credit, and/or other financial services
product.

ARTICLE X. NEGATIVE COVENANTS

For so long as this Agreement is in effect, the Parent or the Borrower, as
applicable, shall comply with the following covenants:

Section 10.1    Financial Covenants.

(a)      Leverage Ratio. Except as otherwise provided in this subsection
(a) below, the Parent shall not permit the ratio of (i) Total Outstanding
Indebtedness of the Parent and its Subsidiaries to (ii) Total Market Value, to
exceed 0.60 to 1.00 at any time. Notwithstanding the foregoing, the Parent shall
have the option, exercisable two times during the term of this Agreement, to
elect that the ratio of (i) Total Outstanding Indebtedness of the Parent and its
Subsidiaries to (ii) Total Market Value may exceed 0.60 to 1.00 for any fiscal
quarter in which the Borrower completes a Material Acquisition and the
immediately subsequent two fiscal quarters so long as (1) the Parent has
delivered a written notice to the Administrative Agent that the Parent is
exercising its option under this subsection (a) and (2) such ratio does not
exceed 0.65 to 1.00 at the end of the fiscal quarter for which such election has
been made and the immediately subsequent two fiscal quarters.

(b)      Secured Indebtedness Ratio. The Parent shall not permit the ratio of
(i) Secured Indebtedness of the Parent and its Subsidiaries to (ii) Total Market
Value, at any time to exceed 0.40 to 1.00.

(c)      Reserved.

 

76



--------------------------------------------------------------------------------

(d)      Unencumbered Coverage Ratio. The Parent shall not permit the ratio of
(i) Unencumbered Net Operating Income of the Parent and its Subsidiaries for the
fiscal quarter most recently ended for which financial statements are available
to (ii) Unsecured Interest Expense of the Parent and its Subsidiaries for such
fiscal quarter, to be less than 1.75 to 1.0 at any time.

(e)      Fixed Charge Coverage Ratio. The Parent shall not permit the ratio of
(i) Adjusted EBITDA of the Parent and its Subsidiaries for the fiscal quarter
most recently ended for which financial statements are available to (ii) Fixed
Charges of the Parent and its Subsidiaries for such fiscal quarter, at any time
to be less than 1.50 to 1.00.

(f)      Reserved.

(g)      Ratio of Total Unsecured Indebtedness to Total Unencumbered Eligible
Property Value. Except as otherwise provided in this subsection (g) below, the
Parent shall not permit the ratio of (i) Total Unsecured Indebtedness of the
Parent and its Subsidiaries to (ii) Total Unencumbered Eligible Property Value
to exceed 0.60 to 1.00 at any time. Notwithstanding the foregoing, the Parent
shall have the option, exercisable two times during the term of this Agreement,
to elect that the ratio of (i) Total Unsecured Indebtedness of the Parent and
its Subsidiaries to (ii) Total Unencumbered Eligible Property Value may exceed
0.60 to 1.00 for any fiscal quarter in which the Borrower completes a Material
Acquisition and the immediately subsequent two fiscal quarters so long as
(1) the Parent has delivered a written notice to the Administrative Agent that
the Parent is exercising its option under this subsection (g) and (2) such ratio
does not exceed 0.65 to 1.00 at the end of the fiscal quarter for which such
election has been made and the immediately subsequent two fiscal quarters.

(h)      Reserved.

(i)      Dividends and Other Restricted Payments. Subject to the following
sentence, if an Event of Default exists, neither the Parent nor the Borrower
shall, and neither the Parent nor the Borrower shall permit any of its
Subsidiaries to, declare or make any Restricted Payments (including by way of a
Delaware LLC Division) except that the Parent may declare and make cash
distributions to its shareholders in an aggregate amount not to exceed the
minimum amount necessary for the Parent to remain in compliance with
Section 8.13. (and the Borrower and its Subsidiaries may declare and make cash
distributions to the Parent for such purpose), and Subsidiaries of the Borrower
may pay Restricted Payments to the Borrower or any other Subsidiary of the
Borrower that is a Loan Party. If an Event of Default specified in
Section 11.1.(a), Section 11.1.(e) or Section 11.1.(f) shall exist, or if as a
result of the occurrence of any other Event of Default any of the Obligations
have been accelerated pursuant to Section 11.2.(a), neither the Parent nor the
Borrower shall, and neither the Parent nor the Borrower shall permit any
Subsidiary to, make any Restricted Payments to any Person except that
Subsidiaries may pay Restricted Payments to the Borrower or any other Subsidiary
of the Borrower that is a Loan Party.

Section 10.2    Negative Pledge.

(a)      Except for Permitted Negative Pledges, neither the Parent nor the
Borrower shall, and neither the Parent nor the Borrower shall permit any other
Subsidiary to, permit any Eligible Property or any direct or indirect ownership
interest of the Borrower or in any Person owning a

 

77



--------------------------------------------------------------------------------

Eligible Property, to be subject to a Negative Pledge if such Negative Pledge
prohibits or purports to prohibit the creation of a Lien on such Eligible
Property or ownership interest as security for the Obligations.

(b)      Neither the Parent nor the Borrower, and neither the Parent nor the
Borrower shall permit any other Loan Party or any other Subsidiary to, create,
assume, or incur any Lien (other than Permitted Liens) upon any of its
properties, assets, income or profits of any character whether now owned or
hereafter acquired if immediately prior to the creation, assumption or incurring
of such Lien, or immediately thereafter, a Default or Event of Default is or
would be in existence, including without limitation, a Default or Event of
Default resulting from a violation of any of the covenants contained in
Section 10.1.

Section 10.3    Restrictions on Intercompany Transfers.

Neither the Parent nor the Borrower shall, and neither the Parent nor the
Borrower shall permit any other Loan Party or any other Subsidiary (other than
an Excluded Subsidiary) to, create or otherwise cause or suffer to exist or
become effective any consensual encumbrance or restriction of any kind on the
ability of any Subsidiary (other than an Excluded Subsidiary) to: (a) pay
dividends or make any other distribution on any of such Subsidiary’s capital
stock or other equity interests owned by the Parent, the Borrower or any other
Subsidiary; (b) pay any Indebtedness owed to the Parent, the Borrower or any
other Subsidiary; (c) make loans or advances to the Parent, the Borrower or any
other Subsidiary; or (d) transfer any of its property or assets to the Parent,
the Borrower or any other Subsidiary; other than:

(i)      with respect to clauses (a) through (d), those encumbrances or
restrictions contained in (x) any Loan Document, (y) the Existing Credit
Agreement or the Existing Term Loan Agreement or (z) any other agreement
(A) evidencing Indebtedness that is not Secured Indebtedness which the Parent,
the Borrower, any other Loan Party or any other Subsidiary may create, incur,
assume or permit or suffer to exist under this Agreement and (B) containing
encumbrances and restrictions imposed in connection with such Indebtedness that
are either substantially similar to, or less restrictive than, the encumbrances
and restrictions set forth in this Agreement;

(ii)      with respect to clause (d), (x) customary provisions restricting
assignment of any agreement entered into by the Parent, the Borrower, any other
Loan Party or any other Subsidiary in the ordinary course of business, and
(y) restrictions contained in any agreement relating to the sale of a Subsidiary
(other than the Borrower) or the assets of a Subsidiary pending sale to the
extent that such sale is permitted under this Agreement and the restrictions
apply only to the Subsidiary or the assets that are the subject of such sale;
and

(iii)      with respect to clause (d), those encumbrances or restrictions
contained in an agreement (x) evidencing Indebtedness which a Subsidiary may
create, incur, assume, or permit or suffer to exist under this Agreement and
(y) which Indebtedness is secured by a Lien on the assets of such Subsidiary
permitted to exist under the Loan Documents, so long as such encumbrances and
restrictions apply only to such Subsidiary and such Subsidiary has no material
assets other than those encumbered by such Lien.

 

78



--------------------------------------------------------------------------------

Section 10.4    Merger, Consolidation, Sales of Assets and Other Arrangements.

Neither the Parent nor the Borrower shall, and neither the Parent nor the
Borrower shall permit any other Loan Party or any other Subsidiary to, (a) enter
into any transaction of merger or consolidation (other than (x) any transaction
of merger or consolidation between or among Loan Parties; provided that if the
Parent or the Borrower enters into such a transaction of merger, it is the
survivor thereof, (y) any transaction of merger or consolidation of a Subsidiary
that is not Loan Party into a Loan Party so long as the Loan Party is the
survivor thereof and (z) any transaction of merger or consolidation between two
or more Subsidiaries that are not Loan Parties); (b) liquidate, windup or
dissolve itself (or suffer any liquidation or dissolution); (c) convey, sell,
lease, sublease, transfer or otherwise dispose of, in one transaction or a
series of transactions, all or any substantial part of its business or assets,
or the capital stock of or other Equity Interests in any of its Subsidiaries,
whether now owned or hereafter acquired; or (d) acquire any assets of, or make
an Investment in, any other Person (including, in the case of each of the
foregoing clauses, pursuant to a Delaware LLC Division); provided, however, that
any of the actions described in the immediately preceding clauses (a) through
(d) may be taken with respect to the Borrower, any other Loan Party or any other
Subsidiary so long as (x) immediately prior to the taking of such action, and
immediately thereafter and after giving effect thereto, no Default or Event of
Default is or would be in existence and (y) if as a result of any such
transaction, or series of such actions, the amount of Consolidated Tangible
Assets would increase or decrease by 25.0%, then the Requisite Lenders shall
have given their prior written consent to such action or series of actions (such
consent not to be unreasonably withheld, conditioned or delayed);
notwithstanding the foregoing, the Parent and the Borrower may not enter into a
transaction of merger pursuant to which such Loan Party is not the survivor of
such merger.

Further, no Loan Party nor any Subsidiary, shall enter into any sale leaseback
transactions or other transaction by which such Loan Party or Subsidiary shall
remain liable as lessee (or the economic equivalent thereof) of any real or
personal property that it has sold or leased to another Person other than in the
ordinary course of business for such Loan Party or Subsidiary.

Section 10.5    Plans.

Neither the Parent nor the Borrower shall, and neither the Parent nor the
Borrower shall permit any other Loan Party or any other Subsidiary to, permit
any of its respective assets to become or be deemed to be “plan assets” within
the meaning of ERISA, the Internal Revenue Code and the respective regulations
promulgated thereunder. Neither the Parent nor the Borrower shall cause or
permit to occur, and shall not permit any other member of the ERISA Group to
cause or permit to occur, any ERISA Event if such ERISA Event could reasonably
be expected to have a Material Adverse Effect.

Section 10.6    Fiscal Year.

Neither the Parent nor the Borrower shall, and neither the Parent nor the
Borrower shall permit any other Loan Party or other Subsidiary to, change its
fiscal year from that in effect as of the Agreement Date.

 

79



--------------------------------------------------------------------------------

Section 10.7    Modifications of Organizational Documents and Material
Contracts.

Neither the Parent nor the Borrower shall, and neither the Parent nor the
Borrower shall permit any other Loan Party or any other Subsidiary to, amend,
supplement, restate or otherwise modify its certificate or articles of
incorporation or formation, by-laws, operating agreement, declaration of trust,
partnership agreement or other applicable organizational document if such
amendment, supplement, restatement or other modification (a) is materially
adverse to the interest of the Administrative Agent or the Lenders or (b) could
reasonably be expected to have a Material Adverse Effect. Neither the Parent nor
the Borrower shall, and neither the Parent nor the Borrower shall permit any
Subsidiary or other Loan Party to enter into, any amendment or modification to
any Material Contract which could reasonably be expected to have a Material
Adverse Effect or default in the performance of any obligations of any Loan
Party or other Subsidiary in any Material Contract or permit any Material
Contract to be canceled or terminated prior to its stated maturity.

Section 10.8    Transactions with Affiliates.

Neither the Parent nor the Borrower shall permit to exist or enter into, and
neither the Parent nor the Borrower shall permit any other Loan Party or any
other Subsidiary to permit to exist or enter into, any transaction (including
the purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate, except (a) as set forth on Schedule 7.1.(r), (b)
upon fair and reasonable terms which are no less favorable to the Parent, the
Borrower, such other Loan Party or such other Subsidiary than would be obtained
in a comparable arm’s length transaction with a Person that is not an Affiliate,
(c) transactions between or among Loan Parties, and (d) transactions between or
among Subsidiaries that are not Loan Parties.

Section 10.9    Environmental Matters.

Neither the Parent nor the Borrower shall, and neither the Parent nor the
Borrower shall permit any other Loan Party, any other Subsidiary or any other
Person to, use, generate, discharge, emit, manufacture, handle, process, store,
release, transport, remove, dispose of or clean up any Hazardous Materials on,
under or from the Properties in violation of any Environmental Law or in a
manner that could reasonably be expected to lead to any environmental claim or
pose a material risk to human health, safety or the environment, in each case,
if such violation, claim or risk could reasonably be expected to have a Material
Adverse Effect. Nothing in this Section shall impose any obligation or liability
whatsoever on the Administrative Agent or any Lender.

Section 10.10    Derivatives Contracts.

Neither the Parent nor the Borrower shall, and neither the Parent nor the
Borrower shall permit any other Loan Party or any other Subsidiary to, enter
into or become obligated in respect of Derivatives Contracts other than
Derivatives Contracts entered into (or guaranteed) by the Parent, the Borrower,
any such Loan Party or any such Subsidiary in the ordinary course of business
and which establish, or were intended to establish, an effective hedge in
respect of liabilities, commitments or assets held or reasonably anticipated by
the Borrower, such other Loan Party or such other Subsidiary.

 

80



--------------------------------------------------------------------------------

ARTICLE XI. DEFAULT

Section 11.1    Events of Default.

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

(a)      Default in Payment.

(i)      The Borrower shall fail to pay when due under this Agreement or any
other Loan Document (whether upon demand, at maturity, by reason of mandatory
prepayment or acceleration or otherwise) the principal of any of the Loans; or

(ii)      The Borrower shall fail to pay when due under this Agreement or any
other Loan Document (whether upon demand, at maturity, by reason of acceleration
or otherwise) any interest on any of the Loans or any of the other payment
Obligations (other than those subject to the immediately preceding clause (i))
owing by the Borrower under this Agreement or any other Loan Document, or any
other Loan Party shall fail to pay when due any payment Obligation owing by such
other Loan Party under any Loan Document to which it is a party, and in the case
of this subsection (a)(ii) only, such failure shall continue for a period of 3
Business Days. For purposes of this subsection (a)(ii) if no due date is
specified in this Agreement or in any other Loan Document for an Obligation,
then the due date shall be considered to be the 3rd Business Day following the
Borrower’s receipt of notice from the Administrative Agent that such other
payment Obligation is due and payable.

(b)      Default in Performance.

(i)      Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement on its part to be performed or observed and contained in
Section 8.1. (solely with respect to the existence of the Borrower),
Section 8.13., Article IX. (other than clauses (c), (e), (i), (l) and (n) of
Section 9.4.) or Article X.; or

(ii)      Any Loan Party shall fail to perform or observe (A) any term,
covenant, condition or agreement contained in this Agreement or any other Loan
Document to which it is a party and not otherwise mentioned in this Section or
(B) clauses (c), (e), (i), (l) and (n) of Section 9.4. and in the case of this
subsection (b)(ii) only, such failure shall continue for a period of 30 days
after the earlier of (x) the date upon which a Responsible Officer of the
Borrower or such other Loan Party obtains actual knowledge of such failure or
(y) the date upon which the Borrower has received written notice of such failure
from the Administrative Agent.

(c)      Misrepresentations. Any written statement, representation or warranty
made or deemed made by or on behalf of any Loan Party under this Agreement or
under any other Loan Document, or any amendment hereto or thereto, or in any
other writing or statement at any time furnished by, or at the direction of, any
Loan Party to the Administrative Agent or any Lender in

 

81



--------------------------------------------------------------------------------

connection with the Loan Documents, shall at any time prove to have been
incorrect or misleading, in either case, in any material respect when furnished
or made or deemed made.

(d)        Indebtedness Cross Default.

(i)      The Parent, the Borrower, any other Loan Party or any other Subsidiary
shall fail to make any payment when due and payable in respect of any
Indebtedness (other than the Loans) having an aggregate outstanding principal
amount (or, in the case of any Derivatives Contract, having, without regard to
the effect of any close-out netting provision, a Derivatives Termination Value),
in each case individually or in the aggregate with all other Indebtedness as to
which such a failure exists, of (x) $25,000,000 or more in the case of
Indebtedness that is not Nonrecourse Indebtedness or (y) $75,000,000 or more in
the case of Nonrecourse Indebtedness (collectively, “Material Indebtedness”); or

(ii)     (x) The maturity of any Material Indebtedness shall have been
accelerated in accordance with the provisions of any indenture, contract or
instrument evidencing, providing for the creation of or otherwise concerning
such Material Indebtedness or (y) any Material Indebtedness shall have been
required to be prepaid or repurchased prior to the stated maturity thereof; or

(iii)    Any other event shall have occurred and be continuing beyond all
applicable grace and cure periods, which, with or without the passage of time,
the giving of notice, or otherwise, would permit any holder or holders of any
Material Indebtedness, any trustee or agent acting on behalf of such holder or
holders or any other Person, to accelerate the maturity of any such Material
Indebtedness or require any such Material Indebtedness to be prepaid or
repurchased prior to its stated maturity (other than a mandatory prepayment
resulting from the voluntary sale or condemnation of, or a casualty event with
respect to, any Property securing such Material Indebtedness; provided that such
sale, condemnation or event does not otherwise cause a Default or Event of
Default hereunder and, with respect to any condemnation or casualty event, the
Parent, the Borrower or such Subsidiary receives insurance proceeds with respect
to such Property in an amount sufficient to repay such Material Indebtedness).

(e)      Voluntary Bankruptcy Proceeding. The Parent, the Borrower or any other
Loan Party or any one or more Subsidiaries to which more than 5% of Total Market
Value is attributable in the aggregate shall: (i) commence a voluntary case
under the Bankruptcy Code or other federal bankruptcy laws (as now or hereafter
in effect); (ii) file a petition seeking to take advantage of any other
Applicable Laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding up, or composition or adjustment of debts; (iii) consent
to, or fail to contest in a timely and appropriate manner, any petition filed
against it in an involuntary case under such bankruptcy laws or other Applicable
Laws or consent to any proceeding or action described in the immediately
following subsection (f); (iv) apply for or consent to, or fail to contest in a
timely and appropriate manner, the appointment of, or the taking of possession
by, a receiver, custodian, trustee, or liquidator of itself or of a substantial
part of its property, domestic or foreign; (v) admit in writing its inability to
pay its debts as they become due; (vi) make a general assignment for the benefit
of creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.

 

82



--------------------------------------------------------------------------------

(f)      Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Parent, the Borrower, any other Loan Party or any one or
more Subsidiaries to which more than 5% of Total Market Value is attributable in
the aggregate in any court of competent jurisdiction seeking: (i) relief under
the Bankruptcy Code or other federal bankruptcy laws (as now or hereafter in
effect) or under any other Applicable Laws, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding up, or composition or adjustment
of debts; or (ii) the appointment of a trustee, receiver, custodian, liquidator
or the like of such Person, or of all or any substantial part of the assets,
domestic or foreign, of such Person, and in the case of either clause (i) or
(ii) such case or proceeding shall continue undismissed or unstayed for a period
of 60 consecutive days, or an order granting the remedy or other relief
requested in such case or proceeding (including, but not limited to, an order
for relief under such Bankruptcy Code or such other federal bankruptcy laws)
shall be entered.

(g)      Revocation of Loan Documents. Any Loan Party shall (or shall attempt
to) disavow, revoke or terminate any Loan Document to which it is a party or
shall otherwise challenge or contest in any action, suit or proceeding in any
court or before any Governmental Authority the validity or enforceability of any
Loan Document or any Loan Document shall cease to be in full force and effect
(except as a result of the express terms thereof).

(h)      Judgment. A judgment or order for the payment of money or for an
injunction or other non-monetary relief shall be entered against the Parent, the
Borrower, any other Loan Party, or any other Subsidiary by any court or other
tribunal and (i) such judgment or order shall continue for a period of thirty
(30) days without being paid, stayed or dismissed through appropriate appellate
proceedings and (ii) either (A) the amount of such judgment or order for which
insurance has not been acknowledged in writing by the applicable insurance
carrier (or the amount as to which the insurer has denied liability) exceeds,
individually or together with all other such judgments or orders entered against
the Loan Parties, $25,000,000 or (B) in the case of an injunction or other
non-monetary relief, such injunction or judgment or order could reasonably be
expected to have a Material Adverse Effect.

(i)      Attachment. A warrant, writ of attachment, execution or similar process
shall be issued against any property of the Borrower, any other Loan Party or
any other Subsidiary, which exceeds, individually or together with all other
such warrants, writs, executions and processes, $25,000,000, and such warrant,
writ, execution or process shall not be paid, discharged, vacated, stayed or
bonded for a period of twenty (20) days; provided, however, that if a bond has
been issued in favor of the claimant or other Person obtaining such warrant,
writ, execution or process, the issuer of such bond shall execute a waiver or
subordination agreement in form and substance satisfactory to the Administrative
Agent pursuant to which the issuer of such bond subordinates its right of
reimbursement, contribution or subrogation to the Obligations and waives or
subordinates any Lien it may have on the assets of the Parent, the Borrower, any
other Loan Party or any other Subsidiary.

(j)        ERISA.

(i)    Any ERISA Event shall have occurred that results or could reasonably be
expected to result in liability to any member of the ERISA Group aggregating in
excess of $25,000,000; or

 

83



--------------------------------------------------------------------------------

(ii)      The “benefit obligation” of all Plans exceeds the “fair market value
of plan assets” for such Plans by more than $25,000,000, all as determined, and
with such terms defined, in accordance with FASB ASC 715.

(k)      Loan Documents. An Event of Default (as defined therein) shall occur
under any of the other Loan Documents.

(l)        Change of Control/Change in Management.

(i)      Any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
is or becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act, except that a Person will be deemed to have “beneficial
ownership” of all securities that such Person has the right to acquire, whether
such right is exercisable immediately or only after the passage of time),
directly or indirectly, of more than 30% of the total voting power of the then
outstanding voting stock of the Parent;

(ii)     During any period of 12 consecutive months ending after the Agreement
Date, individuals who at the beginning of any such 12 month period constituted
the Board of Directors of the Parent (together with any new directors whose
election by such Board or whose nomination for election by the shareholders of
the Parent was approved by a vote of a majority of the directors then still in
office who were either directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the Board of Directors of the Parent then in
office;

(iii)    the Parent shall cease to own and control, directly or indirectly, at
least 65% of the outstanding Equity Interests of the Borrower; or

(iv)    the Parent shall cease to be the managing member of the Borrower or
shall cease to have the sole and exclusive power to exercise all management and
control over the Borrower.

(m)      Damage; Strike; Casualty. Any strike, lockout, labor dispute, embargo,
condemnation, act of God or public enemy, or other casualty which causes, for
more than thirty (30) consecutive days beyond the coverage period of any
applicable business interruption insurance, the cessation or substantial
curtailment of revenue producing activities of the Borrower, any other Loan
Party, or any other Subsidiary taken as a whole and only if any such event or
circumstance could reasonably be expected to have a Material Adverse Effect.

Section 11.2    Remedies Upon Event of Default.

Upon the occurrence and during the continuance of an Event of Default the
following provisions shall apply:

(a)      Acceleration; Termination of Facilities.

 

84



--------------------------------------------------------------------------------

(i)      Automatic. Upon the occurrence and during the continuance of an Event
of Default specified in Sections 11.1.(e) or 11.1.(f), (1)(A) the principal of,
and all accrued interest on, the Loans, and the Notes at the time outstanding
and (B) all of the other Obligations, including, but not limited to, the other
amounts owed to the Lenders and the Administrative Agent under this Agreement,
the Notes or any of the other Loan Documents shall become immediately and
automatically due and payable without presentment, demand, protest, or other
notice of any kind, all of which are expressly waived by the Borrower on behalf
of itself and the other Loan Parties and (2) the Term Loan Commitments then in
effect shall immediately and automatically terminate.

(ii)      Optional. If any other Event of Default shall exist, the
Administrative Agent may, and at the direction of the Requisite Lenders shall
declare: (1) (A) the principal of, and accrued interest on, the Loans and the
Notes at the time outstanding and (B) all of the other Obligations, including,
but not limited to, the other amounts owed to the Lenders and the Administrative
Agent under this Agreement, the Notes or any of the other Loan Documents to be
forthwith due and payable, whereupon the same shall immediately become due and
payable without presentment, demand, protest or other notice of any kind, all of
which are expressly waived by the Borrower on behalf of itself and the other
Loan Parties and (2) terminate the Term Loan Commitments then in effect.

(b)      Loan Documents. The Requisite Lenders may direct the Administrative
Agent to, and the Administrative Agent if so directed shall, exercise any and
all of its rights under any and all of the other Loan Documents.

(c)      Applicable Law. The Requisite Lenders may direct the Administrative
Agent to, and the Administrative Agent if so directed shall, exercise all other
rights and remedies it may have under any Applicable Law.

(d)      Appointment of Receiver. To the extent permitted by Applicable Law, the
Administrative Agent and the Lenders shall be entitled to the appointment of a
receiver for the assets and properties of the Parent, the Borrower and their
respective Subsidiaries, without notice of any kind whatsoever and without
regard to the adequacy of any security for the Obligations or the solvency of
any party bound for its payment, to take possession of all or any portion of the
property and/or the business operations of the Parent, the Borrower and their
respective Subsidiaries and to exercise such power as the court shall confer
upon such receiver.

Section 11.3    Remedies Upon Default.

Upon the occurrence and during the continuance of a Default specified in
Section 11.1.(f), any Term Loan Commitments then in effect shall immediately and
automatically terminate.

Section 11.4    Marshaling; Payments Set Aside.

None of the Administrative Agent or any Lender shall be under any obligation to
marshal any assets in favor of any Loan Party or any other party or against or
in payment of any or all of the Obligations. To the extent that any Loan Party
makes a payment or payments to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises it rights of setoff, and such
payment or payments or the proceeds of such enforcement or setoff or any part

 

85



--------------------------------------------------------------------------------

thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside and/or required to be repaid to a trustee, receiver or any other party
under any bankruptcy law, state or federal law, common law or equitable cause,
then to the extent of such recovery, the Obligations, or part thereof originally
intended to be satisfied, and all Liens, rights and remedies therefor, shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

Section 11.5    Allocation of Proceeds.

If an Event of Default exists, all payments received by the Administrative Agent
(or any Lender as a result of its exercise of remedies permitted under
Section 13.4.) under any of the Loan Documents, in respect of any principal of
or interest on the Obligations or any other amounts payable by the Borrower or
any other Loan Party hereunder or thereunder, shall be applied in the following
order and priority:

(a)      to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts payable to the Administrative Agent in
its capacity as such;

(b)      to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, ratably among the Lenders in proportion to the
respective amounts described in this clause (b) payable to them;

(c)      to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause (c) payable to them;

(d)      to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause (d) payable to them; and

(e)      the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
Applicable Law.

Section 11.6    [Intentionally Omitted].

Section 11.7    Performance by Administrative Agent; Rescission of Acceleration
by Super-Majority Lenders.

If the Parent, the Borrower or any other Loan Party shall fail to perform any
covenant, duty or agreement contained in any of the Loan Documents, the
Administrative Agent may, after notice to the Borrower and after the expiration
of any cure or grace periods set forth herein (if no specific notice and cure or
grace period is expressly set forth herein or in any of the other Loan
Documents, then 3 Business Days after the Borrower receives written notice from
the Administrative Agent), perform or attempt to perform such covenant, duty or
agreement on behalf of the Parent, the Borrower or such other Loan Party. In
such event, the Borrower shall, at the request of the Administrative Agent,
promptly pay any amount reasonably expended by the Administrative Agent in such
performance or attempted performance to the Administrative Agent, together with

 

86



--------------------------------------------------------------------------------

interest thereon at the applicable Post-Default Rate from the date of such
expenditure until paid. Notwithstanding the foregoing, neither the
Administrative Agent nor any Lender shall have any liability or responsibility
whatsoever for the performance of any obligation of the Borrower or any other
Loan Party under this Agreement or any other Loan Document.

If at any time after acceleration of the maturity of the Loans and the other
Obligations, the Borrower shall pay all arrears of interest and all payments on
account of principal of the Obligations which shall have become due otherwise
than by acceleration (with interest on principal and, to the extent permitted by
Applicable Law, on overdue interest, at the rates specified in this Agreement)
and all Events of Default and Defaults (other than nonpayment of principal of
and accrued interest on the Obligations due and payable solely by virtue of
acceleration) shall become remedied or waived to the satisfaction of the
Super-Majority Lenders, then by written notice to the Borrower, the
Super-Majority Lenders may elect, in the sole discretion of such Super-Majority
Lenders, to rescind and annul the acceleration and its consequences. The
provisions of the preceding sentence are intended merely to bind all of the
Lenders to a decision which may be made at the election of the Super-Majority
Lenders, and are not intended to benefit the Borrower and do not give the
Borrower the right to require the Lenders to rescind or annul any acceleration
hereunder, even if the conditions set forth herein are satisfied.

Section 11.8    Rights Cumulative.

(a)      Generally. The rights and remedies of the Administrative Agent and the
Lenders under this Agreement and each of the other Loan Documents shall be
cumulative and not exclusive of any rights or remedies which any of them may
otherwise have under Applicable Law. In exercising their respective rights and
remedies the Administrative Agent and the Lenders may be selective and no
failure or delay by the Administrative Agent or any of the Lenders in exercising
any right shall operate as a waiver of it, nor shall any single or partial
exercise of any power or right preclude its other or further exercise or the
exercise of any other power or right.

(b)      Enforcement by Administrative Agent. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Loan Parties or any of them shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent in accordance with
Article XI. for the benefit of all the Lenders; provided that the foregoing
shall not prohibit (i) the Administrative Agent from exercising on its own
behalf the rights and remedies that inure to its benefit (solely in its capacity
as Administrative Agent) hereunder and under the other Loan Documents, (ii) any
Lender from exercising setoff rights in accordance with Section 13.4. (subject
to the terms of Section 3.3.), or (iii) any Lender from filing proofs of claim
or appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (x) the Requisite Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Article XI. and (y) in addition to the matters set forth in clauses (ii) and
(iii) of the preceding proviso and subject to Section 3.3., any Lender may, with
the consent of the Requisite Lenders, enforce any rights and remedies available
to it and as authorized by the Requisite Lenders.

 

87



--------------------------------------------------------------------------------

ARTICLE XII. THE ADMINISTRATIVE AGENT

Section 12.1    Authorization and Actions.

(a)      Each Lender hereby irrevocably appoints the entity named as
Administrative Agent in the heading of this Agreement and its successors and
assigns to serve as the administrative agent under the Loan Documents and each
Lender authorizes the Administrative Agent to take such actions as agent on its
behalf and to exercise such powers under this Agreement and the other Loan
Documents as are delegated to the Administrative Agent under such agreements and
to exercise such powers as are reasonably incidental thereto. Without limiting
the foregoing, each Lender hereby authorizes the Administrative Agent to execute
and deliver, and to perform its obligations under, each of the Loan Documents to
which the Administrative Agent is a party, and to exercise all rights, powers
and remedies that the Administrative Agent may have under such Loan Documents.

(b)      As to any matters not expressly provided for herein and in the other
Loan Documents (including enforcement or collection), the Administrative Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written instructions of the Requisite
Lenders (or such other number or percentage of the Lenders as shall be
necessary, pursuant to the terms in the Loan Documents), and, unless and until
revoked in writing, such instructions shall be binding upon each Lender;
provided, however, that the Administrative Agent shall not be required to take
any action that (i) the Administrative Agent in good faith believes exposes it
to liability unless the Administrative Agent receives an indemnification and is
exculpated in a manner satisfactory to it from the Lenders with respect to such
action or (ii) is contrary to this Agreement or any other Loan Document or
applicable law, including any action that may be in violation of the automatic
stay under any requirement of law relating to bankruptcy, insolvency or
reorganization or relief of debtors or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any requirement of law relating to bankruptcy, insolvency or reorganization or
relief of debtors; provided, further, that the Administrative Agent may seek
clarification or direction from the Requisite Lenders prior to the exercise of
any such instructed action and may refrain from acting until such clarification
or direction has been provided. Except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Parent, the Borrower, any Subsidiary or any Affiliate of any of the foregoing
that is communicated to or obtained by the Person serving as Administrative
Agent or any of its Affiliates in any capacity. Nothing in this Agreement shall
require the Administrative Agent to expend or risk its own funds or otherwise
incur any financial liability in the performance of any of its duties hereunder
or in the exercise of any of its rights or powers if it shall have reasonable
grounds for believing that repayment of such funds or adequate indemnity against
such risk or liability is not reasonably assured to it.

(c)      In performing its functions and duties hereunder and under the other
Loan Documents, the Administrative Agent is acting solely on behalf of the
Lenders (except in limited circumstances expressly provided for herein relating
to the maintenance of the Register), and its duties are entirely mechanical and
administrative in nature. Without limiting the generality of the foregoing:

 

88



--------------------------------------------------------------------------------

(i)      the Administrative Agent does not assume and shall not be deemed to
have assumed any obligation or duty or any other relationship as the agent,
fiduciary or trustee of or for any Lender other than as expressly set forth
herein and in the other Loan Documents, regardless of whether a Default or an
Event of Default has occurred and is continuing (and it is understood and agreed
that the use of the term “agent” (or any similar term) herein or in any other
Loan Document with reference to the Administrative Agent is not intended to
connote any fiduciary duty or other implied (or express) obligations arising
under agency doctrine of any applicable law, and that such term is used as a
matter of market custom and is intended to create or reflect only an
administrative relationship between contracting parties); additionally, each
Lender agrees that it will not assert any claim against the Administrative Agent
based on an alleged breach of fiduciary duty by the Administrative Agent in
connection with this Agreement and/or the transactions contemplated hereby; and

(ii)     nothing in this Agreement or any Loan Document shall require the
Administrative Agent to account to any Lender for any sum or the profit element
of any sum received by the Administrative Agent for its own account;

(d)      The Administrative Agent may perform any of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of their respective duties and
exercise their respective rights and powers through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities pursuant to this
Agreement. The Administrative Agent shall not be responsible for the negligence
or misconduct of any sub-agent except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agent.

(e)      None of any Syndication Agent or any Joint Lead Arranger shall have
obligations or duties whatsoever in such capacity under this Agreement or any
other Loan Document and shall incur no liability hereunder or thereunder in such
capacity, but all such persons shall have the benefit of the indemnities
provided for hereunder.

(f)      In case of the pendency of any proceeding with respect to any Loan
Party under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

(i)      to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim under Sections 2.4, 3.5, 3.10, 5.1, 5.4, 13.2 and
13.10) allowed in such judicial proceeding; and

 

89



--------------------------------------------------------------------------------

(ii)      to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender to make such payments to the Administrative Agent and, in the event that
the Administrative Agent shall consent to the making of such payments directly
to the Lenders, to pay to the Administrative Agent any amount due to it, in its
capacity as the Administrative Agent, under the Loan Documents (including under
Section 13.10). Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

(g)      The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders, and, except solely to the extent of the
Borrower’s rights to consent pursuant to and subject to the conditions set forth
in this Article, none of the Parent, the Borrower or any Subsidiary, or any of
their respective Affiliates, shall have any rights as a third party beneficiary
under any such provisions.

Section 12.2    Administrative Agent’s Reliance, Indemnification, Etc.

(a)      Neither the Administrative Agent nor any of its Related Parties shall
be (i) liable for any action taken or omitted to be taken by such party, the
Administrative Agent or any of its Related Parties under or in connection with
this Agreement or the other Loan Documents (x) with the consent of or at the
request of the Requisite Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith to be necessary, under the circumstances as provided in the Loan
Documents) or (y) in the absence of its own gross negligence or willful
misconduct (such absence to be presumed unless otherwise determined by a court
of competent jurisdiction by a final and non-appealable judgment) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Loan Party to perform its obligations
hereunder or thereunder.

(b)      The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until written notice thereof (stating that it is a “notice of
default”) is given to the Administrative Agent by the Borrower or a Lender, and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered thereunder or in connection therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document or the occurrence of any
Default, (iv) the sufficiency, validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement,

 

90



--------------------------------------------------------------------------------

instrument or document, or (v) the satisfaction of any condition set forth in
Article VI or elsewhere in any Loan Document, other than to confirm receipt of
items (which on their face purport to be such items) expressly required to be
delivered to the Administrative Agent or satisfaction of any condition that
expressly refers to the matters described therein being acceptable or
satisfactory to the Administrative Agent.

(c)      Without limiting the foregoing, the Administrative Agent (i) may treat
the payee of any promissory note as its holder until such promissory note has
been assigned in accordance with Section 13.6, (ii) may rely on the Register to
the extent set forth in Section 13.6(c), (iii) may consult with legal counsel
(including counsel to the Borrower), independent public accountants and other
experts selected by it, and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (iv) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, warranties or
representations made by or on behalf of any Loan Party in connection with this
Agreement or any other Loan Document, (v) in determining compliance with any
condition hereunder to the making of a Loan that by its terms must be fulfilled
to the satisfaction of a Lender, may presume that such condition is satisfactory
to such Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender sufficiently in advance of the making of such Loan and
(vi) shall be entitled to rely on, and shall incur no liability under or in
respect of this Agreement or any other Loan Document by acting upon, any notice,
consent, certificate or other instrument or writing (which writing may be a fax,
any electronic message, Internet or intranet website posting or other
distribution) or any statement made to it orally or by telephone and believed by
it to be genuine and signed or sent or otherwise authenticated by the proper
party or parties (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the maker thereof).

Section 12.3    The Administrative Agent Individually.

With respect to its Term Loan Commitment and Loans, the Person serving as the
Administrative Agent shall have and may exercise the same rights and powers
hereunder and is subject to the same obligations and liabilities as and to the
extent set forth herein for any other Lender. The terms “Lenders”, “Requisite
Lenders” and any similar terms shall, unless the context clearly otherwise
indicates, include the Administrative Agent in its individual capacity as a
Lender or as one of the Requisite Lenders, as applicable. The Person serving as
the Administrative Agent and its Affiliates may accept deposits from, lend money
to, own securities of, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of banking, trust or other
business with the Parent, the Borrower, any Subsidiary or any Affiliate of any
of the foregoing as if such Person was not acting as the Administrative Agent
and without any duty to account therefor to the Lenders.

Section 12.4    Successor Administrative Agent.

(a)      The Administrative Agent may resign at any time by giving 30 days’
prior written notice thereof to the Lenders and the Borrower, whether or not a
successor Administrative Agent has been appointed. Upon any such resignation,
the Requisite Lenders shall have the right to appoint a successor Administrative
Agent. If no successor Administrative Agent shall have been so appointed by the
Requisite Lenders, and shall have accepted such appointment, within 30 days

 

91



--------------------------------------------------------------------------------

after the retiring Administrative Agent’s giving of notice of resignation, then
the retiring Administrative Agent may, on behalf of the Lenders, appoint a
successor Administrative Agent, which shall be a bank with an office in New
York, New York or an Affiliate of any such bank. In either case, such
appointment shall be subject to the prior written approval of the Borrower
(which approval may not be unreasonably withheld and shall not be required while
an Event of Default has occurred and is continuing). Upon the acceptance of any
appointment as Administrative Agent by a successor Administrative Agent, such
successor Administrative Agent shall succeed to, and become vested with, all the
rights, powers, privileges and duties of the retiring Administrative Agent. Upon
the acceptance of appointment as Administrative Agent by a successor
Administrative Agent, the retiring Administrative Agent shall be discharged from
its duties and obligations under this Agreement and the other Loan Documents.
Prior to any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the retiring Administrative Agent shall take such action
as may be reasonably necessary to assign to the successor Administrative Agent
its rights as Administrative Agent under the Loan Documents.

(b)      Notwithstanding paragraph (a) of this Section, in the event no
successor Administrative Agent shall have been so appointed and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its intent to resign, the retiring Administrative Agent may give
notice of the effectiveness of its resignation to the Lenders and the Borrower,
whereupon, on the date of effectiveness of such resignation stated in such
notice, (i) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents; and
(ii) the Requisite Lenders shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent;
provided that (A) all payments required to be made hereunder or under any other
Loan Document to the Administrative Agent for the account of any Person other
than the Administrative Agent shall be made directly to such Person and (B) all
notices and other communications required or contemplated to be given or made to
the Administrative Agent shall directly be given or made to each Lender.
Following the effectiveness of the Administrative Agent’s resignation from its
capacity as such, the provisions of this Article and Section 13.2 and 13.10, as
well as any exculpatory, reimbursement and indemnification provisions set forth
in any other Loan Document, shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

Section 12.5    Acknowledgements of Lenders.

(a)      Each Lender represents that it is engaged in making, acquiring or
holding commercial loans in the ordinary course of its business and that it has,
independently and without reliance upon the Administrative Agent, any Joint Lead
Arranger, any Syndication Agent or any other Lender, or any of the Related
Parties of any of the foregoing, and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement as a Lender, and to make, acquire or hold Loans hereunder.
Each Lender also acknowledges that it will, independently and without reliance
upon the Administrative Agent, any Joint Lead Arranger, any Syndication Agent or
any other Lender, or any of the Related Parties of any of the foregoing, and
based on such documents and information (which may contain material, non-public
information within the meaning of the United States securities laws concerning
the Parent, the Borrower and their Affiliates) as it shall from time to time
deem appropriate, continue

 

92



--------------------------------------------------------------------------------

to make its own decisions in taking or not taking action under or based upon
this Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder.

Section 12.6    Indemnification of Administrative Agent.

Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender’s respective Pro Rata Share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, reasonable out-of- pocket
costs and expenses of any kind or nature whatsoever which may at any time be
imposed on, incurred by, or asserted against the Administrative Agent (in its
capacity as Administrative Agent but not as a Lender) in any way relating to or
arising out of the Loan Documents, any transaction contemplated hereby or
thereby or any action taken or omitted by the Administrative Agent under the
Loan Documents (collectively, “Indemnifiable Amounts”); provided, however, that
no Lender shall be liable for any portion of such Indemnifiable Amounts to the
extent resulting from the Administrative Agent’s gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final,
non-appealable judgment; provided, however, that no action taken in accordance
with the directions of the Requisite Lenders (or all of the Lenders, if
expressly required hereunder) shall be deemed to constitute gross negligence or
willful misconduct for purposes of this Section. Without limiting the generality
of the foregoing, each Lender agrees to reimburse the Administrative Agent (to
the extent not reimbursed by the Borrower and without limiting the obligation of
the Borrower to do so) promptly upon demand for its ratable share of any out of
pocket expenses (including the reasonable fees and expenses of the counsel to
the Administrative Agent) incurred by the Administrative Agent in connection
with the preparation, negotiation, execution, administration, or enforcement
(whether through negotiations, legal proceedings, or otherwise) of, or legal
advice with respect to the rights or responsibilities of the parties under, the
Loan Documents, any suit or action brought by the Administrative Agent to
enforce the terms of the Loan Documents and/or collect any Obligations, any
“lender liability” suit or claim brought against the Administrative Agent and/or
the Lenders, and any claim or suit brought against the Administrative Agent
and/or the Lenders arising under any Environmental Laws. Such out of pocket
expenses (including counsel fees) shall be advanced by the Lenders on the
request of the Administrative Agent notwithstanding any claim or assertion that
the Administrative Agent is not entitled to indemnification hereunder upon
receipt of an undertaking by the Administrative Agent that the Administrative
Agent will reimburse the Lenders if it is actually and finally determined by a
court of competent jurisdiction that the Administrative Agent is not so entitled
to indemnification. The agreements in this Section shall survive the payment of
the Loans and all other amounts payable hereunder or under the other Loan
Documents and the termination of this Agreement. If the Borrower shall reimburse
the Administrative Agent for any Indemnifiable Amount following payment by any
Lender to the Administrative Agent in respect of such Indemnifiable Amount
pursuant to this Section, the Administrative Agent shall share such
reimbursement on a ratable basis with each Lender making any such payment.

 

93



--------------------------------------------------------------------------------

Section 12.7    ERISA Representations of the Lenders.

(a)      Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of the Administrative Agent and each Joint Lead Arranger
and their respective Affiliates, and not, for the avoidance of doubt, to or for
the benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

(i)      such Lender is not using “plan assets” (within the meaning of 29 CFR
§ 2510.3-101, as modified by Section 3(42) of ERISA) of one or more employee
benefit plans in connection with the Loans, the Term Loan Commitments or this
Agreement,

(ii)      the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Term Loan Commitments and this Agreement,

(iii)      (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Term Loan Commitments and this Agreement, (C) the entrance into,
participation in, administration of and performance of the Loans, the Term Loan
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Term Loan Commitments and this Agreement, or

(iv)      such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)      In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and each Joint Lead Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that none of the Administrative Agent or any
Joint Lead Arranger or any of their respective Affiliates is a fiduciary with
respect to the assets of

 

94



--------------------------------------------------------------------------------

such Lender involved in such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Term Loan Commitments and
this Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related to hereto or thereto).

(c)      The Administrative Agent and each Joint Lead Arranger hereby inform the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
the Term Loan Commitments and this Agreement, (ii) may recognize a gain if it
extended the Loans or the Term Loan Commitments for an amount less than the
amount being paid for an interest in the Loans, the Term Loan Commitments by
such Lender or (iii) may receive fees or other payments in connection with the
transactions contemplated hereby, the Loan Documents or otherwise, including
structuring fees, commitment fees, arrangement fees, facility fees, upfront
fees, underwriting fees, ticking fees, agency fees, Administrative Agent or
collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

ARTICLE XIII. MISCELLANEOUS

Section 13.1    Notices.

Unless otherwise provided herein (including without limitation as provided in
Section 9.5.), communications provided for hereunder shall be in writing and
shall be mailed, telecopied, or delivered by hand or overnight courier as
follows:

If to the Borrower:

Broadstone Net Lease, LLC

800 Clinton Square

Rochester, New York 14604

Attn: Chief Financial Officer

Telecopy Number: (585) 287-6505

Telephone Number: (585) 287-6500

If to the Administrative Agent:

JPMorgan Chase Bank, N.A.

237 Park Avenue, 6th Floor

New York, NY 10017

Attention: Austin R. Lotito

Telephone: (212) 648-0247

Fax: (646) 534-6301

Email: austin.r.lotito@jpmorgan.com

 

95



--------------------------------------------------------------------------------

If to any other Lender:

To such Lender’s address or telecopy number as set forth in the applicable
Administrative Questionnaire

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender shall only be required to give notice of any such
other address to the Administrative Agent and the Borrower. All such notices and
other communications shall be effective (i) if mailed, upon the first to occur
of receipt or the expiration of three (3) days after the deposit in the United
States Postal Service mail, postage prepaid and addressed to the address of the
Borrower or the Administrative Agent, and Lenders at the addresses specified;
(ii) if telecopied, when transmitted; (iii) if hand delivered or sent by
overnight courier, when delivered; or (iv) if delivered in accordance with
Section 9.5. to the extent applicable; provided, however, that, in the case of
the immediately preceding clauses (i), (ii) and (iii), non-receipt of any
communication as of the result of any change of address of which the sending
party was not notified or as the result of a refusal to accept delivery shall be
deemed receipt of such communication. Notwithstanding the immediately preceding
sentence, all notices or communications to the Administrative Agent or any
Lender under Article II. shall be effective only when actually received. None of
the Administrative Agent or any Lender shall incur any liability to any Loan
Party (nor shall the Administrative Agent incur any liability to the Lenders)
for acting upon any telephonic notice referred to in this Agreement which the
Administrative Agent or such Lender, as the case may be, believes in good faith
to have been given by a Person authorized to deliver such notice or for
otherwise acting in good faith hereunder. Failure of a Person designated to get
a copy of a notice to receive such copy shall not affect the validity of notice
properly given to another Person.

Section 13.2    Expenses.

The Borrower agrees (a) to pay or reimburse the Administrative Agent and the
Joint Lead Arrangers for all of their respective reasonable and documented
out-of-pocket costs and expenses incurred in connection with the preparation,
negotiation and execution of, and any amendment, supplement or modification to,
any of the Loan Documents (including due diligence expense and reasonable travel
expenses related to closing), and the consummation of the transactions
contemplated hereby and thereby, including the reasonable fees and disbursements
of one primary counsel to the Administrative Agent and the Joint Lead Arrangers,
taken as a whole, and one local counsel for the Administrative Agent and the
Joint Lead Arrangers, taken as a whole, in each relevant jurisdiction and with
respect to each relevant specialty, and all costs and expenses of the
Administrative Agent in connection with the administration of the Loan Documents
and the use of IntraLinks, SyndTrak, Debt Domain or other similar information
transmission systems in connection with the Loan Documents, (b) to pay or
reimburse all out-of-pocket expenses incurred by the Administrative Agent or any
Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender, in connection with the enforcement or
protection of its rights in connection with this Agreement, including its rights
under this Section, and the other Loan Documents including, without limitation,
each Note, or in connection with the Loans made issued hereunder, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans, (c) to pay, and indemnify and hold
harmless the Administrative Agent and the Lenders from, any and all recording
and filing fees and

 

96



--------------------------------------------------------------------------------

any and all liabilities with respect to, or resulting from any failure to pay or
delay in paying, documentary, stamp, excise and other similar taxes, if any,
which may be payable or determined to be payable in connection with the
execution and delivery of any of the Loan Documents, or consummation of any
amendment, supplement or modification of, or any waiver or consent under or in
respect of, any Loan Document and (d) to the extent not already covered by any
of the preceding subsections, to pay or reimburse the fees and disbursements of
counsel to the Administrative Agent and any Lender incurred in connection with
the representation of the Administrative Agent or such Lender in any matter
relating to or arising out of any bankruptcy or other proceeding of the type
described in Sections 11.1.(e) or 11.1.(f), including, without limitation
(i) any motion for relief from any stay or similar order, (ii) the negotiation,
preparation, execution and delivery of any document relating to the Obligations
and (iii) the negotiation and preparation of any debtor in possession financing
or any plan of reorganization of the Parent, the Borrower or any other Loan
Party, whether proposed by the Parent, the Borrower, such Loan Party, the
Lenders or any other Person, and whether such fees and expenses are incurred
prior to, during or after the commencement of such proceeding or the
confirmation or conclusion of any such proceeding. If the Borrower shall fail to
pay any amounts required to be paid by it pursuant to this Section, the
Administrative Agent and/or the Lenders may pay such amounts on behalf of the
Borrower and such amounts shall be deemed to be Obligations owing hereunder.

Section 13.3    Stamp, Intangible and Recording Taxes.

The Borrower will pay any and all stamp, excise, intangible, registration,
recordation and similar taxes, fees or charges and shall indemnify the
Administrative Agent and each Lender against any and all liabilities with
respect to or resulting from any delay in the payment or omission to pay any
such taxes, fees or charges, which may be payable or determined to be payable in
connection with the execution, delivery, recording, performance or enforcement
of this Agreement, the Notes and any of the other Loan Documents, the amendment,
supplement, modification or waiver of or consent under this Agreement, the Notes
or any of the other Loan Documents or the perfection of any rights or Liens
under this Agreement, the Notes or any of the other Loan Documents.

Section 13.4    Setoff.

Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Administrative Agent, each Lender, each Affiliate
of the Administrative Agent or any Lender, and each Participant, at any time or
from time to time while an Event of Default exists, without notice to the
Borrower or to any other Person, any such notice being hereby expressly waived,
but in the case of a Lender, an Affiliate of a Lender, or a Participant, subject
to receipt of the prior written consent of the Administrative Agent exercised in
its reasonable discretion, to set off and to appropriate and to apply any and
all deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured) and any
other indebtedness at any time held or owing by the Administrative Agent, such
Lender, any Affiliate of the Administrative Agent or such Lender, or such
Participant, to or for the credit or the account of the Borrower against and on
account of any of the Obligations, irrespective of whether or not any or all of
the Loans and all other Obligations have been declared to be, or have otherwise
become, due and payable as permitted by Section 11.2., and although such
Obligations shall be

 

97



--------------------------------------------------------------------------------

contingent or unmatured. Notwithstanding anything to the contrary in this
Section, if any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 3.9.
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.

Section 13.5    Litigation; Jurisdiction; Other Matters; Waivers.

(a)      EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN
OR AMONG THE PARENT, THE BORROWER, THE ADMINISTRATIVE AGENT, OR ANY OF THE
LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD
RESULT IN DELAY AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE AGENT, THE
PARENT AND THE BORROWER HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION
OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION
MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT OR IN CONNECTION WITH OR BY REASON OF ANY OTHER SUIT,
CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE PARENT, THE BORROWER,
THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO
ANY OF THE LOAN DOCUMENTS.

(b)      THE PARENT, THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER,
OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY
FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF
MANHATTAN, NEW YORK, NEW YORK, THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF
SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR

 

98



--------------------------------------------------------------------------------

ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION. EACH PARTY FURTHER
WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS
BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME.
THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE
THE BRINGING OF ANY ACTION BY THE ADMINISTRATIVE AGENT OR ANY LENDER OR THE
ENFORCEMENT BY THE ADMINISTRATIVE AGENT OR ANY LENDER OF ANY JUDGMENT OBTAINED
IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.

(c)      THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS AND THE TERMINATION OF THIS
AGREEMENT.

Section 13.6    Successors and Assigns.

(a)      Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that none of the
Parent, the Borrower or any other Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder or under any other Loan Document
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of the immediately following subsection (b), (ii) by way of participation in
accordance with the provisions of the immediately following subsection (d) or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of the immediately following subsection (f) (and, subject to the
last sentence of the immediately following subsection (b), any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in the immediately
following subsection (d) and, to the extent expressly contemplated hereby, the
Related Parties of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b)      Assignments by Lenders. Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Term Loan Commitment and the
Loans at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

(i)      Minimum Amounts.

 

99



--------------------------------------------------------------------------------

(A)      in the case of an assignment of the entire remaining amount of an
assigning Lender’s Term Loan Commitment and Loans at the time owing to it or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

(B)      in any case not described in the immediately preceding subsection (A),
the aggregate amount of the Term Loan Commitment, if then in effect, and the
aggregate principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment, (in each case, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000 and integral
multiples of $1,000,000 in excess of that amount unless each of the
Administrative Agent and, so long as no Default or Event of Default shall exist,
the Borrower otherwise consents (each such consent not to be unreasonably
withheld or delayed); provided, however, that if, after giving effect to such
assignment, the outstanding principal balance of the Loans of such assigning
Lender, as applicable, would be less than $5,000,000 then such assigning Lender
shall assign the entire amount of its Loans at the time owing to it.

(ii)      Proportionate Amounts. Each partial assignment of a Lender shall be
made as an assignment of a proportionate part of all of the assigning Lender’s
rights and obligations under this Agreement with respect to the Term Loan
Commitment and Loans assigned.

(iii)      Required Consents. No consent shall be required for any assignment
except to the extent required by clause (i)(B) of this subsection (b) and, in
addition:

(A)      the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) a Default or Event of Default
shall exist at the time of such assignment or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund of such Lender; provided
that the Borrower shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Administrative Agent
within 5 Business Days after having received notice thereof; and

(B)      the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required unless such assignment is to
a Lender, an Affiliate of such a Lender or an Approved Fund of such a Lender.

(iv)      Assignment and Assumption; Notes. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption
(or, to the extent applicable, an agreement incorporating an Assignment and
Assumption by reference pursuant to an Approved Electronic Platform as to which
the Administrative Agent and the parties to the Assignment and Assumption are
participants), together with a processing and recordation fee of $3,500 for each
assignment, and the assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire. If requested by the

 

100



--------------------------------------------------------------------------------

transferor Lender or the assignee, upon the consummation of any assignment, the
transferor Lender, the Administrative Agent and the Borrower shall make
appropriate arrangements so that new Notes, are issued to the assignee and such
transferor Lender, as appropriate.

(v)      No Assignment to Certain Persons. No such assignment shall be made to
(A) the Parent, the Borrower or any of the Parents or the Borrower’s respective
Affiliates or Subsidiaries or (B) to any Defaulting Lender or any of its
Subsidiaries, or to any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B).

(vi)      No Assignment to Natural Persons. No such assignment shall be made to
a natural person.

(vii)      Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to pay and satisfy
in full all payment liabilities then owed by such Defaulting Lender to the
Administrative Agent and each other Lender hereunder (and interest accrued
thereon). Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under Applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 5.4., 13.2. and 13.10. and the other
provisions of this Agreement and the other Loan Documents as provided in
Section 13.11. with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender having been a Defaulting Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with the
immediately following subsection (d).

 

101



--------------------------------------------------------------------------------

(c)      Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Principal Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Term Loan
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(d)      Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender, or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Term Loan Commitment and/or the Loans owing
to it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent and the Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to (w) increase such Lender’s Loan, (x) extend
the date fixed for the payment of principal on the Loan or portions thereof
owing to such Lender (except as otherwise contemplated under Section 2.9.), (y)
reduce the rate at which interest is payable thereon (other than with respect to
a waiver of implementation of interest at the Post Default Rate) or (z) release
any Guarantor from its Obligations under the Guaranty except as contemplated by
Section 8.12., in each case as applicable to that portion of such Lender’s
rights and/or obligations that are subject to the participation. Subject to the
immediately following subsection (e), the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 3.10., 5.1., 5.4. (subject to the
requirements and limitations therein, including the requirements under
Section 3.10.(g)(it being understood that the documentation required under
Section 3.10.(g) shall be delivered to the participating Lender) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Section 5.6 as if it were an
assignee under subsection (b) of this Section; and (B) shall not be entitled to
receive any greater payment under Sections 5.1 or 3.10, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Regulatory Change that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 5.6 with respect to any
Participant. To the extent permitted by Applicable Law, each Participant also
shall be entitled to the benefits of Section 13.4. as though it were a Lender,
provided such Participant agrees to be subject to Section 3.3. as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-

 

102



--------------------------------------------------------------------------------

fiduciary agent of the Borrower, maintain a register on which it enters the name
and address of each Participant and the principal amounts (and stated interest)
of each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(e)      Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Sections 3.10. and 5.1. than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.10. unless the Borrower is notified of the
participation sold to such Participant.

(f)      Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(g)      No Registration. Each Lender agrees that, without the prior written
consent of the Borrower and the Administrative Agent, it will not make any
assignment hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan or Note
under the Securities Act or any other securities laws of the United States of
America or of any other jurisdiction.

(h)      USA Patriot Act Notice; Compliance. In order for the Administrative
Agent to comply with “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act, prior to any Lender
that is organized under the laws of a jurisdiction outside of the United States
of America becoming a party hereto, the Administrative Agent may request, and
such Lender shall provide to the Administrative Agent, its name, address, tax
identification number and/or such other identification information as shall be
necessary for the Administrative Agent to comply with federal law.

Section 13.7    Amendments and Waivers.

(a)      Generally. Except as otherwise expressly provided in this Agreement
(including Sections 5.2(b), 5.2(c) and 13.7(d)), (i) any consent or approval
required or permitted by this Agreement or any other Loan Document to be given
by the Lenders may be given, (ii) any term of this Agreement or of any other
Loan Document may be amended, (iii) the performance or

 

103



--------------------------------------------------------------------------------

observance by the Borrower, any other Loan Party or any other Subsidiary of any
terms of this Agreement or such other Loan Document may be waived, and (iv) the
continuance of any Default or Event of Default may be waived (either generally
or in a particular instance and either retroactively or prospectively) with, but
only with, the written consent of the Requisite Lenders (or the Administrative
Agent at the written direction of the Requisite Lenders), and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party which is
party thereto.

(b)        Consent of Lenders Directly Affected. In addition to the foregoing
requirements, no amendment, waiver or consent shall:

(i)      increase the Term Loan Commitment of such Lender (excluding any
increases contemplated under Section 2.16.) or subject such Lender to any
additional obligations without the written consent of such Lender;

(ii)     reduce the principal of, or interest that has accrued or the rates of
interest that will be charged on the outstanding principal amount of, any Loans
or other Obligations owing to such Lender without the written consent of each
Lender directly affected thereby; provided, however, only the written consent of
the Super-Majority Lenders shall be required for the waiver of interest payable
at the Post-Default Rate, retraction of the imposition of interest at the
Post-Default Rate and amendment of the definition of “Post-Default Rate”;

(iii)     reduce the amount of any Fees payable to a Lender without the written
consent of such Lender;

(iv)     modify the definition of “Term Loan Maturity Date” or otherwise
postpone any date fixed for any payment of principal of, or interest on, any
Loans or for the payment of Fees or any other Obligations owing the Lenders, in
each case, without the written consent of each Lender directly affected thereby;

(v)      amend or otherwise modify the definition of “Pro Rata Share” or amend
or otherwise modify the provisions of Section 3.2. without the written consent
of each Lender directly affected thereby;

(vi)     release any Guarantor from its obligations under the Guaranty except as
contemplated by Section 8.12. without the written consent of each Lender;

(vii)    amend or otherwise modify the definition of the term “Requisite
Lenders”, or modify in any other manner the number or percentage of the Lenders
required to make any determinations or waive any rights hereunder or to modify
any provision hereof, without the written consent of each Lender;

(viii)    amend this Section or amend the definitions of the terms used in this
Agreement or the other Loan Documents insofar as such definitions affect the
substance of this Section without the written consent of each Lender; or

 

104



--------------------------------------------------------------------------------

(ix)      waive a Default or Event of Default under Section 11.1.(a) without the
written consent of each Lender directly affected thereby (except as provided in
Section 11.7).

(c)        Amendment of Administrative Agent’s Duties, Etc. No amendment, waiver
or consent unless in writing and signed by the Administrative Agent, in addition
to the Lenders required hereinabove to take such action, shall affect the rights
or duties of the Administrative Agent under this Agreement or any of the other
Loan Documents. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (x) a Term Loan Commitment of any Defaulting Lender may not be increased,
reinstated or extended without the written consent of such Defaulting Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the written consent of such
Defaulting Lender. No waiver shall extend to or affect any obligation not
expressly waived or impair any right consequent thereon and any amendment,
waiver or consent shall be effective only in the specific instance and for the
specific purpose set forth therein. No course of dealing or delay or omission on
the part of the Administrative Agent or any Lender in exercising any right shall
operate as a waiver thereof or otherwise be prejudicial thereto. Any Event of
Default occurring hereunder shall continue to exist until such time as such
Event of Default is waived in writing in accordance with the terms of this
Section (such waiver not to be unreasonably withheld, conditioned or delayed),
notwithstanding any attempted cure or other action by the Parent, the Borrower,
any other Loan Party or any other Person subsequent to the occurrence of such
Event of Default. Without limiting the generality of the foregoing, the making
of a Loan shall not be construed as a waiver of any Default, regardless of
whether the Administrative Agent or any Lender may have had notice or knowledge
of such Default at the time. Except as otherwise explicitly provided for herein
or in any other Loan Document, no notice to or demand upon the Parent or the
Borrower shall entitle the Parent or the Borrower to other or further notice or
demand in similar or other circumstances.

(d)        Technical Amendments. Notwithstanding anything to the contrary in
this Section 13.7, if the Administrative Agent and the Borrower have jointly
identified an ambiguity, omission, mistake or defect in any provision of this
Agreement or an inconsistency between provisions of this Agreement, the
Administrative Agent and the Borrower shall be permitted to amend such provision
or provisions to cure such ambiguity, omission, mistake, defect or inconsistency
so long as to do so would not adversely affect the interests of the Lenders and
the Administrative Agent provides notice to Lenders of such amendment. Any such
amendment shall become effective without any further action or consent of any of
other party to this Agreement.

Section 13.8    Nonliability of Administrative Agent and Lenders.

(a)        The Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that no Credit Party will have any obligations
except those obligations expressly set forth herein and in the other Loan
Documents and each Credit Party is acting solely in the capacity of an arm’s
length contractual counterparty to the Borrower with respect to the Loan

 

105



--------------------------------------------------------------------------------

Documents and the transactions contemplated herein and therein and not as a
financial advisor or a fiduciary to, or an agent of, the Borrower or any other
person. The Borrower agrees that it will not assert any claim against any Credit
Party based on an alleged breach of fiduciary duty by such Credit Party in
connection with this Agreement and the transactions contemplated hereby.
Additionally, the Borrower acknowledges and agrees that no Credit Party is
advising the Borrower as to any legal, tax, investment, accounting, regulatory
or any other matters in any jurisdiction. The Borrower shall consult with its
own advisors concerning such matters and shall be responsible for making its own
independent investigation and appraisal of the transactions contemplated herein
or in the other Loan Documents, and the Credit Parties shall have no
responsibility or liability to the Borrower with respect thereto.

(b)        The Borrower further acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party, together with its
Affiliates, is a full service securities or banking firm engaged in securities
trading and brokerage activities as well as providing investment banking and
other financial services. In the ordinary course of business, any Credit Party
may provide investment banking and other financial services to, and/or acquire,
hold or sell, for its own accounts and the accounts of customers, equity, debt
and other securities and financial instruments (including bank loans and other
obligations) of, the Borrower and other companies with which the Borrower may
have commercial or other relationships. With respect to any securities and/or
financial instruments so held by any Credit Party or any of its customers, all
rights in respect of such securities and financial instruments, including any
voting rights, will be exercised by the holder of the rights, in its sole
discretion.

(c)        In addition, the Borrower acknowledges and agrees, and acknowledges
its Subsidiaries’ understanding, that each Credit Party and its affiliates may
be providing debt financing, equity capital or other services (including
financial advisory services) to other companies in respect of which the Borrower
may have conflicting interests regarding the transactions described herein and
otherwise. No Credit Party will use confidential information obtained from the
Borrower by virtue of the transactions contemplated by the Loan Documents or its
other relationships with the Borrower in connection with the performance by such
Credit Party of services for other companies, and no Credit Party will furnish
any such information to other companies. The Borrower also acknowledges that no
Credit Party has any obligation to use in connection with the transactions
contemplated by the Loan Documents, or to furnish to the Borrower, confidential
information obtained from other companies.

Section 13.9    Confidentiality.

Except as otherwise provided by Applicable Law, the Administrative Agent and
each Lender shall maintain the confidentiality of all Information (as defined
below) in accordance with its customary procedure for handling confidential
information of this nature and in accordance with safe and sound banking
practices but in any event may make disclosure: (a) to its Affiliates and to its
and its Affiliates’ respective Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential); (b) subject to an agreement containing provisions substantially
the same as those of this Section, to (i) any actual or proposed assignee,
Participant or other transferee in connection with a potential transfer of any
Term Loan Commitment or Loan or participation therein or any Loan as permitted
hereunder, or (ii) any actual

 

106



--------------------------------------------------------------------------------

or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations; (c) as required or
requested by any Governmental Authority or representative thereof or pursuant to
legal process or in connection with any legal proceedings, or as otherwise
required by Applicable Law; (d) to the Administrative Agent’s or such Lender’s
independent auditors and other professional advisors (provided they shall be
notified of the confidential nature of the information); (e) in connection with
the exercise of any remedies under any Loan Document or any action or proceeding
relating to any Loan Document or the enforcement of rights hereunder or
thereunder; (f) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section actually known by the
Administrative Agent or such Lender to be a breach of this Section or
(ii) becomes available to the Administrative Agent, any Lender or any Affiliate
of the Administrative Agent or any Lender on a nonconfidential basis from a
source other than the Parent or the Borrower or any Affiliate of the Parent or
the Borrower; (g) to the extent requested by, or required to be disclosed to,
any nationally recognized rating agency or regulatory or similar authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners) having or purporting to have jurisdiction over it;
(h) to bank trade publications and data service providers (including league
table providers) that serve the lending industry, such information to consist of
deal terms and other information customarily found in such publications; (i) to
any other party hereto; and (j) with the consent of the Parent or the Borrower.
Notwithstanding the foregoing, the Administrative Agent and each Lender may
disclose any such confidential information, without notice to the Parent, the
Borrower or any other Loan Party, to Governmental Authorities in connection with
any regulatory examination of the Administrative Agent or such Lender or in
accordance with the regulatory compliance policy of the Administrative Agent or
such Lender. As used in this Section, the term “Information” means all
information received from the Parent, the Borrower, any other Loan Party, any
other Subsidiary or Affiliate relating to any Loan Party or any of their
respective businesses, other than any such information that is available to the
Administrative Agent, any Lender on a nonconfidential basis prior to disclosure
by the Parent, the Borrower, any other Loan Party, any other Subsidiary or any
Affiliate, provided that, in the case of any such information received from the
Parent, the Borrower, any other Loan Party, any other Subsidiary or any
Affiliate after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Section 13.10    Indemnification.

(a)        The Borrower shall and hereby agrees to indemnify, defend and hold
harmless the Administrative Agent, the Lenders, all of the Affiliates of each of
the Administrative Agent or any of the Lenders, and their respective Related
Parties (each referred to herein as an “Indemnified Party”) from and against any
and all of the following (collectively, the “Indemnified Costs”): losses, costs,
claims, penalties, damages, liabilities, deficiencies, judgments or expenses of
every kind and nature (including, without limitation, amounts paid in
settlement, court costs and the fees and disbursements of counsel incurred in
connection with any litigation, investigation, claim or proceeding or any advice
rendered in connection therewith, but excluding Indemnified Costs
indemnification in respect of which is specifically covered by Section 3.10. or
5.1. or expressly excluded from the coverage of such Sections) incurred by or
asserted against an Indemnified Party

 

107



--------------------------------------------------------------------------------

in connection with, arising out of, or by reason of, any suit, cause of action,
claim, arbitration, investigation or settlement, consent decree or other
proceeding (the foregoing referred to herein as an “Indemnity Proceeding”) which
is in any way related directly or indirectly to: (i) this Agreement or any other
Loan Document or the transactions contemplated thereby; (ii) the making of any
Loans hereunder; (iii) any actual or proposed use by the Borrower of the
proceeds of the Loans; (iv) the Administrative Agent’s or any Lender’s entering
into this Agreement; (v) the fact that the Administrative Agent and the Lenders
have established the credit facility evidenced hereby in favor of the Borrower;
(vi) the fact that the Administrative Agent and the Lenders are creditors of the
Borrower and have or are alleged to have information regarding the financial
condition, strategic plans or business operations of the Parent, the Borrower
and their respective Subsidiaries; (vii) the fact that the Administrative Agent
and the Lenders are material creditors of the Borrower and are alleged to
influence directly or indirectly the business decisions or affairs of the
Parent, the Borrower and their respective Subsidiaries or their financial
condition; (viii) the exercise of any right or remedy the Administrative Agent
or the Lenders may have under this Agreement or the other Loan Documents;
(ix) any civil penalty or fine assessed by the OFAC against, and all costs and
expenses (including counsel fees and disbursements) incurred in connection with
defense thereof by, the Administrative Agent or any Lender as a result of
conduct of the Parent, the Borrower, any other Loan Party or any other
Subsidiary that violates a sanction administered or enforced by the OFAC; or
(x) any violation or non-compliance by the Borrower or any Subsidiary of any
Applicable Law (including any Environmental Law) including, but not limited to,
any Indemnity Proceeding commenced by (A) the Internal Revenue Service or state
taxing authority or (B) any Governmental Authority or other Person under any
Environmental Law, including any Indemnity Proceeding commenced by a
Governmental Authority or other Person seeking remedial or other action to cause
the Parent, the Borrower or their respective Subsidiaries (or their respective
properties) (or the Administrative Agent and/or the Lenders as successors to the
Parent or the Borrower) to be in compliance with such Environmental Laws;
provided, however, that the Borrower shall not be obligated to indemnify any
Indemnified Party for any acts or omissions of such Indemnified Party in
connection with matters described in this subsection to the extent arising from
the gross negligence or willful misconduct of such Indemnified Party, as
determined by a court of competent jurisdiction in a final, non-appealable
judgment. No Indemnified Party referred to above shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnified Party as determined by a court of competent
jurisdiction in a final, non-appealable judgment.

(b)      The Borrower’s indemnification obligations under this Section shall
apply to all Indemnity Proceedings arising out of, or related to, the foregoing
whether or not an Indemnified Party is a named party in such Indemnity
Proceeding. In this connection, this indemnification shall cover all Indemnified
Costs of any Indemnified Party in connection with any deposition of any
Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents). This indemnification shall, among other
things, apply to any Indemnity Proceeding commenced by other creditors of the
Parent, the Borrower or any of their respective Subsidiaries, any Loan Party,
any shareholder of the Parent, the Borrower or any of their respective
Subsidiaries (whether such shareholder(s) are prosecuting such Indemnity
Proceeding in their

 

108



--------------------------------------------------------------------------------

individual capacity or derivatively on behalf of the Borrower), any account
debtor of the Borrower or any Subsidiary or by any Governmental Authority.

(c)      This indemnification shall apply to any Indemnity Proceeding arising
during the pendency of any bankruptcy proceeding filed by or against the Parent,
the Borrower and/or any their respective Subsidiaries.

(d)      All out of pocket fees and expenses of, and all amounts paid to third
persons by, an Indemnified Party shall be advanced by the Borrower at the
request of such Indemnified Party notwithstanding any claim or assertion by the
Borrower that such Indemnified Party is not entitled to indemnification
hereunder upon receipt of an undertaking by such Indemnified Party that such
Indemnified Party will reimburse the Borrower if it is actually and finally
determined by a court of competent jurisdiction that such Indemnified Party is
not so entitled to indemnification hereunder.

(e)      An Indemnified Party may conduct its own investigation and defense of,
and may formulate its own strategy with respect to, any Indemnity Proceeding
covered by this Section and, as provided above, all Indemnified Costs incurred
by such Indemnified Party shall be reimbursed by the Borrower. No action taken
by legal counsel chosen by an Indemnified Party in investigating or defending
against any such Indemnity Proceeding shall vitiate or in any way impair the
obligations and duties of the Borrower hereunder to indemnify and hold harmless
each such Indemnified Party; provided, however, that if (i) the Borrower is
required to indemnify an Indemnified Party pursuant hereto and (ii) the Borrower
has provided evidence reasonably satisfactory to such Indemnified Party that the
Borrower has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed). Notwithstanding the
foregoing, an Indemnified Party may settle or compromise any such Indemnity
Proceeding without the prior written consent of the Borrower where (x) no
monetary relief is sought against such Indemnified Party in such Indemnity
Proceeding or (y) there is an allegation of a violation of law by such
Indemnified Party.

(f)      If and to the extent that the obligations of the Borrower under this
Section are unenforceable for any reason, the Borrower hereby agrees to make the
maximum contribution to the payment and satisfaction of such obligations which
is permissible under Applicable Law.

(g)      The Borrower’s obligations under this Section shall survive any
termination of this Agreement and the other Loan Documents and the payment in
full in cash of the Obligations, and are in addition to, and not in substitution
of, any of the other obligations set forth in this Agreement or any other Loan
Document to which it is a party.

Section 13.11  Termination; Survival.

This Agreement shall terminate at such time as (a) all of the Term Loan
Commitments have been terminated, (b) none of the Lenders is obligated any
longer under this Agreement to make any Loans, and (c) and all Loans and other
Obligations (other than obligations which survive as provided in the following
sentence) have been paid and satisfied in full. The indemnities to which

 

109



--------------------------------------------------------------------------------

the Administrative Agent and the Lenders are entitled under the provisions of
Sections 3.10., 5.1., 5.4., 12.6., 13.2., 13.3. and 13.10. and any other
provision of this Agreement and the other Loan Documents, and the provisions of
Section 13.5., shall continue in full force and effect and shall protect the
Administrative Agent and the Lenders (i) notwithstanding any termination of this
Agreement, or of the other Loan Documents, against events arising after such
termination as well as before and (ii) at all times after any such party ceases
to be a party to this Agreement with respect to all matters and events existing
on or prior to the date such party ceased to be a party to this Agreement.

Section 13.12  Severability of Provisions.

If any provision of this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as though the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.

Section 13.13  GOVERNING LAW.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

Section 13.14  Counterparts.

To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means). It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single document. It shall not
be necessary in making proof of this document to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto.

Section 13.15  Obligations with Respect to Loan Parties and Subsidiaries.

The obligations of the Parent and the Borrower to direct or prohibit the taking
of certain actions by the other Loan Parties and Subsidiaries as specified
herein shall be absolute and not subject to any defense the Parent or the
Borrower may have that the Parent or the Borrower does not control such Loan
Parties or Subsidiaries.

Section 13.16  Independence of Covenants.

All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.

 

110



--------------------------------------------------------------------------------

Section 13.17  Limitation of Liability.

None of the Administrative Agent, any Lender, or any of their respective Related
Parties shall have any liability with respect to, and each of the Parent and the
Borrower hereby waives, releases, and agrees not to sue any of them upon, any
claim for any special, indirect, incidental, consequential or punitive damages
suffered or incurred by the Parent or the Borrower in connection with, arising
out of, or in any way related to, this Agreement, or any of the other Loan
Documents, or any of the transactions contemplated by this Agreement or any of
the other Loan Documents. Each of the Parent and the Borrower hereby waives,
releases, and agrees not to sue the Administrative Agent or any Lender or any of
the Administrative Agent’s or any Lender’s Affiliates, officers, directors,
employees, attorneys, or agents for punitive damages in respect of any claim in
connection with, arising out of, or in any way related to, this Agreement, any
of the other Loan Documents, or any of the transactions contemplated by this
Agreement or financed hereby.

Section 13.18  Entire Agreement.

This Agreement, the Notes, and the other Loan Documents embody the final, entire
agreement among the parties hereto and supersede any and all prior commitments,
agreements, representations, and understandings, whether written or oral,
relating to the subject matter hereof and thereof and may not be contradicted or
varied by evidence of prior, contemporaneous, or subsequent oral agreements or
discussions of the parties hereto. There are no oral agreements among the
parties hereto. To the extent any term of this Agreement is inconsistent with a
term of any other Loan Document to which the parties of this Agreement are
party, the term of this Agreement shall control to the extent of such
inconsistency.

Section 13.19  Construction.

The Administrative Agent, the Borrower and each Lender acknowledge that each of
them has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review this Agreement and the other Loan Documents
with its legal counsel and that this Agreement and the other Loan Documents
shall be construed as if jointly drafted by the Administrative Agent, the
Parent, the Borrower and each Lender.

Section 13.20  Headings.

The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.

Section 13.21  Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

111



--------------------------------------------------------------------------------

(a)      the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)      the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)      a reduction in full or in part or cancellation of any such liability;

(ii)      a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)      the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

Section 13.22  Acknowledgement Regarding Any Supported QFCs.

To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for Derivative Contracts or any other agreement or instrument that is
a QFC (such support “QFC Credit Support” and each such QFC a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States):

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

 

112



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Term Loan Agreement to
be executed by their authorized officers all as of the day and year first above
written.

 

BROADSTONE NET LEASE, LLC, a New York limited liability company By:   Broadstone
Net Lease, Inc.,   a Maryland corporation,   Managing Member By:  

  /s/ Ryan M. Albano

Name:     Ryan M. Albano Title:     Chief Financial Officer BROADSTONE NET
LEASE, INC., a Maryland corporation By:  

  /s/ Ryan M. Albano

Name:     Ryan M. Albano Title:     Chief Financial Officer

 

Signature Page to Term Loan Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Lender By:  

/s/ Austin Lotito

Name:   Austin Lotito Title:   Vice President

 

Signature Page to Term Loan Agreement



--------------------------------------------------------------------------------

SCHEDULE I

Term Loan Commitments

 

Lender

 

  

Term Loan Commitment Amount

 

JPMorgan Chase Bank, N.A.

  

$60,000,000

 

Total:

  

$60,000,000

 



--------------------------------------------------------------------------------

SCHEDULE 1.1. - List of Loan Parties

 

     Name    Status

1      

  Broadstone Net Lease, LLC            Borrower

2

  Broadstone Net Lease, Inc.                Parent and Guarantor    



--------------------------------------------------------------------------------

SCHEDULE 7.1.(b) Part I - Subsidiaries of the Parent

1   Parent Guarantor’s Subsidiaries

Subsidiary       Jurisdiction                   Owner of Equity 
Interest                 Nature of Equity Interest       Percentage of  
Ownership

99 Garnsey Road Associates II, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone 2020EX Texas, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone AAP Portfolio, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone AC Wisconsin, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone ACW Wisconsin, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone ADB Ohio, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone ADTB Rochester, LLC

  Delaware   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone AFD Georgia, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone AI Michigan, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone ALH Texas, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone AMG Illinois, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone APLB Brunswick, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone APLB Jacksonville, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone APLB Minnesota, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone APLB Sarasota, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone APLB SC, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone APLB Utah, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone APLB Virginia, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone APLB Wisconsin, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone APM Florida, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone AQG Indiana, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone AS Portfolio, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone ASDCW Texas, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone ASH Arkansas, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone ATI Massachusetts, LLC

  Delaware   Broadstone Net Lease, LLC   Membership Interest   100%          

Broadstone August Family UPREIT OH PA, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone AVF Illinois, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone AVF Michigan, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone BB Portfolio, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone BCI Iowa, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone BEC Texas, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone BEF Portfolio, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone BER East, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone BFC Maryland, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone BFW Minnesota LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone BI South, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone BJWC Massachusetts, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone BK Emporia, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone BK Virginia, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone BNR Arizona, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone BP Kansas, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone BPC Ohio, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone BPC Pittsburgh LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone BPS Montana, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone BT South, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone BW Appalachia, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone BW Arkansas, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone BW Texas, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone BW Wings South, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone CA Canada, LLC

  Delaware   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone Cable, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone CC Austin, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone CC New Orleans, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone CC Portfolio, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone CC Raleigh Greensboro, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone CC Theodore Augusta, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone CCP Virginia, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone CFW Texas, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone CG Indiana, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone CHR Illinois, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone CI West, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone CLE Illinois, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone CM Florida, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone CMH Illinois, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone CMM Colorado, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone CPN North Carolina, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone CQ Illinois, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone CPS Ohio, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone CW Nevada, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone CWP Michigan, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone DG Northeast, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone DG South Carolina, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone DHCP VA AL, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone DI Portfolio, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%



--------------------------------------------------------------------------------

Broadstone DQ Virginia, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone EA Ohio, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone EH Illinois, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone EHA Florida, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone EO Birmingham I, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone EO Birmingham II, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone EO North Carolina, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone EWD Illinios, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone FC Colorado, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone FC Portage, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone FD Portfolio I, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone FD Portfolio II, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone FD West Columbia, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone FDT Wisconsin, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone FHS Texas, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone Filter, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone FIT Florida, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone FKC Minnesota, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone FMAS Mississippi, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone FMFP B2 Texas, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone FMFP B3 Texas, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone FMFP Texas, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone FP, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone FR Portfolio, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone FSLY Maryland, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone GC Kentucky, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone GCSC Florida, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone GDMS Massachusetts, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone GHS South Carolina, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone GLG Missouri, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone GUC Colorado, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone HBC Arizona, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone HC California, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone HFO Michigan, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone HHH Texas, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone HHP Pennsylvania, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone HLC Midwest, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone HLM Ohio, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone HMC Washington, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone HOME Texas, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone IELC Texas, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone IPI Illinois, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone IS Houston, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone IT Portfolio, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone ITI Pennsylvania, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone IUH Indiana, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone JBL California, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone JFR Portfolio, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone JLC Missouri, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone KFC Chicago, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone Kinston, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone KKD Portfolio, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone KNG Oklahoma, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone LC Florida, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone LCA Tampa, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone LGC Northeast, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone Liverpool Portfolio, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone LJS California, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone LJS Georgia, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone LW PA, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone MB Louisiana, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone MCW Wisconsin, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone MD Oklahoma, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone Med Florida, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone MFEC Florida, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone MHH Michigan, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone Mid America Indiana, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone MNB Nebraska, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone MPH Michigan, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone MS Minnesota, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone MV Portfolio, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone MW Texas, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone NDC Fayetteville LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone Net Lease Acquisitions, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone Net Lease, LLC

  New York   Broadstone Net Lease, Inc.   Membership Interest   93.6%*

Broadstone NF Minnesota, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone NI North Carolina, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone NIC Pennsylvania, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone NRS Michigan, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone NSC Texas, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone NVLX Portfolio, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%



--------------------------------------------------------------------------------

Broadstone NWCC Texas, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone OLL New York, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone OP Ohio, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone PC Michigan, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone PCI Wisconsin, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone PCSC Texas, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone Pearl, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone Pearl Portfolio III, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone PFS New Jersey, LLC

  Delaware   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone PHS Washington, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone PIC Illinois LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone PJ RLY, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone PMI Portfolio, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone PP Arkansas, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone PRGS Portfolio, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone PSM Michigan, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone PV California, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone PY Cincinnati, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone RA California, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone REV New Jersey, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone RCS Texas, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone Renal Tennessee, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone RHI Virginia, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone RL Portfolio, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone RM Missouri, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone Roller, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone RTC Portfolio, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone SC Elgin, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone SC Illinios, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone SCD Mason, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone SEC North Carolina, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone SF Minnesota, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone SLH Minnesota, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone SNC OK TX, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone SNI East, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone SNI Greenwich, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone SOE Raleigh, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone SPS Utah, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone SSH California, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone ST Texas, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone STI Minnesota, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone STS California, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone TA Tennessee, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone TB Augusta Pensacola, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone TB Jacksonville, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone TB Northwest, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone TB Ozarks, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone TB Southeast, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone TB TN, LLC

  Delaware   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone TF Oklahoma, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone TH North Dakota, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone TR Florida, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone TRH Texas, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone TRP Indiana, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone TRS Arizona, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone TRS Kentucky, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone TRS Mississippi, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone TRS New Mexico, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone TRS Orangeburg, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone TRS Texas, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone TS East, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone TS Portfolio, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone TS Portfolio 2, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone TSC Tennessee, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone TSGA Kentucky, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone USMM Michigan, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone USPO Portfolio, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone VW Tennessee, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone WFM Sterling, LLC

  Delaware   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone WG Southeast, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone WGR Wisconsin, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone WI Alabama, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone WI Appalchia, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone WI East, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone WI Great Plains, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone WI MT ND, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone WRK California, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone WS Iowa, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone XELA Texas, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadstone ZCW Portfolio, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Broadtree Homes FP, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%



--------------------------------------------------------------------------------

CF Alpha & Golf KS Propco LLC

  Delaware   Broadstone BP Kansas, LLC   Membership Interest   100%          

CF Alpha & Golf MA Propco LLC

  Delaware     Broadstone BJWC Massachusetts, LLC     Membership Interest   100%

Eire Rochester Florida II, L.L.C.

  Florida   Broadstone ADTB Rochester, LLC   Membership Interest   100%

GRC Durham, LLC

  Delaware   Broadstone Net Lease, LLC   Membership Interest   100%

GRC LI TX, LLC

  Delaware   Broadstone Net Lease, LLC   Membership Interest   100%

Hickory Drive Holdings, LLC

  Delaware   Broadstone Net Lease, LLC   Membership Interest   100%

NWR Realty, LLC

  Washington   Broadstone Net Lease, LLC   Membership Interest   100%

TB Tampa Real Estate, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

Unity Ridgeway, LLC

  New York   Broadstone Net Lease, LLC   Membership Interest   100%

 

  *

Percentage of membership interests as of September 30, 2019; Ownership deemed
100% for financial covenants per definition of “Ownership Share.”



--------------------------------------------------------------------------------

SCHEDULE 7.1.(b) Part II - Unconsolidated Affiliates

 

        Unconsolidated Affiliate      Jurisdiction     
Owner of Equity Interest      Nature of Equity Interest      Percentage of  
Ownership   1        None    –    –    –    –

 

Page 6 of 21



--------------------------------------------------------------------------------

SCHEDULE 7.1.(f) Part I - Properties*

 

Ownership Entity   Street   City/Town   State     Occupancy Status  
 Development 
Property

Broadstone TB Augusta Pensacola, LLC

  3104 Peach Orchard Road   Augusta   GA   Occupied   No

Broadstone TB Augusta Pensacola, LLC

  2011 Airport Boulevard   Pensacola   FL   Occupied   No

Broadstone TB Jacksonville, LLC

  3649 Phillips Highway   Jacksonville   FL   Occupied   No

Broadstone BK Emporia, LLC

  100 Market Drive   Emporia   VA   Occupied   No

Broadstone PY Cincinnati, LLC

  7131 Reading Road   Cincinnati   OH   Occupied   No

Broadstone NDC Fayetteville, LLC

  570 West Lanier Avenue   Fayetteville   GA   Occupied   No

Broadstone NWCC Texas, LLC

  17323 Red Oak Drive   Houston   TX   Occupied   No

Broadstone PIC Illinois, LLC

  3475 South Alpine Road   Rockford   IL   Occupied   No

Broadstone PIC Illinois, LLC

  11475 N. 2nd Street   Machesney Park     IL   Occupied   No

Broadstone PIC Illinois, LLC

  1000 E. Riverside Boulevard   Loves Park   IL   Occupied   No

Broadstone BFW Minnesota, LLC

  12940 Prosperity Avenue   Becker   MN   Occupied   No

Broadstone Renal Tennessee, LLC

  3420 Elvis Presley Boulevard   Memphis   TN   Occupied   No

Broadstone SNC OK TX, LLC

  1530 S. Mason Road   Katy   TX   Occupied   No

Broadstone SNC OK TX, LLC

  9827 W. Main Street   La Porte   TX   Occupied   No

Broadstone SNC OK TX, LLC

  6601 Dalrock Road   Rowlett   TX   Occupied   No

Broadstone SNC OK TX, LLC

  1000 NW 24th Avenue   Norman   OK   Occupied   No

Broadstone SNC OK TX, LLC

  5901 W. Reno Avenue   Oklahoma City   OK   Occupied   No

Broadstone SNC OK TX, LLC

  615 S. Main St.   Ashland City   TN   Occupied   No

Broadstone SNC OK TX, LLC

  1628 Main St.   Cadiz   KY   Occupied   No

Broadstone SNC OK TX, LLC

  729 Highway 100   Centerville   TN   Occupied   No

Broadstone SNC OK TX, LLC

  106 Luyben Hills Road   Kingston Springs   TN   Occupied   No

Broadstone SNC OK TX, LLC

  3655 N. Mount Juliet Road   Mount Juliet   TN   Occupied   No

Broadstone SNC OK TX, LLC

  417 Highway 76   White House   TN   Occupied   No

Broadstone AFD Georgia, LLC

  91 Brighton Woods Road   Pooler   GA   Occupied   No

Broadstone FMFP Texas, LLC

  837 Cypress Creek Parkway   Houston   TX   Occupied   No

Broadstone KNG Oklahoma, LLC

  1890 Perkins Road   Stillwater   OK   Occupied   No

Eire Rochester FL II LLC

  265 Thruway Park Drive   Rochester   NY   Occupied   No

Broadstone TB Ozarks, LLC

  833 Highway 62 E   Mountain Home   AR   Occupied   No

Broadstone TB Ozarks, LLC

  1102 S Saint Louis Street   Batesville   AR   Occupied   No

Broadstone TB Ozarks, LLC

  2525 W. Kings Highway   Paragould   AR   Occupied   No

Broadstone TB Ozarks, LLC

  2055 N. Washington Street   Forrest City   AR   Occupied   No

Broadstone TB Ozarks, LLC

  2730 Lake Road   Dyersburg   TN   Occupied   No

Broadstone TB Ozarks, LLC

  849 University Street   Martin   TN   Occupied   No

Broadstone TB Ozarks, LLC

  1400 Rutledge Lane   Union City   TN   Occupied   No

Broadstone LGC Northeast, LLC

  2625 Alexandria Pike   Highland Heights   KY   Occupied   No

Unity Ridgeway, LLC

  2655 Ridgeway Avenue   Greece   NY   Occupied   No

Broadstone TR Florida, LLC

  3069 Grand Pavilion Drive   Tampa   FL   Occupied   No

Broadstone TR Florida, LLC

  4719 North Habana Avenue   Tampa   FL   Occupied   No

Broadstone TR Florida, LLC

  2324 Oak Myrtle Lane   Wesley Chapel   FL   Occupied   No

Broadstone TR Florida, LLC

  3350 Bell Shoals Road   Brandon   FL   Occupied   No

Broadstone APLB Minnesota, LLC

  1900 Adams Street   Mankato   MN   Occupied   No

Broadstone APLB Minnesota, LLC

  1018 Meadowlands Drive   Saint Paul   MN   Occupied   No

Broadstone TA Tennessee, LLC

  5815 Middlebrook Pike   Knoxville   TN   Occupied   No

Broadstone TB TN, LLC

  846 Highway 51 North   Ripley   TN   Occupied   No

Broadstone TB TN, LLC

  2330 N. Highland Avenue   Jackson   TN   Occupied   No

Broadstone TB TN, LLC

  477 East Main Street   Henderson   TN   Occupied   No

Broadstone TB TN, LLC

  565 West Church Street   Lexington   TN   Occupied   No

Broadstone TB TN, LLC

  2479 North Central Avenue   Humboldt   TN   Occupied   No

Broadstone Cable, LLC

  4401 South Orchard Street   Tacoma   WA   Occupied   No

Broadstone Cable, LLC

  2789 Old Belleville Road   St. Matthews   SC   Occupied   No

Broadstone Cable, LLC

  2110 Summit Street   New Haven   IN   Occupied   No

Broadstone MD Oklahoma, LLC

  1430 Lonnie Abbot Blvd.   Ada   OK   Occupied   No

Broadstone MD Oklahoma, LLC

  1011 East Taft Avenue   Sapulpa   OK   Occupied   No

Broadstone MD Oklahoma, LLC

  611 S. George Nigh Expressway   McAlester   OK   Occupied   No

Broadstone MD Oklahoma, LLC

  1333 E. Main Street   Weatherford   OK   Occupied   No

Broadstone MD Oklahoma, LLC

  2401 12th Avenue NW   Ardmore   OK   Occupied   No

Broadstone MD Oklahoma, LLC

  1224 SE Washinton Road   Bartlesville   OK   Occupied   No

Broadstone SOE Raleigh, LLC

  10800 World Trade Blvd   Raleigh   NC   Occupied   No

Broadstone TB Southeast, LLC

  3645 N. Atlantic Ave   Cocoa Beach   FL   Occupied   No

Broadstone TB Southeast, LLC

  3755 W. Lake Mary Blvd   Lake Mary   FL   Occupied   No

Broadstone TB Southeast, LLC

  1860 State Road 44   New Smyrna Beach   FL   Occupied   No

Broadstone TB Southeast, LLC

  10005 University Blvd   Orlando   FL   Occupied   No

Broadstone TB Southeast, LLC

  5400 N. Orange Blossom Trail   Orlando   FL   Occupied   No

Broadstone TB Southeast, LLC

  302 Mall Blvd   Savannah   GA   Occupied   No

Broadstone TB Southeast, LLC

  2631 Skidaway Rd   Savannah   GA   Occupied   No

Broadstone TB Southeast, LLC

  301 W. General Screven Way   Hinesville   GA   Occupied   No

Broadstone RM Missouri, LLC

  800 Howerton Lane   Eureka   MO   Occupied   No

GRC Durham, LLC

  2001 T.W. Alexander Drive   Durham   NC   Occupied   No

 

Page 7 of 21



--------------------------------------------------------------------------------

GRC LI TX, LLC

  1120 Marvin A. Smith Road   Kilgore   TX   Occupied   No

Broadstone HC California, LLC

  1166 Commerce Blvd   American Canyon   CA   Occupied   No

Broadstone EA Ohio, LLC

  7700 New Carlisle Pike   Huber Heights   OH   Occupied   No

Broadstone EA Ohio, LLC

  34000 Melinz Parkway   Eastlake   OH   Occupied   No

Broadstone WI Appalachia, LLC

  113 Courthouse Road   Princeton   WV   Occupied   No

Broadstone WI Appalachia, LLC

  211 Meadowfield Lane   Princeton   WV   Occupied   No

Broadstone WI Appalachia, LLC

  283 Muskingum Drive   Marietta   OH   Occupied   No

Broadstone WI Appalachia, LLC

  550 East Main Street   Pomeroy   OH   Occupied   No

Broadstone WI Appalachia, LLC

  1503 Harrison Avenue   Elkins   WV   Occupied   No

Broadstone WI Appalachia, LLC

  1610 N. Atherton Street   State College   PA   Occupied   No

Broadstone WI Appalachia, LLC

  811 Northside Drive   Summerville   WV   Occupied   No

Broadstone WI Alabama, LLC

  75 Tower Road   Oxford   AL   Occupied   No

Broadstone WI Alabama, LLC

  150 Leon Smith Parkway   Oxford   AL   Occupied   No

Broadstone WI Alabama, LLC

  170 Vaughn Lane   Pell City   AL   Occupied   No

Broadstone WI Alabama, LLC

  204 15th Street E   Tuscaloosa   AL   Occupied   No

Broadstone WI Alabama, LLC

  419 North Pelham Road   Jacksonville   AL   Occupied   No

Broadstone WI Alabama, LLC

  4422 Old Birmingham Road   Tuscaloosa   AL   Occupied   No

Broadstone MED Florida, LLC

  1700 & 1710 Wuesthoff Drive   Melbourne   FL   Occupied   No

Broadstone MED Florida, LLC

  6800 Spyglass Court   Melbourne   FL   Occupied   No

Broadstone Roller, LLC

  201 Industrial Park Drive   Walkerton   IN   Occupied   No

Broadstone Roller, LLC

  1400 13th Avenue   Union Grove   WI   Occupied   No

Broadstone Roller, LLC

  1440 13th Avenue   Union Grove   WI   Occupied   No

Broadstone Roller, LLC

  1525 11th Avenue   Union Grove   WI   Occupied   No

Broadstone Roller, LLC

  1550 Cedar Line Drive   Rock Hill   SC   Occupied   No

Broadstone Roller, LLC

  1450 13th Avenue & 1251 York Street   Union Grove   WI   Occupied   No

Broadstone Roller, LLC

  1325 West Fernau Avenue   Oshkosh   WI   Occupied   No

Broadstone NI North Carolina, LLC

  100 Vista Boulevard   Arden   NC   Occupied   No

Broadstone WI East, LLC

  1501 E. Hillsborough Ave.   Tampa   FL   Occupied   No

Broadstone WI East, LLC

  6620 E. Dr. MLK Blvd   Tampa   FL   Occupied   No

Broadstone WI East, LLC

  5212 Brook Road   Richmond   VA   Occupied   No

Broadstone WI East, LLC

  153 East Swedesford Road   Exton   PA   Occupied   No

Broadstone WI East, LLC

  4507 Jefferson David Highway   Richmond   VA   Occupied   No

Broadstone WI East, LLC

  220 Lancaster Avenue   Paoli   PA   Occupied   No

Broadstone GCSC Florida, LLC

  4937 Clark Road   Sarasota   FL   Not occupied   No

Broadstone GCSC Florida, LLC

  4947 Clark Road   Sarasota   FL   Not occupied   No

Broadstone GCSC Florida, LLC

  865 S. Indiana Avenue   Englewood   FL   Not occupied   No

Broadstone FDT Wisconsin, LLC

  1350 South Sunny Slope Road   Brookfield   WI   Occupied   No

Broadstone FDT Wisconsin, LLC

  2315 East Moreland Blvd   Waukesha   WI   Occupied   No

Broadstone EWD Illinois, LLC

  16519 South Route 59   Plainfield   IL   Occupied   No

Broadstone EWD Illinois, LLC

  16519 South Route 59   Plainfield   IL   Occupied   No

Broadstone EWD Illinois, LLC

  16519 South Route 59   Plainfield   IL   Occupied   No

Broadstone MCW Wisconsin, LLC

  4455 South 108t Street   Greenfield   WI   Occupied   No

Broadstone MCW Wisconsin, LLC

  21700 Intertech Drive   Brookfield   WI   Occupied   No

Broadstone BNR Arizona, LLC

  9780 S Estrella Parkway   Goodyear   AZ   Occupied   No

TB Tampa Real Estate, LLC

  3600 4th Street North   Saint Petersburg   FL   Occupied   No

TB Tampa Real Estate, LLC

  7620 West Hillsborough   Tampa   FL   Occupied   No

TB Tampa Real Estate, LLC

  12816 US Highway 301   Dade City   FL   Occupied   No

Broadstone SC Illinois, LLC

  2501 Barrington Road   Hoffman Estates   IL   Occupied   No

Broadstone SNI East, LLC

  5801 Stevens Road   White Marsh   MD   Occupied   No

Broadstone SNI East, LLC

  8309 Quarry Road   Manassas   VA   Occupied   No

Broadstone SNI East, LLC

  580 Church Street   Morrisville   NC   Occupied   No

Broadstone SNI East, LLC

  5191 Concord Road   Aston   PA   Occupied   No

Broadstone SNI East, LLC

  11245 Mosteller Road   Cincinnati   OH   Occupied   No

Broadstone SNI East, LLC

  4877 Vulcan Avenue   Columbus   OH   Occupied   No

Broadstone SNI East, LLC

  899 Marshall Phelps Road   Windsor   CT   Occupied   No

Broadstone SNI East, LLC

  360 Bilmar Drive   Pittsburgh   PA   Occupied   No

Broadstone RA California, LLC

  438 Auto Vista Drive   Palmdale   CA   Occupied   No

Broadstone RA California, LLC

  38958 Carriage Way   Palmdale   CA   Occupied   No

Broadstone RA California, LLC

  39012 Carriage Way   Palmdale   CA   Occupied   No

Broadstone PC Michigan, LLC

  711 & 675 E. Porter Road   Norton Shores   MI   Occupied   No

Broadstone PC Michigan, LLC

  1985 E. Laketon Avenue   Muskegon   MI   Occupied   No

Broadstone PC Michigan, LLC

  2121 Latimer Drive   Muskegon   MI   Occupied   No

Broadstone PC Michigan, LLC

  2281 Port City Blvd.   Muskegon   MI   Occupied   No

Broadstone PC Michigan, LLC

  2350 Black Creek Drive   Muskegon   MI   Occupied   No

Broadstone DHCP VA AL, LLC

  913 North 25th Street   Richmond   VA   Occupied   No

Broadstone DHCP VA AL, LLC

  2958 Dorchester Drive   Montgomery   AL   Occupied   No

Broadstone WI Great Plains, LLC

  301 S. White Sands Blvd.   Alamogordo   NM   Occupied   No

Broadstone WI Great Plains, LLC

  324 South Canal Street   Carlsbad   NM   Occupied   No

Broadstone WI Great Plains, LLC

  1101 N. Main Street   Roswell   NM   Occupied   No

Broadstone WI Great Plains, LLC

  1300 N. Moore Road   Moore   OK   Occupied   No

Broadstone WI Great Plains, LLC

  4518 SE 29th Street   Del City   OK   Occupied   No

Broadstone WI Great Plains, LLC

  4500 S. Western Ave.   Oklahoma City   OK   Occupied   No

 

Page 8 of 21



--------------------------------------------------------------------------------

Broadstone WI Great Plains, LLC

  13606 N. Penn Ave.   Oklahoma City   OK   Occupied   No

Broadstone WI Great Plains, LLC

  901 E. State Highway 152   Mustang   OK   Occupied   No

Broadstone WI Great Plains, LLC

  1170 Garth Brooks Blvd.   Yukon   OK   Occupied   No

Broadstone WI Great Plains, LLC

  3815 Southwest Loop 820   Fort Worth   TX   Occupied   No

Broadstone WI Great Plains, LLC

  823 South Second Avenue   Kearney   NE   Occupied   No

Broadstone WI Great Plains, LLC

  4001 Second Avenue   Kearney   NE   Occupied   No

Broadstone WI Great Plains, LLC

  3503 West State Street   Grand Island   NE   Occupied   No

Broadstone WI Great Plains, LLC

  103 Pony Express Lane   Ogallala   NE   Occupied   No

Broadstone WI Great Plains, LLC

  500 S. George Nigh Expressway   McAlester   OK   Occupied   11

Broadstone WI Great Plains, LLC

  3834 North Lincoln Blvd   Oklahoma City   OK   Occupied   No

Broadstone SNI Greenwich, LLC

  1081 King Street   Greenwich   CT   Occupied   No

Broadstone SC Elgin, LLC

  1401 Madeline Lane   Elgin   IL   Occupied   No

Broadstone SF Minnesota, LLC

  5005 Dean Lakes Boulevard   Shakopee   MN   Occupied   No

Broadstone BEC Texas, LLC

  22741 Professional Drive   Kingwood   TX   Occupied   No

Broadstone OP Ohio, LLC

  4500 South Hamilton Road   Groveport   OH   Occupied   No

Broadstone IS Houston, LLC

  550 Canino Road   Houston   TX   Occupied   No

Broadstone SPS Utah, LLC

  3217 South Decker Lake Drive   West Valley City   UT   Occupied   No

Broadstone NSC Texas, LLC

  4640 Loop 289   Lubbock   TX   Occupied   No

Broadstone HLC Midwest, LLC

  7777 W. Bluemound Road   Milwaukee   WI   Occupied   No

Broadstone HLC Midwest, LLC

  1210 Innovation Drive   Winona   MN   Occupied   No

Broadstone HLC Midwest, LLC

  965 East Mark Street   Winona   MN   Occupied   No

Broadstone PP Arkansas, LLC

  301 N. Sidney Avenue   Russellville   AR   Occupied   No

Broadstone PP Arkansas, LLC

  1900 Aldersgate Road   Little Rock   AR   Occupied   No

Broadstone PP Arkansas, LLC

  2740 College Avenue   Conway   AR   Occupied   No

Broadstone PP Arkansas, LLC

  2740 College Avenue   Conway   AR   Occupied   No

Broadstone PP Arkansas, LLC

  2740 College Avenue   Conway   AR   Occupied   No

Broadstone BT South, LLC

  850 I-30 East   Mt. Pleasant   TX   Occupied   No

Broadstone BT South, LLC

  950 I-30 East   Mt. Pleasant   TX   Occupied   No

Broadstone BT South, LLC

  2424 W Ferguson Drive   Mt. Pleasant   TX   Occupied   No

Broadstone BT South, LLC

  200 County Road   Madill   OK   Occupied   No

Broadstone BT South, LLC

  1014-1016 North Industrial Road   Madill   OK   Occupied   No

Broadstone BT South, LLC

  1102 North Industrial Road   Madill   OK   Occupied   No

Broadstone BT South, LLC

  110 Pettijohn Road   Madill   OK   Occupied   No

Broadstone BT South, LLC

  20675 US Hwy 80 (Industrial/Self Storage)   Willis Point   TX   Occupied   No

Broadstone BT South, LLC

  223 Rip Wiley Road   Fitzgerald   GA   Occupied   No

Broadstone BT South, LLC

  502 Midway Road   Cordele   GA   Occupied   No

Broadstone BT South, LLC

  3621 East Loop 820 S   Fort Worth   TX   Occupied   No

Broadstone BT South, LLC

  10111 N Walton Walker Blvd   Dallas   TX   Occupied   No

Broadstone BT South, LLC

  1801 E Central Freeway   Wichita Falls   TX   Occupied   No

Broadstone BT South, LLC

  103 Titan Road   Kingston   OK   Occupied   No

Broadstone BT South, LLC

  20260 I-35 South   Lytle   TX   Occupied   No

Broadstone BT South, LLC

  17902 US Hwy 59   New Caney   TX   Occupied   No

Broadstone BT South, LLC

  13300 West I-20 East   Odessa   TX   Occupied   No

Broadstone MHH Michigan, LLC

  3912 32nd Avenue   Hudsonville   MI   Occupied   No

Broadstone Pearl, LLC

  3020 Mallory Lane   Franklin   TN   Occupied   No

Broadstone Pearl, LLC

  1050 Bonaventure Drive   Elk Grove Village   IL   Occupied   No

Broadstone Pearl, LLC

  364 South Independence Boulevard   Virginia Beach   VA   Occupied   No

Broadstone Pearl, LLC

  3000 Busch Lake Blvd.   Tampa   FL   Occupied   No

Broadstone Pearl, LLC

  2910 Busch Lake Blvd.   Tampa   FL   Occupied   No

Broadstone Pearl, LLC

  2950 Busch Lake Blvd.   Tampa   FL   Occupied   No

Broadstone Pearl, LLC

  19311 State Highway 249   Houston   TX   Occupied   No

Broadstone BFC Maryland, LLC

  6625 Dobbin Road   Columbia   MD   Occupied   No

Broadstone AC Wisconsin, LLC

  N85 W12545 Westbrook Crossing   Menomonee Falls   WI   Occupied   No

Broadstone STI Minnesota, LLC

  10800 175th Avenue NW   Elk River   MN   Occupied   No

Broadstone STI Minnesota, LLC

  11074 179th Street NW   Elk River   MN   Occupied   No

Broadstone APM Florida, LLC

  3401 St Johns Parkway   Sanford   FL   Occupied   No

Broadstone MFEC Florida, LLC

  17560 US Highway 441   Mt. Dora   FL   Occupied   No

Broadstone MFEC Florida, LLC

  17512 US Highway 441   Mt. Dora   FL   Occupied   No

Broadstone MFEC Florida, LLC

  17556 SE 109th Terrace Road   Summerfield   FL   Occupied   No

Broadstone MFEC Florida, LLC

  17560 SE 109th Terrace Road   Summerfield   FL   Occupied   No

Broadstone MFEC Florida, LLC

  600 North 14th Street   Leesburg   FL   Occupied   No

NWR Realty LLC

  17809 108th Ave. SE   Renton   WA   Occupied   No

NWR Realty LLC

  10611 Pacific Avenue South   Tacoma   WA   Occupied   No

NWR Realty LLC

  8401 S. Tacoma Way   Tacoma   WA   Occupied   No

NWR Realty LLC

  16350 W. Valley Highway   Tukwila   WA   Occupied   No

NWR Realty LLC

  2031 SW Campus Dr.   Federal Way   WA   Occupied   No

NWR Realty LLC

  9511 Bridgeport Way   Lakewood   WA   Occupied   No

NWR Realty LLC

  1308 Burlington Blvd.   Burlington   WA   Occupied   No

NWR Realty LLC

  616 State Street   Marysville   WA   Occupied   No

NWR Realty LLC

  515 SW 128th Street   Everett   WA   Occupied   No

NWR Realty LLC

  702 South Meridian   Puyallup   WA   Occupied   No

Broadstone TB Northwest, LLC

  1120 East Wishkah Street   Aberdeen   WA   Occupied   No

 

Page 9 of 21



--------------------------------------------------------------------------------

Broadstone CI West, LLC

  2420 W. Baseline Road   Tempe   AZ   Occupied   No

Broadstone CI West, LLC

  621 Rose Street, 645 Rose Street, 621 Peach Street, 631 Peach Street, 651
Peach Street, 690 Peach Street, 1811 S. 6th Street   Lincoln   NE   Occupied  
No

Broadstone CC Portfolio, LLC

  1001 10th Avenue   Columbia   GA   Occupied   No

Broadstone CC Portfolio, LLC

  1761 Newport Road   Ephrata   PA   Occupied   No

Broadstone CC Portfolio, LLC

  1990 Hood Road   Greer   SC   Occupied   No

Broadstone CC Portfolio, LLC

  3502 Enterprise Avenue   Joplin   MO   Occupied   No

Broadstone CC Portfolio, LLC

  27815 Highway Boulevard   Katy   TX   Occupied   No

Broadstone Kinston, LLC

  2769 Rouse Road   Kinston   NC   Occupied   No

Broadstone BW Wings South, LLC

  2870 Florence Boulevard   Florence   AL   Occupied   No

Broadstone BW Wings South, LLC

  945 Wimberly Drive SW   Decatur   AL   Occupied   No

Broadstone BW Wings South, LLC

  3485 Tupelo Commons   Tupelo   MS   Occupied   No

Broadstone FHS Texas, LLC

  2300 N. Highway 121   Euless   TX   Occupied   No

Broadstone FHS Texas, LLC

  1500 N. Bolton   Jacksonville   TX   Occupied   No

Broadstone BW Arkansas, LLC

  2212 East Parkway   Russellville   AR   Occupied   No

Broadstone JFR Portfolio, LLC

  431 East Main Street   Adamsville   TN   Occupied   No

Broadstone JFR Portfolio, LLC

  5701 Veterans Memorial Drive   Adamsville   AL   Occupied   No

Broadstone JFR Portfolio, LLC

  18 Big Valley Rd   Alexandria   AL   Occupied   No

Broadstone JFR Portfolio, LLC

  36966 US Hwy 231   Ashville   AL   Occupied   No

Broadstone JFR Portfolio, LLC

  307 US Hwy 31 North   Athens   AL   Occupied   No

Broadstone JFR Portfolio, LLC

  31128 1st Avenue NE   Carbon Hill   AL   Occupied   No

Broadstone JFR Portfolio, LLC

  1190 North Park Street   Carrollton   GA   Occupied   No

Broadstone JFR Portfolio, LLC

  55 Birmingham Road   Centreville   AL   Occupied   No

Broadstone JFR Portfolio, LLC

  1414 Rainbow Drive   Gadsden   AL   Occupied   No

Broadstone JFR Portfolio, LLC

  3180 Hwy 157   Cullman   AL   Occupied   No

Broadstone JFR Portfolio, LLC

  1641 Main Street SW   Cullman   AL   Occupied   No

Broadstone JFR Portfolio, LLC

  2181 Hwy 78 East   Dora   AL   Occupied   No

Broadstone JFR Portfolio, LLC

  15266 Hwy 278   Double Springs   AL   Occupied   No

Broadstone JFR Portfolio, LLC

  22714 AL Hwy 24   Moulton   AL   Occupied   No

Broadstone JFR Portfolio, LLC

  14445 US Hwy 431   Guntersville   AL   Occupied   No

Broadstone JFR Portfolio, LLC

  5320 Hwy 280 East   Harpersville   AL   Occupied   No

Broadstone JFR Portfolio, LLC

  5888 Harvest Highway 53   Harvest   AL   Occupied   No

Broadstone JFR Portfolio, LLC

  520 East Main Street   Henderson   TN   Occupied   No

Broadstone JFR Portfolio, LLC

  145 Hughes Road   Madison   AL   Occupied   No

Broadstone JFR Portfolio, LLC

  2119 North Locust Avenue   Lawrenceburg   TN   Occupied   No

Broadstone JFR Portfolio, LLC

  1032 North Main Street   Montevallo   AL   Occupied   No

Broadstone JFR Portfolio, LLC

  3211 Woodward Avenue   Muscle Shoals   AL   Occupied   No

Broadstone JFR Portfolio, LLC

  14045 US Hwy 411   Odenville   AL   Occupied   No

Broadstone JFR Portfolio, LLC

  1903 Pepperell Parkway   Opelika   AL   Occupied   No

Broadstone JFR Portfolio, LLC

  201 Hwy 278 Bypass East   Piedmont   AL   Occupied   No

Broadstone JFR Portfolio, LLC

  503 1st Avenue East   Reform   AL   Occupied   No

Broadstone JFR Portfolio, LLC

  4170 Hwy 431   Roanoke   AL   Occupied   No

Broadstone JFR Portfolio, LLC

  700 Wayne Road   Savannah   TN   Occupied   No

Broadstone JFR Portfolio, LLC

  1105 Montgomery Avenue   Sheffield   AL   Occupied   No

Broadstone JFR Portfolio, LLC

  5271 Hwy 67 South   Somerville   AL   Occupied   No

Broadstone JFR Portfolio, LLC

  444 Marietta Road   Springville   AL   Occupied   No

Broadstone JFR Portfolio, LLC

  43023 US Hwy 72   Stevenson   AL   Occupied   No

Broadstone JFR Portfolio, LLC

  1460 Gadsden Hwy   Trussville   AL   Occupied   No

Broadstone JFR Portfolio, LLC

  485 Hwy 72 West   Tuscumbia   AL   Occupied   No

Broadstone JFR Portfolio, LLC

  32 Village Lane   Wedowee   AL   Occupied   No

Broadstone JFR Portfolio, LLC

  1421 Winchester Road NE   Huntsville   AL   Occupied   No

Broadstone BEF Portfolio, LLC

  651 Commerce Parkway   Lima   OH   Occupied   No

Broadstone BEF Portfolio, LLC

  1109 Industrial Drive East   Sulphur Springs   TX   Occupied   No

Broadstone ASH Arkansas, LLC

  5201 Northshore Drive   North Little Rock   AR   Occupied   No

Broadstone APLB Wisconsin, LLC

  900 Hansen Road   Ashwaubenon   WI   Occupied   No

Broadstone APLB Wisconsin, LLC

  1700 S. Koeller St.   Oshkosh   WI   Occupied   No

Broadstone APLB Wisconsin, LLC

  2420 E. Mason St.   Green Bay   WI   Occupied   No

Broadstone APLB Wisconsin, LLC

  2510 W. Washington St.   West Bend   WI   Occupied   No

Broadstone APLB Wisconsin, LLC

  3040 E. College Ave.   Appleton   WI   Occupied   No

Broadstone APLB Wisconsin, LLC

  3730 W. College Ave.   Appleton   WI   Occupied   No

Broadstone APLB Wisconsin, LLC

  4435 Calumet Ave.   Manitowoc   WI   Occupied   No

Broadstone APLB Wisconsin, LLC

  4745 Golf Road   Eau Claire   WI   Occupied   No

Broadstone RL Portfolio, LLC

  271 N Dupont Highway   Dover   DE   Occupied   No

Broadstone RL Portfolio, LLC

  302 N Interstate Drive   Norman   OK   Occupied   No

Broadstone RL Portfolio, LLC

  305 Merchants Rd   Knoxville   TN   Occupied   No

Broadstone RL Portfolio, LLC

  555 South West Street   Wichita   KS   Occupied   No

Broadstone RL Portfolio, LLC

  575 S Telshor Blvd   Las Cruces   NM   Occupied   No

Broadstone RL Portfolio, LLC

  670 NW Blue Parkway   Lee’s Summit   MO   Occupied   No

Broadstone RL Portfolio, LLC

  690 East Thompson Road   Indianapolis   IN   Occupied   No

Broadstone RL Portfolio, LLC

  1725 Rainbow Dr.   Gadsden   AL   Occupied   No

Broadstone RL Portfolio, LLC

  1745 Old Fort Parkway   Murfreesboro   TN   Occupied   No

Broadstone RL Portfolio, LLC

  2077 Riverside Drive   Macon   GA   Occupied   No

Broadstone RL Portfolio, LLC

  2550 Nicholasville Road   Lexington   KY   Occupied   No

 

Page 10 of 21



--------------------------------------------------------------------------------

Broadstone RL Portfolio, LLC

  2950 Plainfield Road   Joliet   IL   Occupied   No

Broadstone RL Portfolio, LLC

  4455 Wadsworth Blvd   Wheat Ridge   CO   Occupied   No

Broadstone RL Portfolio, LLC

  6728 S Memorial Drive   Tulsa   OK   Occupied   No

Broadstone RL Portfolio, LLC

  8350 3rd Street North   Oakdale   MN   Occupied   No

Broadstone RL Portfolio, LLC

  9415 Pineville-Matthews Rd   Pineville   NC   Occupied   No

Broadstone RL Portfolio, LLC

  10520 Coors By-Pass NW   Albuquerque   NM   Occupied   No

Broadstone RL Portfolio, LLC

  12515 Elm Creek Blvd.,N.   Maple Grove   MN   Occupied   No

Broadstone RL Portfolio, LLC

  1814 Gallatin Pike N.   Madison   TN   Occupied   No

Broadstone RL Portfolio, LLC

  7921 Dream St.   Florence   KY   Occupied   No

Broadstone RL Portfolio, LLC

  2925 White Bear Ave.   Maplewood   MN   Occupied   No

Broadstone RL Portfolio, LLC

  4450 Rodeo Road   Santa Fe   NM   Occupied   No

Broadstone RL Portfolio, LLC

  7750 Winchester Road   Memphis   TN   Occupied   No

Broadstone RL Portfolio, LLC

  2642 Stadium Blvd.   Jonesboro   AR   Occupied   No

Broadstone RL Portfolio, LLC

  120 Creasy Lane S.   Lafayette   IN   Occupied   No

Broadstone BW Appalachia, LLC

  45 Betten Court   Bridgeport   WV   Occupied   No

Broadstone BW Appalachia, LLC

  442 Fortman Drive   St. Mary’s   OH   Occupied   No

Broadstone BW Appalachia, LLC

  2948 Allentown Road   Lima   OH   Occupied   No

Broadstone WFM Sterling, LLC

  45131 Columbia Place   Sterling   VA   Occupied   No

Broadstone FC Portage, LLC

  6410 Ameriplex Drive   Portage   IN   Occupied   No

Broadstone MV Portfolio, LLC

  300 E. Wilson Bridge Road   Worthington   OH   Occupied   No

Broadstone MV Portfolio, LLC

  9650 Mayflower Park Drive   Carmel   IN   Occupied   No

Broadstone MV Portfolio, LLC

  1321 Centerview Circle   Copley   OH   Occupied   No

Broadstone MV Portfolio, LLC

  14000 Keystone Parkway   Cleveland   OH   Occupied   No

Broadstone MV Portfolio, LLC

  2680 W. Liberty St.   Girard   OH   Occupied   No

Broadstone MV Portfolio, LLC

  2714 Springboro West Road   Moraine (Dayton)   OH   Occupied   No

Broadstone MV Portfolio, LLC

  1120 Welch Road   Commerce Township   MI   Occupied   No

Broadstone NIC Pennsylvania, LLC

  355 Maple Avenue   Harleysville   PA   Occupied   No

Broadstone NIC Pennsylvania, LLC

  1000 Nationwide Drive   Harrisburg   PA   Occupied   No

Broadstone RCS Texas, LLC

  2400 North Interstate 35   Round Rock   TX   Occupied   No

Broadstone RCS Texas, LLC

  2451 S. Capital of Texas Highway   Austin   TX   Occupied   No

Broadstone RCS Texas, LLC

  7709 Ranch Road 620 N   Austin   TX   Occupied   No

Broadstone RCS Texas, LLC

  11570 Research Boulevard   Austin   TX   Occupied   No

Broadstone RTC Portfolio, LLC

  1724 W. Everly Brothers Blvd.   Central City   KY   Occupied   No

Broadstone RTC Portfolio, LLC

  814 Frederica Street   Owensboro   KY   Occupied   No

Broadstone RTC Portfolio, LLC

  8000 State Road 66   Newburgh   IN   Occupied   No

Broadstone RTC Portfolio, LLC

  2015 E Malone Avenue   Sikeston   MO   Occupied   No

Broadstone RTC Portfolio, LLC

  1000-1108 N Fares Ave.   Evansville   IN   Occupied   No

Broadstone RTC Portfolio, LLC

  400-500 NW Fourth Street   Evansville   IN   Occupied   No

Broadstone RTC Portfolio, LLC

  1200 W. Dufour Street   Marion   IL   Occupied   No

Broadstone RTC Portfolio, LLC

  802 First Street   Kennett   MO   Occupied   No

Broadstone RTC Portfolio, LLC

  2810 Westwood Blvd   Poplar Bluff   MO   Occupied   No

Broadstone RTC Portfolio, LLC

  2000 Independence Street   Cape Girardeau   MO   Occupied   No

Broadstone RTC Portfolio, LLC

  3480 Nash Road   Scott City   MO   Occupied   No

Broadstone RTC Portfolio, LLC

  1400 N. Green Street   Henderson   KY   Occupied   No

Broadstone RTC Portfolio, LLC

  1400 S. Division Street   Blytheville   AR   Occupied   No

Broadstone RTC Portfolio, LLC

  600 N Jackson Street   Harrisburg   IL   Occupied   No

Broadstone RTC Portfolio, LLC

  4121 Highway 31 East   Clarksville   IN   Occupied   No

Broadstone RTC Portfolio, LLC

  1230 Alsop Lane   Owensboro   KY   Occupied   No

Broadstone RTC Portfolio, LLC

  5911 Pearl Court   Evansville   IN   Occupied   No

Broadstone RTC Portfolio, LLC

  12624 S Northgate Drive   Haubstadt   IN   Occupied   No

Broadstone RTC Portfolio, LLC

  7695 S 1150 E   Otterbein   IN   Occupied   No

Broadstone SSH California, LLC

  1421 Oakdale Road   Modesto   CA   Occupied   No

Broadstone SSH California, LLC

  1501 Oakdale Road   Modesto   CA   Occupied   No

Broadstone FP, LLC

  1411 Elm Avenue   Norman   OK   Occupied   No

Broadstone FP, LLC

  2310 NW Harrison Blvd.   Corvallis   OR   Occupied   No

Broadstone CHR Illinois, LLC

  1501 Mittel Blvd   Wood Dale   IL   Occupied   No

Broadstone BB Portfolio, LLC

  2925 Ross Clark Cr.   Dothan   AL   Occupied   No

Broadstone BB Portfolio, LLC

  1820 Raymond Diehl Rd.   Tallahassee   FL   Occupied   No

Broadstone BB Portfolio, LLC

  995 N. Peachtree Parkway   Peachtree City   GA   Occupied   No

Broadstone BB Portfolio, LLC

  1824 Club House Drive   Valdosta   GA   Occupied   No

Broadstone BB Portfolio, LLC

  15608 S Harlem Avenue   Orland Park   IL   Occupied   No

Broadstone BB Portfolio, LLC

  6007 E. State Street   Rockford   IL   Occupied   No

Broadstone BB Portfolio, LLC

  3201 W 3rd St.   Bloomington   IN   Occupied   No

Broadstone BB Portfolio, LLC

  3730 S. Reed Rd.   Kokomo   IN   Occupied   No

Broadstone BB Portfolio, LLC

  6435 Dixie Hwy.   Clarkston   MI   Occupied   No

Broadstone BB Portfolio, LLC

  1515 W. 14 Mile Rd.   Madison Heights   MI   Occupied   No

Broadstone BB Portfolio, LLC

  7873 Conference Ctr Dr.   Brighton   MI   Occupied   No

Broadstone BB Portfolio, LLC

  1501 Boardman Road   Jackson   MI   Occupied   No

Broadstone BB Portfolio, LLC

  250 Mitchelle Drive   Hendersonville   NC   Occupied   No

Broadstone BB Portfolio, LLC

  111 Howell Road   New Bern   NC   Occupied   No

Broadstone BB Portfolio, LLC

  2625 West Craig Rd.   Las Vegas   NV   Occupied   No

Broadstone BB Portfolio, LLC

  230 Lake Drive East   Cherry Hill   NJ   Occupied   No

 

Page 11 of 21



--------------------------------------------------------------------------------

Broadstone BB Portfolio, LLC

  3527 N. Union Deposit Road   Harrisburg   PA   Occupied   No

Broadstone BB Portfolio, LLC

  9395 McKnight Road   Pittsburgh   PA   Occupied   No

Broadstone BB Portfolio, LLC

  1550 I-10 South   Beaumont   TX   Occupied   No

Broadstone BB Portfolio, LLC

  1101 N. Beckley Ave.   Desoto   TX   Occupied   No

Broadstone BB Portfolio, LLC

  2211 S. Stemmons Frwy.   Lewisville   TX   Occupied   No

Broadstone BB Portfolio, LLC

  502 West Bay Area Blvd.   Webster   TX   Occupied   No

Broadstone BB Portfolio, LLC

  261 University Boulevard   Harrisonburg   VA   Occupied   No

Broadstone BB Portfolio, LLC

  111 Hylton Lane   Beckley   WV   Occupied   No

Broadstone STS California, LLC

  1804 McCarthy Blvd.   Milpitas   CA   Occupied   No

Broadstone TS Portfolio, LLC

  1501 E. Washington Road   Ithaca   MI   Occupied   No

Broadstone TS Portfolio, LLC

  4005 Douglas Highway   Gillette   WY   Occupied   No

Broadstone NF Minnesota, LLC

  6200 Glenn Carlson Drive   St. Cloud   MN   Occupied   No

Broadstone CC Austin, LLC

  5900 E. Ben White Blvd.   Austin   TX   Occupied   No

Broadstone FIT Florida, LLC

  3011 S. Babcock St.   Melbourne   FL   Occupied   No

Broadstone LW PA, LLC

  350 Alvin Drive   New Kensington   PA   Occupied   No

Broadstone AVF Michigan, LLC

  27775 Novi Road   Novi   MI   Occupied   No

Broadstone AVF Michigan, LLC

  8748 West Saginaw Hwy   Lansing   MI   Occupied   No

Broadstone AVF Michigan, LLC

  4577 Miller Road   Flint   MI   Occupied   No

Broadstone AVF Michigan, LLC

  33801 S. Gratiot Ave.   Clinton Township   MI   Occupied   No

Broadstone AVF Michigan, LLC

  50400 Gratiot Ave.   Chesterfield   MI   Occupied   No

Broadstone AVF Michigan, LLC

  1775 Oak Hollow Dr.   Traverse City   MI   Occupied   No

Broadstone AVF Michigan, LLC

  6340 East 14 Mile Road   Warren   MI   Occupied   No

Broadstone AVF Michigan, LLC

  4625 Wilson Ave. SW   Grandville   MI   Occupied   No

Broadstone AVF Michigan, LLC

  3500 28th St. SE   Grand Rapids   MI   Occupied   No

Broadstone BER East, LLC

  5641 S. Westnedge Avenue   Portage   MI   Occupied   No

Broadstone BER East, LLC

  13050 Brookpark Road   Brook Park   OH   Occupied   No

Broadstone BER East, LLC

  3023 South Second Street   Terre Haute   IN   Occupied   No

Broadstone BER East, LLC

  1 Mariner Court   Harmarville   PA   Occupied   No

Broadstone BER East, LLC

  7347 California Avenue   Youngstown   OH   Occupied   No

Broadstone BER East, LLC

  932 Sheraton Drive   Mars   PA   Occupied   No

Broadstone BER East, LLC

  4300 State Route 26 E.   Lafayette   IN   Occupied   No

Broadstone BER East, LLC

  1776 McDonough Street   Joliet   IL   Occupied   No

Broadstone BER East, LLC

  4471 Eastgate Boulevard   Cincinnati   OH   Occupied   No

Broadstone BER East, LLC

  1301 South Columbus Pike   Delaware   OH   Occupied   No

Broadstone BER East, LLC

  151 Park Center   Wadsworth   OH   Occupied   No

Broadstone BER East, LLC

  489 Orphanage Road   Fort Wright   KY   Occupied   No

Broadstone BER East, LLC

  2449 Gilchrist Road   Akron   OH   Occupied   No

Broadstone BER East, LLC

  4424 Fairfax Drive   Mt. Vernon   IL   Occupied   No

Broadstone BER East, LLC

  45144 Worth Avenue   California   MD   Occupied   No

Broadstone BER East, LLC

  241 Wal-Mart Way   Maysville   KY   Occupied   No

Broadstone BER East, LLC

  27 Kimberly Lane   Cranberry   PA   Occupied   No

Broadstone BER East, LLC

  2896 Pike Street   Parkersburg   WV   Occupied   No

Broadstone BER East, LLC

  475 Gateway Boulevard   Chesterton   IN   Occupied   No

Broadstone BER East, LLC

  121 Kinetic Drive   Huntington   WV   Occupied   No

Broadstone BER East, LLC

  1799 St Rt 125   Amelia   OH   Occupied   No

Broadstone BER East, LLC

  2100 South Main St.   Bellefontaine   OH   Occupied   No

Broadstone BER East, LLC

  12930 State Route 664   Logan   OH   Occupied   No

Broadstone BER East, LLC

  618 Ring Road   Harrison   OH   Occupied   No

Broadstone BER East, LLC

  1730 E. Wyandot Avenue   Upper Sandusky   OH   Occupied   No

Broadstone HFO Michigan, LLC

  33100 S. Gratiot Avenue   Clinton Township   MI   Occupied   No

Broadstone HFO Michigan, LLC

  35184 Central City Pkwy   Westland   MI   Occupied   No

Broadstone MW Texas, LLC

  6473 DeZavala Road   San Antonio   TX   Occupied   No

Broadstone MW Texas, LLC

  16262 IH 35 N   Selma   TX   Occupied   No

Broadstone CMM Colorado, LLC

  5575 Logan Street   Denver   CO   Occupied   No

Broadstone CMM Colorado, LLC

  400 E. 56th Avenue   Denver   CO   Occupied   No

Broadstone EO North Carolina, LLC

  232 Sharon Avenue NW   Lenoir   NC   Occupied   No

Broadstone EO North Carolina, LLC

  503 E. Parker Road   Morganton   NC   Occupied   No

Broadstone EO North Carolina, LLC

  841 Malcolm Boulevard   Rutherford College   NC   Occupied   No

Broadstone EO North Carolina, LLC

  2165 Medical Park Drive   Hickory   NC   Occupied   No

Broadstone EO North Carolina, LLC

  829 W 25th Street   Newton   NC   Occupied   No

Broadstone EO North Carolina, LLC

  825 W 25th Street   Newton   NC   Occupied   No

Broadstone EO North Carolina, LLC

  1803 Forest Hills Road W.   Wilson   NC   Occupied   No

99 Garnsey Road Associates II, LLC

  99 Garnsey Road   Pittsford   NY   Occupied   No

Broadstone AS Portfolio, LLC

  10103 Metcalf Avenue   Overland Park   KS   Occupied   No

Broadstone AS Portfolio, LLC

  10183 Metcalf Avenue   Overland Park   KS   Occupied   No

Broadstone AS Portfolio, LLC

  10203 Metcalf Avenue   Overland Park   KS   Occupied   No

Broadstone AS Portfolio, LLC

  Cell Tower   Overland Park   KS   Occupied   No

Broadstone PCI Wisconsin, LLC

  N116W18271 Morse Drive   Germantown   WI   Occupied   No

Broadstone PCI Wisconsin, LLC

  N118W18845 Bunsen Drive   Germantown   WI   Occupied   No

Broadstone PCI Wisconsin, LLC

  100 Falcone Parkway   Cary   NC   Occupied   No

Broadstone IT Portfolio, LLC

  981 Seven Oaks Drive   Linwood   NC   Occupied   No

Broadstone IT Portfolio, LLC

  590 Valley Chili Road   Vinton   TX   Occupied   No

 

Page 12 of 21



--------------------------------------------------------------------------------

Broadstone IT Portfolio, LLC

  9541 152nd Ave. NE   Columbus   MN   Occupied   No

Broadstone IT Portfolio, LLC

  12101 Dixie Highway   Louisville   KY   Occupied   No

Broadstone IT Portfolio, LLC

  1320 Interstate Drive   Dunn   NC   Occupied   No

Broadstone IT Portfolio, LLC

  5680 S. Interstate Highway 35   San Marcos   TX   Occupied   No

Broadstone WGR Wisconsin, LLC

  1600 S. Koeller Street   Oshkosh   WI   Occupied   No

Broadstone WGR Wisconsin, LLC

  3640 Greenwing Drive   Sheboygan   WI   Occupied   No

Broadstone WGR Wisconsin, LLC

  900 Challanger Drive   Green Bay   WI   Occupied   No

Broadstone WGR Wisconsin, LLC

  615 N. Rolling Meadows Drive   Fond du Lac   WI   Occupied   No

Broadstone WGR Wisconsin, LLC

  800 Hansen Road   Green Bay   WI   Occupied   No

Broadstone WGR Wisconsin, LLC

  3911 Dewey Street   Manitowoc   WI   Occupied   No

Broadstone WGR Wisconsin, LLC

  4618 Woodland Drive   Two Rivers   WI   Occupied   No

Hickory Drive Holdings, LLC

  3838 & 3900 Freedom Road   Little Chute   WI   Occupied   No

Broadstone TSGA Kentucky, LLC

  425 Centre View Blvd   Crestview Hills   KY   Occupied   No

Broadtree Homes FP, LLC

  17 Maple Street   Oneonta   NY   Occupied   No

Broadtree Homes FP, LLC

  368 Rose Street   Lexington   KY   Occupied   No

Broadtree Homes FP, LLC

  647 West Pensacola Street   Tallahassee   FL   Occupied   No

Broadtree Homes FP, LLC

  805 Johnston Street   Greenville   NC   Occupied   No

Broadstone PMI Portfolio, LLC

  2160 S. Power Road   Mesa   AZ   Occupied   No

Broadstone PMI Portfolio, LLC

  4400 Cutler Avenue   Albuquerque   NM   Occupied   No

Broadstone CW Nevada, LLC

  4248 West Post Road   Las Vegas   NV   Occupied   No

Broadstone MB Louisiana, LLC

  30000 Industrial Park Drive (aka 15900 Industry Way)   Walker   LA   Occupied
  No

Broadstone CM Florida, LLC

  9487 Regency Square Boulevard   Jacksonville   FL   Occupied   No

Broadstone USMM Michigan, LLC

  500 Kirts Boulevard   Troy   MI   Occupied   No

Broadstone Mid America Indiana, LLC

  2560 North Shadeland Avenue   Indianapolis   IN   Occupied   No

Broadstone ITI Pennsylvania, LLC

  220 S. Noah Drive   Saxonburg   PA   Occupied   No

Broadstone ITI Pennsylvania, LLC

  912 Pittsburgh Road   Butler   PA   Occupied   No

Broadstone WS Iowa, LLC

  1701 Broad Street   Story City   IA   Occupied   No

Broadstone JBL California, LLC

  30-32 Great Oaks Boulevard   San Jose   CA   Occupied   No

Broadstone ZCW Portfolio, LLC

  3008 S. Congress Avenue   Boynton Beach   FL   Occupied   No

Broadstone ZCW Portfolio, LLC

  8714 Atlantic Boulevard   Jacksonville   FL   Occupied   No

Broadstone ZCW Portfolio, LLC

  9491 Baymeadows Road   Jacksonville   FL   Occupied   No

Broadstone ZCW Portfolio, LLC

  17551 NW 27th Avenue   Miami Gardens   FL   Occupied   No

Broadstone ZCW Portfolio, LLC

  580 Blanding Boulevard   Orange Park   FL   Occupied   No

Broadstone ZCW Portfolio, LLC

  6155 US-90   Milton   FL   Occupied   No

Broadstone ZCW Portfolio, LLC

  700 N. Webb Road   Wichita   KS   Occupied   No

Broadstone ZCW Portfolio, LLC

  10220 E. 61st Street   Tulsa   OK   Occupied   No

Broadstone ZCW Portfolio, LLC

  220 S. Hall Road   Alcoa   TN   Occupied   No

Broadstone ZCW Portfolio, LLC

  3825 W. Maple Street   Wichita   KS   Occupied   No

Broadstone ZCW Portfolio, LLC

  1506 S. Maize Road   Wichita   KS   Occupied   No

Broadstone ZCW Portfolio, LLC

  7931 E. 37th Street North   Wichita   KS   Occupied   No

Broadstone ZCW Portfolio, LLC

  4311 N. State Line Ave.   Texarkana   TX   Occupied   No

Broadstone ZCW Portfolio, LLC

  4254 Woodbine Road   Pace   FL   Occupied   No

Broadstone DG Northeast, LLC

  21428 State Route 22   Hoosick Falls   NY   Occupied   No

Broadstone DG Northeast, LLC

  6367 Route 9N   Hadley   NY   Occupied   No

Broadstone DG Northeast, LLC

  29 Main Street   Cairo   NY   Occupied   No

Broadstone DG Northeast, LLC

  9501 US Route 20   Bridgewater   NY   Occupied   No

Broadstone DG Northeast, LLC

  3067 US Rte 9   Valatie   NY   Occupied   No

Broadstone DG Northeast, LLC

  3282 Route 209   Wurtsboro   NY   Occupied   No

Broadstone DG Northeast, LLC

  5602 Route 11   Ellenburg Center   NY   Occupied   No

Broadstone DG Northeast, LLC

  3838 Walworth-Marion Road   Marion   NY   Occupied   No

Broadstone DG Northeast, LLC

  7754 St. Rt. 104   Oswego   NY   Occupied   No

Broadstone DG Northeast, LLC

  1027 William Howard Taft Road   Cincinnati   OH   Occupied   No

Broadstone DG Northeast, LLC

  5245 N. Dixie Drive   Dayton   OH   Occupied   No

Broadstone DG Northeast, LLC

  324 W. Dayton Street   West Alexandria   OH   Occupied   No

Broadstone DG Northeast, LLC

  670 North Main Street   Sheffield   MA   Occupied   No

Broadstone AAP Portfolio, LLC

  104 S. Clark Road   Cedar Hill   TX   Occupied   No

Broadstone AAP Portfolio, LLC

  1880 Pulaski Highway   Bear   DE   Occupied   No

Broadstone BI South, LLC

  6120 E Independence Boulevard   Charlotte   NC   Occupied   No

Broadstone BI South, LLC

  490 S Illinois Avenue   Oak Ridge   TN   Occupied   No

Broadstone BI South, LLC

  2468 Alcoa Highway   Alcoa   TN   Occupied   No

Broadstone TS East, LLC

  1300 DuPont Parkway   Smyrna   DE   Occupied   No

Broadstone TS East, LLC

  5881 Bayshore Road   North Fort Myers   FL   Occupied   No

Broadstone DI Portfolio, LLC

  2425 S. Rouse Avenue   Pittsburg   KS   Occupied   No

Broadstone DI Portfolio, LLC

  17123 Commerce Centre Drive   Prairieville   LA   Occupied   No

Broadstone DI Portfolio, LLC

  2321 W. Morehead Street   Charlotte   NC   Occupied   No

Broadstone DI Portfolio, LLC

  10921 East St. South   Tulsa   OK   Occupied   No

Broadstone DI Portfolio, LLC

  1306 Lincoln Street   Rhinelander   WI   Occupied   No

Broadstone DI Portfolio, LLC

  6450 Bannington Road   Charlotte   NC   Occupied   No

Broadstone GDMS Massachusetts, LLC

  400 John Quincy Adams Road   Taunton   MA   Occupied   No

Broadstone KKD Portfolio, LLC

  1428 W Innes St   Salisbury   NC   Occupied   No

Broadstone KKD Portfolio, LLC

  917 N Main St   High Point   NC   Occupied   No

Broadstone KKD Portfolio, LLC

  3250 Bragg Blvd   Fayetteville   NC   Occupied   No

 

Page 13 of 21



--------------------------------------------------------------------------------

Broadstone KKD Portfolio, LLC

  549 N Person St   Raleigh   NC   Occupied   No

Broadstone KKD Portfolio, LLC

  2990 E. Franklin Square   Gastonia   NC   Occupied   No

Broadstone KKD Portfolio, LLC

  4901 Virginia Beach Blvd   Virginia Beach   VA   Occupied   No

Broadstone KKD Portfolio, LLC

  3400 W Mercury Blvd   Hampton   VA   Occupied   No

Broadstone KKD Portfolio, LLC

  302 N. Pleasantburg Drive   Greenville   SC   Occupied   No

Broadstone KKD Portfolio, LLC

  6689 Hwy #85   Riverdale   GA   Occupied   No

Broadstone KKD Portfolio, LLC

  299 Cobb Pky, S.   Marietta   GA   Occupied   No

Broadstone KKD Portfolio, LLC

  4244 Elvis Presley Blvd   Memphis   TN   Occupied   No

Broadstone KKD Portfolio, LLC

  6201 Kingston Pike   Knoxville   TN   Occupied   No

Broadstone KKD Portfolio, LLC

  5609 Brainerd Rd   Chattanooga   TN   Occupied   No

Broadstone KKD Portfolio, LLC

  110 Cox Creek Pky, S   Florence   AL   Occupied   No

Broadstone KKD Portfolio, LLC

  1901 Gallatin Pike   Madison   TN   Occupied   No

Broadstone KKD Portfolio, LLC

  3920 Seventh St Rd   Louisville   KY   Occupied   No

Broadstone KKD Portfolio, LLC

  3000 Bardstown Rd   Louisville   KY   Occupied   No

Broadstone KKD Portfolio, LLC

  1218 N Memorial Pky   Huntsville   AL   Occupied   No

Broadstone KKD Portfolio, LLC

  9301 E Independence Blvd   Matthews   NC   Occupied   No

Broadstone KKD Portfolio, LLC

  1733 Mallory Lane   Brentwood   TN   Occupied   No

Broadstone KKD Portfolio, LLC

  412 E Devon Ave   Elk Grove Village   IL   Occupied   No

Broadstone KKD Portfolio, LLC

  980 N Ninth Ave   Pensacola   FL   Occupied   No

Broadstone KKD Portfolio, LLC

  2912 Washington Rd   Augusta   GA   Occupied   No

Broadstone KKD Portfolio, LLC

  3690 W Dublin-Granville Rd   Columbus   OH   Occupied   No

Broadstone KKD Portfolio, LLC

  727 N. Burkhardt Rd   Evansville   IN   Occupied   No

Broadstone KKD Portfolio, LLC

  5615 N Main St   Mishawaka   IN   Occupied   No

Broadstone KKD Portfolio, LLC

  408 Thompson Lane   Nashville   TN   Occupied   No

Broadstone LCA Tampa, LLC

  5610 West LaSalle Street   Tampa   FL   Occupied   No

Broadstone IPI Illinois, LLC

  950 Tollgate Road   Elgin   IL   Occupied   No

Broadstone ADB Ohio, LLC

  5300 Tod Avenue SW   Lordstown   OH   Occupied   No

Broadstone WI MT ND, LLC

  210 South Haynes Ave   Miles City   MT   Occupied   No

Broadstone WI MT ND, LLC

  325 19th Street West   Dickinson   ND   Occupied   No

Broadstone WI MT ND, LLC

  1226 East Main Street   Billings   MT   Occupied   No

Broadstone WI MT ND, LLC

  2295 Central Avenue   Billings   MT   Occupied   No

Broadstone WI MT ND, LLC

  1025 Grand Avenue   Billings   MT   Occupied   No

Broadstone WI MT ND, LLC

  4077 Grand Avenue   Billings   MT   Occupied   No

Broadstone AVF Illinois, LLC

  1021 Butterfield Road   Downers Grove   IL   Occupied   No

Broadstone PFS New Jersey, LLC

  536 Fayette Street   Perth Amboy   NJ   Occupied   No

Broadstone TS Portfolio 2, LLC

  5460 West Peirson Road   Flushing   MI   Occupied   No

Broadstone TS Portfolio 2, LLC

  1352 Michigan Avenue   Benzonia   MI   Occupied   No

Broadstone TRP Indiana, LLC

  8301 E Washington Street   Indianapolis   IN   Occupied   No

Broadstone AMG Illinois, LLC

  4001 Vollmer Road   Olympia Fields   IL   Occupied   No

Broadstone ATI Massachusetts, LLC

  108 Cherry Hill Drive   Beverly   MA   Occupied   No

Broadstone CCP Virginia, LLC

  1818 Electric Road   Roanoke   VA   Occupied   No

Broadstone CG Indiana, LLC

  6508 W FW Marks Dr   Greenfield   IN   Occupied   No

Broadstone CMH Illinois, LLC

  4355 Montgomery Road   Naperville   IL   Occupied   No

Broadstone CPN North Carolina, LLC

  807 Schenck Street   Shelby   NC   Occupied   No

Broadstone CPS Ohio, LLC

  6299 Dressler Rd NW   North Canton   OH   Occupied   No

Broadstone DG South Carolina, LLC

  5146 Augusta Road   Lexington   SC   Occupied   No

Broadstone DG South Carolina, LLC

  2818 Augusta Highway   Lexington   SC   Occupied   No

Broadstone EH Illinois, LLC

  1 East County Line Road   Sandwich   IL   Occupied   No

Broadstone EH Illinois, LLC

  76 W. Countryside Pkwy   Yorkville   IL   Occupied   No

Broadstone EH Illinois, LLC

  954 W State Street   Sycamore   IL   Occupied   No

Broadstone EH Illinois, LLC

  88 W. Countryside Pkwy   Yorkville   IL   Occupied   No

Broadstone EH Illinois, LLC

  964 W. State Street   Sycamore   IL   Occupied   No

Broadstone EHA Florida, LLC

  6803 & 6807 53rd Ave East   Bradenton   FL   Occupied   No

Broadstone EHA Florida, LLC

  3894 Sun City Center   Ruskin   FL   Occupied   No

Broadstone EHA Florida, LLC

  6002 Pointe West Boulevard   Bradenton   FL   Occupied   No

Broadstone EHA Florida, LLC

  2101 61st Street West   Bradenton   FL   Occupied   No

Broadstone EHA Florida, LLC

  2203 61st Street West   Bradenton   FL   Occupied   No

Broadstone FD Portfolio I, LLC

  17793 AL 18   Berry   AL   Occupied   No

Broadstone FD Portfolio I, LLC

  8088 Old Kings Road S   Jacksonville   FL   Occupied   No

Broadstone FD Portfolio I, LLC

  2408 Dawson Road   Albany   GA   Occupied   No

Broadstone FD Portfolio I, LLC

  5960 Highway 42   Rex   GA   Occupied   No

Broadstone FD Portfolio I, LLC

  6660 Dorchester Road   N. Charleston   SC   Occupied   No

Broadstone FD Portfolio I, LLC

  15746 N State Hwy 94   Apple Springs   TX   Occupied   No

Broadstone FD Portfolio I, LLC

  202 State Hwy 31 West   Dawson   TX   Occupied   No

Broadstone FD Portfolio I, LLC

  6110 W Commerce   San Antonio   TX   Occupied   No

Broadstone FD Portfolio I, LLC

  120 North Main Street   Monroe   UT   Occupied   No

Broadstone FD Portfolio I, LLC

  351 South Main Street   Broadway   VA   Occupied   No

Broadstone FD Portfolio II, LLC

  169 E. US 14   Tyler   MN   Occupied   No

Broadstone FD Portfolio II, LLC

  710 Highway 52 North   Preston   MN   Occupied   No

Broadstone FD Portfolio II, LLC

  1101 Miller Circle   Rushford   MN   Occupied   No

Broadstone FD Portfolio II, LLC

  2325 West 21st Street   Lorain   OH   Occupied   No

Broadstone FD Portfolio II, LLC

  909 Central Street W   Bagley   MN   Occupied   No

 

Page 14 of 21



--------------------------------------------------------------------------------

Broadstone FD Portfolio II, LLC

  512 S. Main Street   Greenwood   WI   Occupied   No

Broadstone FD Portfolio II, LLC

  611 Aspen Avenue   Cass Lake   MN   Occupied   No

Broadstone FD Portfolio II, LLC

  720 Main Street   Wild Rose   WI   Occupied   No

Broadstone FD Portfolio II, LLC

  306-308 E. Central Ave.   Comanche   TX   Occupied   No

Broadstone FD Portfolio II, LLC

  700 College Ave.   Levelland   TX   Occupied   No

Broadstone FD Portfolio II, LLC

  2790 Bay Road   Saginaw   MI   Occupied   No

Broadstone FD Portfolio II, LLC

  3915 SW 9th Street   Des Moines   IA   Occupied   No

Broadstone FD Portfolio II, LLC

  857 S. Broadway St.   Georgetown   KY   Occupied   No

Broadstone FD Portfolio II, LLC

  2378 Rockingham Rd.   Davenport   IA   Occupied   No

Broadstone FD West Columbia, LLC

  2004 Sunset Boulevard   West Columbia   SC   Occupied   No

Broadstone FMAS Mississippi, LLC

  272 Old Jackson Rd   Madison   MS   Occupied   No

Broadstone FR Portfolio, LLC

  1710 Lincoln Avenue   Louisville   KY   Occupied   No

Broadstone FR Portfolio, LLC

  11122 Hamilton Avenue   Cincinnati   OH   Occupied   No

Broadstone FR Portfolio, LLC

  460 Clifty Drive   Madison   IN   Occupied   No

Broadstone FR Portfolio, LLC

  4462 Eastgate Boulevard   Cincinnati   OH   Occupied   No

Broadstone GHS South Carolina, LLC

  120 Dillon Drive   Spartanburg   SC   Occupied   No

Broadstone GLG Missouri, LLC

  8950 & 8970 Pershall Road   Hazelwood   MO   Occupied   No

Broadstone HHP Pennsylvania, LLC

  250 Fame Avenue, Suite 130   Hanover   PA   Occupied   No

Broadstone HMC Washington, LLC

  2700 Clare Avenue   Bremerton   WA   Occupied   No

Broadstone IUH Indiana, LLC

  6866 W. Stonegate Drive   Zionsville   IN   Occupied   No

Broadstone IUH Indiana, LLC

  14645 Hazel Dell Rd.   Noblesville   IN   Occupied   No

Broadstone IUH Indiana, LLC

  926 W. State Rd. 46   Spencer   IN   Occupied   No

Broadstone MPH Michigan, LLC

  893 East Superior Street   Wayland   MI   Occupied   No

Broadstone MS Minnesota, LLC

  7500 Commerce Lane NE   Fridley   MN   Occupied   No

Broadstone MS Minnesota, LLC

  11545 12th Ave South   Burnsville   MN   Occupied   No

Broadstone NRS Michigan, LLC

  46200 West Twelve Mile Road   Novi   MI   Occupied   No

Broadstone OLL New York, LLC

  240 Riverside Drive   Johnson City   NY   Occupied   No

Broadstone Pearl Portfolio III, LLC

  607 & 611 Lumsden Professional Court   Brnadon   FL   Occupied   No

Broadstone Pearl Portfolio III, LLC

  4525 Ulmerton Road   Clearwater   FL   Occupied   No

Broadstone Pearl Portfolio III, LLC

  455 Abernathy Road   Atlanta   GA   Occupied   No

Broadstone Pearl Portfolio III, LLC

  820 Frontage Road   Northfield   IL   Occupied   No

Broadstone Pearl Portfolio III, LLC

  4126 Packard Road   Ann Arbor   MI   Occupied   No

Broadstone Pearl Portfolio III, LLC

  29080 Inkster Road   Southfield   MI   Occupied   No

Broadstone PHS Washington, LLC

  4525 3rd Avenue SE   Lacey   WA   Occupied   No

Broadstone PHS Washington, LLC

  1200 Basich Blvd   Aberdeen   WA   Occupied   No

Broadstone PSM Michigan, LLC

  30713 Schoenherr Rd.   Warren   MI   Occupied   No

Broadstone RHI Virginia, LLC

  101 Philip Roth Street   Newport News   VA   Occupied   No

Broadstone RHI Virginia, LLC

  109 Philip Roth Street   Newport News   VA   Occupied   No

Broadstone ST Texas, LLC

  4000 International Pkwy   Carrollton   TX   Occupied   No

Broadstone TRH Texas, LLC

  900 West Arbook Blvd   Arlington   TX   Occupied   No

Broadstone TRS Orangeburg, LLC

  2994 North Road   Orangeburg   SC   Occupied   No

Broadstone TRS Texas, LLC

  1104 West Interstate 20   Big Spring   TX   Occupied   No

Broadstone TRS Texas, LLC

  1600 E. Broadway St.   Cuero   TX   Occupied   No

Broadstone TSC Tennessee, LLC

  725 Kings Ln   Tullahoma   TN   Occupied   No

Broadstone USPO Portfolio, LLC

  129 E. Lee Street   Brooklet   GA   Occupied   No

Broadstone USPO Portfolio, LLC

  6450 Evans Drive   Rex   GA   Occupied   No

Broadstone USPO Portfolio, LLC

  891 South Mechanic Street   Pendleton   SC   Occupied   No

Broadstone USPO Portfolio, LLC

  298 Ledford Street   Pembroke   GA   Occupied   No

Broadstone USPO Portfolio, LLC

  4160 Logan Drive   Loganville   GA   Occupied   No

Broadstone USPO Portfolio, LLC

  30 South Main Street   Campobello   SC   Occupied   No

Broadstone USPO Portfolio, LLC

  1205 West Main Street   Central   SC   Occupied   No

Broadstone USPO Portfolio, LLC

  117 North Highway 52   Moncks Corner   SC   Occupied   No

Broadstone USPO Portfolio, LLC

  2629 Liberty Hill Road   Camden   SC   Occupied   No

Broadstone USPO Portfolio, LLC

  182 Elm Street   Lincolnton   GA   Occupied   No

Broadstone WG Southeast, LLC

  4361 South Carolina 24   Anderson   SC   Occupied   No

Broadstone WG Southeast, LLC

  214 Broad Street   Elizabethton   TN   Occupied   No

Broadstone WG Southeast, LLC

  395 North U.S. Highway 52   Moncks Corner   SC   Occupied   No

Broadstone WG Southeast, LLC

  1650 E. Andrew Johnson Hwy   Greenville   TN   Occupied   No

Broadstone AQG Indiana, LLC

  225 West Morgan Avenue   Evansville   IN   Occupied   No

Broadstone CWP Michigan, LLC

  936 & 940 East Saginaw Highway   Grand Ledge   MI   Occupied   No

Broadstone CWP Michigan, LLC

  6008 West Saginaw Highway   Lansing   MI   Occupied   No

Broadstone TRS Kentucky, LLC

  159 Penny Lane   Williamsburg   KY   Occupied   No

Broadstone VW Tennessee, LLC

  300 River Rock Boulevard   Murfreesboro   TN   Occupied   No

Broadstone Liverpool Portfolio, LLC

  115 Metropolitan Drive   Liverpool   NY   Occupied   No

Broadstone Liverpool Portfolio, LLC

  4875 Executive Drive   Liverpool   NY   Occupied   No

Broadstone ACW Wisconsin, LLC

  3181 Commodity Lane   Green Bay   WI   Occupied   No

Broadstone SLH Minnesota, LLC

  1120 34th Street East   Hibbing   MN   Occupied   No

Broadstone FKC Minnesota, LLC

  4700 Mike Colalillo Drive   Duluth   MN   Occupied   No

Broadstone TH North Dakota, LLC

  2815 SW 16th Street   Minot   ND   Occupied   No

Broadstone BPS Montana, LLC

  2300 Grant Road   Billings   MT   Occupied   No

Broadstone BPS Montana, LLC

  3050 Great Northern Avenue   Missoula   MT   Occupied   No

Broadstone ALH Texas, LLC

  4501 Mountain Creek Parkway   Dallas   TX   Occupied   No

 

Page 15 of 21



--------------------------------------------------------------------------------

Broadstone HOME Texas, LLC

  1600 East Plano Parkway   Plano   TX   Occupied   No

CF Alpha & Golf KS Propco, LLC

  670 North 1800 Road   Lecompton   KS   Occupied   No

CF Alpha & Golf MA Propco, LLC

  25 Research Drive   Westbourough   MA   Occupied   No

Broadstone CA Canada, LLC

  1337 Townline Road   Abbotsford   BC   Occupied   No

Broadstone CQ Illinois, LLC

  1109 East Lake Street   Streamwood   IL   Occupied   No

Broadstone CLE Illinois, LLC

  2400 West Central Road   Hoffman Estates   IL   Occupied   No

Broadstone FSLY Maryland, LLC

  8704 Bollman Place   Savage   MD   Occupied   No

Broadstone XELA Texas, LLC

  2701 East Grauwyler Road   Irving   TX   Occupied   No

Broadstone HHH Texas, LLC

  300 West FM 1417   Sherman   TX   Occupied   No

Broadstone HBC Arizona, LLC

  4201 North 45th Avenue   Phoenix   AZ   Occupied   No

Broadstone HBC Arizona, LLC

  2555 North Nevada Street   Chandler   AZ   Occupied   No

Broadstone HBC Arizona, LLC

  10201 East Valley Road   Prescott   AZ   Occupied   No

Broadstone HLM Ohio, LLC

  1700 Carillon Boulevard   Forest Park   OH   Occupied   No

Broadstone MNB Nebraska, LLC

  11222 I Street   Omaha   NE   Occupied   No

Broadstone NVLX Portfolio, LLC

  8096 East Highway 78   Villa Rica   GA   Occupied   No

Broadstone NVLX Portfolio, LLC

  2976 S. Commerce Way   Ogden   UT   Occupied   No

Broadstone PV California, LLC

  6101 Variel Avenue   Woodland Hills   CA   Occupied   No

Broadstone PRGS Portfolio, LLC

  8201 West Elowin Court   Visalia   CA   Occupied   No

Broadstone PRGS Portfolio, LLC

  1411 Pidco Drive   Plymouth   IN   Occupied   No

Broadstone REV New Jersey, LLC

  2121 Highway 27   Edison   NJ   Occupied   No

Broadstone TF Oklahoma, LLC

  5109 East Willow Road   Enid   OK   Occupied   No

Broadstone WRK California, LLC

  3366 East Muscat Avenue   Fresno   CA   Occupied   No

Broadstone BCI Iowa, LLC

  2900 Capital Way   Cedar Falls   IA   Occupied   No

  * List of Properties as of September 30, 2019.

 

Page 16 of 21



--------------------------------------------------------------------------------

     SCHEDULE 7.1.(f) - Part II: Liens

 

     Borrower    Lender   Outstanding
Balance *   Maturity    Collateral Description

1    

  Broadstone PFS New Jersey, LLC                Wilmington Trust NA  
$20,408,577.85   6-Aug-25   

 

Preferred Freezer - 536 Fayette Street, Perth Amboy NJ 08861

 

2

  Broadstone TSGA Kentucky, LLC    M&T Bank   $4,948,633.00   1-Aug-21   

 

425 Centre View Boulevard, Crestview Hills KY 41017

 

3

  Broadstone PIC Illinois, LLC    Stan Corp   $549,012.99   1-Aug-30   

 

Physcians Immediate Care - 1000 E. Riverside Blvd, Loves Park IL 61111

 

4

  GRC Durham, LLC    Sun Life    $10,913,394.24     1-Oct-21   

 

Implus Footware - 2001 T.W. Alexander Dr, Durham, NC 27703

 

5

  Broadstone HC California, LLC    Aegon   $7,552,938.81   1-Oct-23   

 

The Hess Collection - 1166 Commerce Blvd, American Canyon, CA 94503

 

6

  Broadstone WFM Sterling    PNC Bank   $17,980,549.67   1-Nov-26   

 

Wegmans - 45131 Columbia Place, Sterling, VA 20166

 

7

  Broadstone ATI Massachusetts, LLC    Wilmington Trust NA   $49,340,119.98  
1-Feb-28   

 

Axcelis - 108 Cherry Hill Drive, Beverly, MA 01915

 

        * Loan balances as of September 30, 2019.



--------------------------------------------------------------------------------

        SCHEDULE 7.1.(g) - Existing Indebtedness

 

    Borrower   Lender   Outstanding Balance ***   Guarantor   Security  
Collateral Description (if any)              

1    

  Borrower (Note and Guaranty Agreement for 4.84% Guaranteed Senior Notes due
4.18.27)   Note Purchasers   $150,000,000   Parent   None   N/A

2

  Borrower (Note and Guaranty Agreement for 5.09% Series B Guaranteed Senior
Notes due 7.2.28 and 8.19% Series C Guaranteed Senior Notes due 7.2.30)  
Note Purchasers   $325,000,000   Parent   None   N/A

3

  Borrower (Credit Agreement)   M&T Bank, as administrative agent  
Revolver: $303,300,000.00; Term Loan 1: $265,000,000.00; Term Loan 2:
$190,000,000.00; Swingline: $0   Parent   None   N/A

4

  Borrower (Term Loan Agreement)   Capital One, National Association, as
administrative agent   $450,000,000   Parent   None   NA

5

  Borrower (Term Loan Agreement)   JPMorgan Chase Bank, N.A., as administrative
agent   $300,000,000   Parent   None   NA

6

  Borrower   James and Douglas Huseby, individuals   $750,000.00   Parent   None
  N/A

7

  Broadstone PIC Illinois, LLC   Stan Corp   $549,012.99   Borrower   Mortgage  
Physcians Immediate Care - 1000 E. Riverside Blvd, Loves Park IL 61111

8

  GRC Durham, LLC   Sun Life   $10,913,394.24   Parent and Borrower*   Mortgage
  Implus Footware - 2001 T.W. Alexander Dr, Durham, NC 27703

9

  Broadstone HC California, LLC   Aegon   $7,552,938.81   Parent and Borrower*  
Mortgage   The Hess Collection - 1166 Commerce Blvd, American Canyon, CA 94503  
           

10

  Broadstone WFM Sterling   PNC Bank   $17,980,549.67   Borrower   Mortgage  
Wegmans - 45131 Columbia Place, Sterling, VA 20166

11

  Broadstone TSGA Kentucky, LLC   M&T Bank   $4,948,633.00  
  Parent and Borrower       Mortgage   Tri-State Gastroenterology Associates -
425 Centre View Blvd, Crestview Hills, KY 41017

12

  Broadstone PFS New Jersey, LLC   Wilimington Trust   $20,408,577.85  
Borrower*   Mortgage   Preferred Freezer Services - 536 Fayette Street, Perth
Amboy, NJ 08861              

13

  Broadstone ATI Massachusetts, LLC    Wilimington Trust   $49,340,119.98  
Borrower*   Mortgage     Axcelis - 108 Cherry Hill Drive, Beverly, MA 01915

 

  *

Non-recourse guaranty with customary exceptions for fraud, misapplication of
funds, environmental indemnities, voluntary bankruptcy, collusive involuntary
bankruptcy and other similar exceptions to non-recourse liability.

 

 

  **

Non-recourse guaranty but will automatically become full recourse if the ratio
of net operating income from the property (after deduction of all applicable
operating expenses) to the annual principal and interest payments under the note
is less than 1.2.

 

 

  ***

Loan balances as of September 30, 2019.



--------------------------------------------------------------------------------

SCHEDULE 7.1.(h) - Material Contracts

 

    Borrower    

1   

  That certain Note and Guaranty Agreement, dated as of March 16, 2017, by and
among Broadstone Net Lease, LLC, as Issuer, Broadstone Net Lease, Inc., as
Parent Guarantor, and the Purchasers identified therein, relating to the
issuance and sale of $150,000,000 in aggregate principal amount of the Issuer’s
4.84% Guaranteed Senior Notes due April 18, 2027.    

2

  That certain Note and Guaranty Agreement, dated as of July 2, 2018, by and
among Broadstone Net Lease, LLC, as Issuer, Broadstone Net Lease, Inc., as
Parent Guarantor, and the Purchasers identified therein, relating to the
issuance and sale of $225,000,00 in aggregate principal amount of the Issuer’s
5.09% Series B Guaranteed Senior Notes due July 2, 2028, and $100,000,000 in
aggregate principal amount of the Issuer’s 5.19% Series C Guaranteed Senior
Notes due July 2, 2030.    

3

  That certain Credit Agreement dated as of June 22, 2017, by and among
Broadstone Net Lease, Inc., Broadstone Net Lease, LLC, each of the financial
institutions party thereto, Manufacturers and Traders Trust Company, as
Administrative Agent, and the other parties thereto.    

4

  That certain Term Loan Agreement dated as of February 27, 2019, by and among
Broadstone Net Lease, Inc., Broadstone Net Lease, LLC, each of the financial
institutions party thereto, Capital One, National Association, as Administrative
Agent, and the other parties thereto.    

5

  That certain Term Loan Agreement dated as of August 2, 2019, by and among
Broadstone Net Lease, Inc., Broadstone Net Lease, LLC, each of the financial
institutions party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent,
and the other parties thereto.



--------------------------------------------------------------------------------

SCHEDULE 7.1.(i) - Litigation

None.



--------------------------------------------------------------------------------

SCHEDULE 7.1.(r) - Affiliate Transactions

None.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption Agreement (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [the][each] Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each]1 Assignee identified in item 2 below ([the][each,
an] “Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]2 hereunder are several and not joint.]3
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, restated,
supplemented, or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by [the][each] Assignee. The
Standard Terms and Conditions set forth in Annex 1 attached hereto are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a Lender]
[their respective capacities as Lenders] under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the facility identified below (including without limitation any guarantees
included in such facility), and (ii) to the extent permitted to be assigned
under Applicable Law, all claims, suits, causes of action and any other right of
[the Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

 

1 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

2 Select as appropriate.

3 Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

A-1



--------------------------------------------------------------------------------

1.

 

Assignor[s]:

  

                                             

    

                                             

 

[Assignor [is] [is not] a Defaulting Lender]

2.

 

Assignee[s]:

  

                                             

    

                                             

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

3.

 

Borrower(s):

  

Broadstone Net Lease, LLC

4.

 

Administrative Agent:

   JPMorgan Chase Bank, N.A., as the Administrative Agent under the Credit
Agreement

5.

 

Credit Agreement:

   The Term Loan Agreement dated as of February 7, 2020, among Broadstone Net
Lease, LLC, Broadstone Net Lease, Inc., the financial institutions party thereto
and their assignees under Section 13.6 thereof, JPMorgan Chase Bank, N.A., as
Administrative Agent

6.

 

Assigned Interest[s]:

  

 

Assignor[s]

   Assignee[s]    Aggregate Amount of Term Loan Commitment/Loans
for all Lenders4   

Amount of Term Loan

Commitment/Loans

Assigned

  

Percentage Assigned of Term Loan Commitment/

Loans5

  

CUSIP

Number

          $    $    %                 $    $    %                 $    $    % 
    

[7.         Trade Date:                                             ]6

[Page break]

 

 

4 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

5 Set forth, to at least 9 decimals, as a percentage of the Term Loan
Commitment/Loans of all Lenders thereunder.

6 To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

A-2



--------------------------------------------------------------------------------

Effective Date:                    , 20     [TO BE INSERTED BY THE
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]7 [NAME OF ASSIGNOR] By:                                         
                                            Title:  
                                                                                
  [NAME OF ASSIGNOR] By:                                         
                                            Title:  
                                                                                
  ASSIGNEE[S]8 [NAME OF ASSIGNEE] By:                                         
                                            Title:  
                                                                                
  [NAME OF ASSIGNEE] By:                                         
                                            Title:  
                                                                                
 

 

 

7 

Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

8 

Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

 

A-3



--------------------------------------------------------------------------------

[Consented to and]9 Accepted: JPMORGAN CHASE BANK, N.A., as Administrative Agent
By:                                                                            
Title:                                        
                                    [Consented to:]10 [BROADSTONE NET LEASE,
LLC,

By:

 

 

Broadstone Net Lease, Inc., Managing

Member

By:                                                                            
Name:                                        
                                    Title:  
                                                                         ]

 

 

9 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

10 

To be added only if the consent of the Borrower and/or other parties is required
by the terms of the Credit Agreement.

 

A-4



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.      Representations and Warranties.

1.1    Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2.    Assignee[s]. [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an Eligible Assignee as
defined in the Credit Agreement (subject to such consents, if any, as may be
required under such definition), (iii) from and after the Effective Date
specified for this Assignment and Assumption, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 9.1. or 9.2 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent, any Joint Lead Arranger, the Assignor or any other Lender
or any of their respective Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached to
the Assignment and Assumption is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
[the][such] Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, any Joint Lead Arranger, [the][any]
Assignor or any other Lender or any of their respective Related Parties, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with

 

A-5



--------------------------------------------------------------------------------

their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2.        Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date specified for this Assignment and Assumption. The Assignor[s] and the
Assignee[s] shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to such Effective Date or with respect to
the making of this assignment directly between themselves.

3.        General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy or by any Approved Electronic Platform shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

A-6



--------------------------------------------------------------------------------

EXHIBIT B

[INTENTIONALLY OMITTED]

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF GUARANTY

GUARANTY

THIS GUARANTY dated as of February 7, 2020 (this “Guaranty”), executed and
delivered by each of the undersigned and the other Persons from time to time
party hereto pursuant to the execution and delivery of an Accession Agreement in
the form of Annex I hereto (all of the undersigned, together with such other
Persons each a “Guarantor” and collectively, the “Guarantors”) in favor of
JPMorgan Chase Bank, N.A., in its capacity as Administrative Agent (together
with its successors and assigns, the “Administrative Agent”) for the Lenders
under that certain Term Loan Agreement dated as of February 7, 2020 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among Broadstone Net Lease, LLC, a New York limited
liability company, (the “Borrower”), Broadstone Net Lease, Inc., a Maryland
corporation, (the “Parent Guarantor”), the financial institutions party thereto
and their assignees under Section 13.6 thereof (the “Lenders”), and the
Administrative Agent, for its benefit and the benefit of the Lenders (the
Administrative Agent and the Lenders, each individually a “Guarantied Party” and
collectively, the “Guarantied Parties”).

WHEREAS, pursuant to the Credit Agreement, the Administrative Agent and the
Lenders have agreed to make available to the Borrower certain financial
accommodations on the terms and conditions set forth in the Credit Agreement;

WHEREAS, the Borrower and each of the Guarantors, though separate legal
entities, are mutually dependent on each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interests to obtain financing from the Administrative Agent
and the Lenders through their collective efforts;

WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Administrative Agent and the Lenders making such financial
accommodations available to the Borrower under the Credit Agreement and,
accordingly, each Guarantor is willing to guarantee the Borrower’s obligations
to the Administrative Agent and the Lenders on the terms and conditions
contained herein; and

WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a condition
to the Administrative Agent and the Lenders making, and continuing to make, such
financial accommodations to the Borrower.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:

Section 1. Guaranty. Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”): (a) all
indebtedness, liabilities, obligations, covenants and duties owing by the
Borrower to the Administrative Agent or any Guarantied Party under or in
connection with the Credit Agreement and any other Loan Document, including
without limitation, the repayment of

 

C-1



--------------------------------------------------------------------------------

all principal of the Loans and the payment of all interest, Fees, charges,
attorneys’ fees and other amounts payable to the Administrative Agent or any
Guarantied Party thereunder (including, to the extent permitted by Applicable
Law, interest, Fees and other amounts that would accrue and become due after the
filing of a case or other proceeding under the Bankruptcy Code (as defined
below) or other similar Applicable Law but for the commencement of such case or
proceeding, whether or not such amounts are allowed or allowable in whole or in
part in such case or proceeding); (b) any and all extensions, renewals,
modifications, amendments or substitutions of the foregoing; (c) all other
Obligations; and (d) all expenses, including, without limitation, reasonable
attorneys’ fees and disbursements, that are incurred by the Administrative Agent
or any of the Guarantied Parties in the enforcement of any of the foregoing or
any obligation of such Guarantor hereunder.

Section 2. Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account. Accordingly, none of the Administrative Agent or the Guarantied
Parties shall be obligated or required before enforcing this Guaranty against
any Guarantor: (a) to pursue any right or remedy any of them may have against
the Borrower, any other Guarantor or any other Person or commence any suit or
other proceeding against the Borrower, any other Guarantor or any other Person
in any court or other tribunal; (b) to make any claim in a liquidation or
bankruptcy of the Borrower, any other Guarantor or any other Person; or (c) to
make demand of the Borrower, any other Guarantor or any other Person or to
enforce or seek to enforce or realize upon any collateral security, if any, held
by the Administrative Agent or any Guarantied Party which may secure any of the
Guarantied Obligations.

Section 3. Guaranty Absolute. Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the
Administrative Agent or the Guarantied Parties with respect thereto. The
liability of each Guarantor under this Guaranty shall be absolute, irrevocable
and unconditional in accordance with its terms and shall remain in full force
and effect without regard to, and shall not be released, suspended, discharged,
terminated or otherwise affected by, any circumstance or occurrence whatsoever,
including without limitation, the following (whether or not such Guarantor
consents thereto or has notice thereof):

(a)    (i) any change in the amount, interest rate or due date or other term of
any of the Guarantied Obligations, (ii) any change in the time, place or manner
of payment of all or any portion of the Guarantied Obligations, (iii) any
amendment or waiver of, or consent to the departure from or other indulgence
with respect to, the Credit Agreement, any other Loan Document, or any other
document or instrument evidencing or relating to any Guarantied Obligations, or
(iv) any waiver, renewal, extension, addition, or supplement to, or deletion
from, or any other action or inaction under or in respect of, the Credit
Agreement, any of the other Loan Documents, or any other documents, instruments
or agreements relating to the Guarantied Obligations or any other instrument or
agreement referred to therein or evidencing any Guarantied Obligations or any
assignment or transfer of any of the foregoing;

 

C-2



--------------------------------------------------------------------------------

(b)    any lack of validity or enforceability of the Credit Agreement, any of
the other Loan Documents, or any other document, instrument or agreement
referred to therein or evidencing any Guarantied Obligations or any assignment
or transfer of any of the foregoing;

(c)    any furnishing to the Administrative Agent or the Guarantied Parties of
any security for the Guarantied Obligations, or any sale, exchange, release or
surrender of, or realization on, any collateral, if any, securing any of the
Obligations;

(d)    any settlement or compromise of any of the Guarantied Obligations, any
security therefor, or any liability of any other party with respect to the
Guarantied Obligations, or any subordination of the payment of the Guarantied
Obligations to the payment of any other liability of the Borrower or any other
Loan Party;

(e)    any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to such Guarantor,
the Borrower, any other Loan Party or any other Person, or any action taken with
respect to this Guaranty by any trustee or receiver, or by any court, in any
such proceeding;

(f)    any act or failure to act by the Borrower, any other Loan Party or any
other Person which may adversely affect such Guarantor’s subrogation rights, if
any, against the Borrower to recover payments made under this Guaranty;

(g)    any nonperfection or impairment of any security interest or other Lien,
if any, on any collateral securing in any way any of the Guarantied Obligations;

(h)    any application of sums paid by the Borrower, any other Guarantor or any
other Person with respect to the liabilities of the Borrower to the
Administrative Agent or the Guarantied Parties, regardless of what liabilities
of the Borrower remain unpaid;

(i)    any defect, limitation or insufficiency in the borrowing powers of the
Borrower or in the exercise thereof;

(j)    any defense, set-off, claim or counterclaim (other than indefeasible
payment and performance in full) which may at any time be available to or be
asserted by the Borrower, any other Loan Party or any other Person against the
Administrative Agent or any of the Guarantied Parties;

(k)    any change in the corporate existence, structure or ownership of the
Borrower or any other Loan Party;

(l)    any statement, representation or warranty made or deemed made by or on
behalf of the Borrower, any Guarantor or any other Loan Party under any Loan
Document, or any amendment hereto or thereto, proves to have been incorrect or
misleading in any respect; or

(m)    any other circumstance which might otherwise constitute a defense
available to, or a discharge of, a Guarantor hereunder (other than indefeasible
payment and performance in full).

 

C-3



--------------------------------------------------------------------------------

Section 4. Action with Respect to Guarantied Obligations. The Administrative
Agent and the Guarantied Parties may, at any time and from time to time, without
the consent of, or notice to, any Guarantor, and without discharging any
Guarantor from its obligations hereunder, take any and all actions described in
Section 3 of this Guaranty and may otherwise: (a) amend, modify, alter or
supplement the terms of any of the Guarantied Obligations, including, but not
limited to, extending or shortening the time of payment of any of the Guarantied
Obligations or changing the interest rate that may accrue on any of the
Guarantied Obligations; (b) amend, modify, alter or supplement the Credit
Agreement or any other Loan Document; (c) sell, exchange, release or otherwise
deal with all, or any part, of any collateral, if any, securing any of the
Obligations; (d) release any other Loan Party or other Person liable in any
manner for the payment or collection of the Guarantied Obligations;
(e) exercise, or refrain from exercising, any rights against the Borrower, any
other Guarantor or any other Person; and (f) apply any sum, by whomsoever paid
or however realized, to the Guarantied Obligations in such order as the
Administrative Agent and the Guarantied Parties shall elect.

Section 5.     Representations and Warranties. Each Guarantor hereby makes to
the Administrative Agent and the Guarantied Parties all of the representations
and warranties made by the Borrower with respect to or in any way relating to
such Guarantor in the Credit Agreement and the other Loan Documents, as if the
same were set forth herein in full.

Section 6. Covenants. Each Guarantor will comply with all covenants which the
Borrower is to cause such Guarantor to comply with under the terms of the Credit
Agreement or any of the other Loan Documents.

Section 7. Waiver. Each Guarantor, to the fullest extent permitted by Applicable
Law, hereby waives notice of acceptance hereof or any presentment, demand,
protest or notice of any kind, and any other act or thing, or omission or delay
to do any other act or thing, which in any manner or to any extent might vary
the risk of such Guarantor or which otherwise might operate to discharge such
Guarantor from its obligations hereunder.

Section 8. Inability to Accelerate Loan. If the Administrative Agent and/or the
Guarantied Parties are prevented under Applicable Law or otherwise from
demanding or accelerating payment of any of the Guarantied Obligations by reason
of any automatic stay or otherwise, the Administrative Agent and/or the
Guarantied Parties shall be entitled to receive from each Guarantor, upon demand
therefor, the sums which otherwise would have been due had such demand or
acceleration occurred.

Section 9.     Reinstatement of Guarantied Obligations. If claim is ever made on
the Administrative Agent or any of the Guarantied Parties for repayment or
recovery of any amount or amounts received in payment or on account of any of
the Guarantied Obligations, and the Administrative Agent or such Guarantied
Party repays all or part of said amount by reason of (a) any judgment, decree or
order of any court or administrative body of competent jurisdiction, or (b) any
settlement or compromise of any such claim effected by the Administrative Agent
or such Guarantied Party with any such claimant (including the Borrower or a
trustee in bankruptcy for the Borrower), then and in such event each Guarantor
agrees that any such judgment, decree, order, settlement or compromise shall be
binding on it, notwithstanding any revocation hereof or the cancellation of the
Credit Agreement, any of the other Loan Documents, or any other instrument

 

C-4



--------------------------------------------------------------------------------

evidencing any liability of the Borrower, and such Guarantor shall be and remain
liable to the Administrative Agent or such Guarantied Party for the amounts so
repaid or recovered to the same extent as if such amount had never originally
been paid to the Administrative Agent or such Guarantied Party.

Section 10. Subrogation. Upon the making by any Guarantor of any payment
hereunder for the account of the Borrower, such Guarantor shall be subrogated to
the rights of the payee against the Borrower; provided, however, that such
Guarantor shall not enforce any right or receive any payment by way of
subrogation or otherwise take any action in respect of any other claim or cause
of action such Guarantor may have against the Borrower arising by reason of any
payment or performance by such Guarantor pursuant to this Guaranty, unless and
until all of the Guarantied Obligations have been indefeasibly paid and
performed in full. If any amount shall be paid to such Guarantor on account of
or in respect of such subrogation rights or other claims or causes of action,
such Guarantor shall hold such amount in trust for the benefit of the
Administrative Agent and the Guarantied Parties and shall forthwith pay such
amount to the Administrative Agent to be credited and applied against the
Guarantied Obligations, whether matured or unmatured, in accordance with the
terms of the Credit Agreement or to be held by the Administrative Agent as
collateral security for any Guarantied Obligations existing.

Section 11. Payments Free and Clear. All sums payable by each Guarantor
hereunder, whether of principal, interest, Fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any Taxes), and if any Guarantor
is required by Applicable Law or by a Governmental Authority to make any such
deduction or withholding, such Guarantor shall pay to the Administrative Agent
and the Guarantied Parties such additional amount as will result in the receipt
by the Administrative Agent and the Guarantied Parties of the full amount
payable hereunder had such deduction or withholding not occurred or been
required.

Section 12. Set-off. In addition to any rights now or hereafter granted under
any of the other Loan Documents or Applicable Law and not by way of limitation
of any such rights, each Guarantor hereby authorizes the Administrative Agent,
each Lender and any of their respective Affiliates, at any time while an Event
of Default exists, without any prior notice to such Guarantor or to any other
Person, any such notice being hereby expressly waived, but in the case of a
Lender or an Affiliate of a Lender subject to receipt of the prior written
consent of the Administrative Agent exercised in its reasonable discretion, to
set off and to appropriate and to apply any and all deposits (general or
special, including, but not limited to, indebtedness evidenced by certificates
of deposit, whether matured or unmatured) and any other indebtedness at any time
held or owing by the Administrative Agent, such Lender, or any Affiliate of the
Administrative Agent or such Lender, to or for the credit or the account of such
Guarantor against and on account of any of the Guarantied Obligations, although
such obligations shall be contingent or unmatured.

Section 13. Subordination. Each Guarantor hereby expressly covenants and agrees
for the benefit of the Administrative Agent and the Guarantied Parties that all
obligations and liabilities of the Borrower to such Guarantor of whatever
description, including without limitation, all intercompany receivables of such
Guarantor from the Borrower (collectively, the “Junior Claims”) shall be
subordinate and junior in right of payment to all Guarantied Obligations. If an
Event of Default shall exist, then no Guarantor shall accept any direct or
indirect payment (in cash, property

 

C-5



--------------------------------------------------------------------------------

or securities, by setoff or otherwise) from the Borrower on account of or in any
manner in respect of any Junior Claim until all of the Guarantied Obligations
have been indefeasibly paid in full.

Section 14. Avoidance Provisions. It is the intent of each Guarantor, the
Administrative Agent and the Guarantied Parties that in any Proceeding, such
Guarantor’s maximum obligation hereunder shall equal, but not exceed, the
maximum amount which would not otherwise cause the obligations of such Guarantor
hereunder (or any other obligations of such Guarantor to the Administrative
Agent and the Guarantied Parties) to be avoidable or unenforceable against such
Guarantor in such Proceeding as a result of Applicable Law, including without
limitation, (a) Section 548 of the Bankruptcy Code and (b) any state fraudulent
transfer or fraudulent conveyance act or statute applied in such Proceeding,
whether by virtue of Section 544 of the Bankruptcy Code or otherwise. The
Applicable Laws under which the possible avoidance or unenforceability of the
obligations of such Guarantor hereunder (or any other obligations of such
Guarantor to the Administrative Agent and the Guarantied Parties) shall be
determined in any such Proceeding are referred to as the “Avoidance Provisions”.
Accordingly, to the extent that the obligations of any Guarantor hereunder would
otherwise be subject to avoidance under the Avoidance Provisions, the maximum
Guarantied Obligations for which such Guarantor shall be liable hereunder shall
be reduced to that amount which, as of the time any of the Guarantied
Obligations are deemed to have been incurred under the Avoidance Provisions,
would not cause the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Administrative Agent and the Guarantied
Parties), to be subject to avoidance under the Avoidance Provisions. This
Section is intended solely to preserve the rights of the Administrative Agent
and the Guarantied Parties hereunder to the maximum extent that would not cause
the obligations of any Guarantor hereunder to be subject to avoidance under the
Avoidance Provisions, and no Guarantor or any other Person shall have any right
or claim under this Section as against the Administrative Agent and the
Guarantied Parties that would not otherwise be available to such Person under
the Avoidance Provisions.

Section 15. Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of the financial condition of the Borrower and the other
Guarantors, and of all other circumstances bearing upon the risk of nonpayment
of any of the Guarantied Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that neither
the Administrative Agent nor any of the Guarantied Parties shall have any duty
whatsoever to advise any Guarantor of information regarding such circumstances
or risks.

Section 16. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

SECTION 17. WAIVER OF JURY TRIAL.

(a)    EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG ANY GUARANTOR, THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS WOULD BE
BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY
AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE
LAW,

 

C-6



--------------------------------------------------------------------------------

EACH OF THE LENDERS, THE ADMINISTRATIVE AGENT AND EACH GUARANTOR HEREBY WAIVES
ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE
IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY
PARTY HERETO ARISING OUT OF THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR BY
REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG
ANY GUARANTOR, THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS OF ANY KIND OR
NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.

(b)    EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY LENDER, OR ANY RELATED PARTY OF THE FOREGOING IN
ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF
THE STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN, NEW YORK, NEW YORK,
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION. EACH PARTY FURTHER WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF
FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF
ANY ACTION BY THE ADMINISTRATIVE AGENT OR ANY LENDER OR THE ENFORCEMENT BY THE
ADMINISTRATIVE AGENT OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY
OTHER APPROPRIATE JURISDICTION.

(c)    THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF

 

C-7



--------------------------------------------------------------------------------

THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN
DOCUMENTS AND THE TERMINATION OF THIS GUARANTY.

Section 18. Loan Accounts. The Administrative Agent and each Lender may maintain
books and accounts setting forth the amounts of principal, interest and other
sums paid and payable with respect to the Guarantied Obligations, and in the
case of any dispute relating to any of the outstanding amount, payment or
receipt of any of the Guarantied Obligations or otherwise, the entries in such
books and accounts shall be deemed conclusive evidence of the amounts and other
matters set forth herein, absent manifest error. The failure of the
Administrative Agent or any Lender to maintain such books and accounts shall not
in any way relieve or discharge any Guarantor of any of its obligations
hereunder.

Section 19. Waiver of Remedies. No delay or failure on the part of the
Administrative Agent or any of the Guarantied Parties in the exercise of any
right or remedy it may have against any Guarantor hereunder or otherwise shall
operate as a waiver thereof, and no single or partial exercise by the
Administrative Agent or any of the Guarantied Parties of any such right or
remedy shall preclude any other or further exercise thereof or the exercise of
any other such right or remedy.

Section 20. Termination. This Guaranty shall remain in full force and effect
with respect to each Guarantor until the indefeasible payment in full of the
Guarantied Obligations and any other Obligation, the termination or expiration
of all of the Lenders’ and Administrative Agent’s obligations to make loans or
other financial accommodations to the Borrower, and the termination or
cancellation of the Credit Agreement in accordance with its terms.

Section 21. Successors and Assigns. Each reference herein to the Administrative
Agent or the Guarantied Parties shall be deemed to include such Person’s
respective successors and assigns (including, but not limited to, any holder of
the Guarantied Obligations) in whose favor the provisions of this Guaranty also
shall inure, and each reference herein to each Guarantor shall be deemed to
include such Guarantor’s successors and assigns, upon whom this Guaranty also
shall be binding. The Lenders may, in accordance with the applicable provisions
of the Credit Agreement, assign, transfer or sell any Guarantied Obligation, or
grant or sell participations in any Guarantied Obligations, to any Person
without the consent of, or notice to, any Guarantor and without releasing,
discharging or modifying any Guarantor’s obligations hereunder. Subject to
Section 13.9 of the Credit Agreement, each Guarantor hereby consents to the
delivery by the Administrative Agent or any Lender to any Assignee or
Participant (or any prospective Assignee or Participant) of any financial or
other information regarding the Borrower or any Guarantor. No Guarantor may
assign or transfer its rights or obligations hereunder to any Person without the
prior written consent of the Administrative Agent and all Guarantied Parties and
any such assignment or other transfer to which the Administrative Agent and all
of the Guarantied Parties have not so consented shall be null and void.

Section 22. JOINT AND SEVERAL OBLIGATIONS. THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.

 

C-8



--------------------------------------------------------------------------------

Section 23. Amendments. This Guaranty may not be amended except in a writing
signed by the Requisite Lenders (or all of the Lenders if required under the
terms of the Credit Agreement), the Administrative Agent and each Guarantor.

Section 24. Payments. All payments to be made by any Guarantor pursuant to this
Guaranty shall be made in Dollars, in immediately available funds to the
Administrative Agent at the Principal Office, not later than 2:00 p.m. on the
date of demand therefor.

Section 25. Notices. All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Administrative Agent or any Lender at its
respective address for notices provided for in the Credit Agreement, or (c) as
to each such party at such other address as such party shall designate in a
written notice to the other parties. Each such notice, request or other
communication shall be effective (i) if mailed, when received; (ii) if
telecopied, when transmitted; or (iii) if hand delivered, when delivered;
provided, however, that any notice of a change of address for notices shall not
be effective until received.

Section 26. Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

Section 27. Headings. Section headings used in this Guaranty are for convenience
only and shall not affect the construction of this Guaranty.

Section 28. Limitation of Liability. Neither the Administrative Agent nor any of
the Guarantied Parties, nor any Affiliate, officer, director, employee,
attorney, or agent of the Administrative Agent or any of the Guarantied Parties,
shall have any liability with respect to, and each Guarantor hereby waives,
releases, and agrees not to sue any of them upon, any claim for any special,
indirect, incidental, or consequential damages suffered or incurred by a
Guarantor in connection with, arising out of, or in any way related to, this
Guaranty or any of the other Loan Documents, or any of the transactions
contemplated by this Guaranty, the Credit Agreement or any of the other Loan
Documents. Each Guarantor hereby waives, releases, and agrees not to sue the
Administrative Agent or any of the Guarantied Parties or any of the
Administrative Agent’s or of any Guarantied Parties’, officers, directors,
employees, attorneys, or agents for punitive damages in respect of any claim in
connection with, arising out of, or in any way related to, this Guaranty, the
Credit Agreement or any of the other Loan Documents, or any of the transactions
contemplated by Credit Agreement or financed thereby.

Section 29. Electronic Delivery of Certain Information. Each Guarantor
acknowledges and agrees that information regarding the Guarantor may be
delivered electronically pursuant to Section 9.5 of the Credit Agreement.

Section 30. Right of Contribution. The Guarantors hereby agree as among
themselves that, if any Guarantor shall make an Excess Payment, such Guarantor
shall have a right of contribution from each other Guarantor in an amount equal
to such other Guarantor’s Contribution Share of such Excess Payment. The payment
obligations of any Guarantor under this Section shall be subordinate and subject
in right of payment to the Obligations until such time as the Obligations

 

C-9



--------------------------------------------------------------------------------

have been indefeasibly paid and performed in full and the Term Loan Commitments
have expired or terminated, and none of the Guarantors shall exercise any right
or remedy under this Section against any other Guarantor until such Obligations
have been indefeasibly paid and performed in full and the Term Loan Commitments
have expired or terminated. Subject to Section 10 of this Guaranty, this Section
shall not be deemed to affect any right of subrogation, indemnity, reimbursement
or contribution that any Guarantor may have under Applicable Law against the
Borrower in respect of any payment of Guarantied Obligations. Notwithstanding
the foregoing, all rights of contribution against any Guarantor shall terminate
from and after such time, if ever, that such Guarantor shall cease to be a
Guarantor in accordance with the applicable provisions of the Loan Documents.

Section 31. Definitions. (a) For the purposes of this Guaranty:

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights.

“Contribution Share” means, for any Guarantor in respect of any Excess Payment
made by any other Guarantor, the ratio (expressed as a percentage) as of the
date of such Excess Payment of (i) the amount by which the aggregate present
fair salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Guarantor (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of such
Guarantor hereunder) to (ii) the amount by which the aggregate present fair
salable value of all assets and other properties of the Loan Parties other than
the maker of such Excess Payment exceeds the amount of all of the debts and
liabilities (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Loan Parties) of the Loan
Parties other than the maker of such Excess Payment; provided, however, that,
for purposes of calculating the Contribution Shares of the Guarantors in respect
of any Excess Payment, any Guarantor that became a Guarantor subsequent to the
date of any such Excess Payment shall be deemed to have been a Guarantor on the
date of such Excess Payment and the financial information for such Guarantor as
of the date such Guarantor became a Guarantor shall be utilized for such
Guarantor in connection with such Excess Payment.

“Excess Payment” means the amount paid by any Guarantor in excess of its Ratable
Share of any Guarantied Obligations.

“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code; (ii) a
custodian (as defined in such Bankruptcy Code or any other applicable bankruptcy
laws) is appointed for, or takes charge of, all or any substantial part of the
property of any Guarantor; (iii) any other proceeding under any Applicable Law,
domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up or composition for adjustment of debts, whether now or hereafter in
effect, is commenced relating to any Guarantor; (iv) any Guarantor is
adjudicated insolvent or bankrupt; (v) any order of relief or other order
approving any such case or proceeding is entered by a court of competent
jurisdiction; (vi) any Guarantor makes a general assignment for the benefit of
creditors; (vii) any Guarantor shall fail to pay, or shall state that it is
unable to pay, or shall be

 

C-10



--------------------------------------------------------------------------------

unable to pay, its debts generally as they become due; (viii) any Guarantor
shall call a meeting of its creditors with a view to arranging a composition or
adjustment of its debts; (ix) any Guarantor shall by any act or failure to act
indicate its consent to, approval of or acquiescence in any of the foregoing; or
(x) any corporate action shall be taken by any Guarantor for the purpose of
effecting any of the foregoing.

“Ratable Share” means, for any Guarantor in respect of any payment of Guarantied
Obligations, the ratio (expressed as a percentage) as of the date of such
payment of Guarantied Obligations of (i) the amount by which the aggregate
present fair salable value of all of its assets and properties exceeds the
amount of all debts and liabilities of such Guarantor (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder) to (ii) the amount by which the
aggregate present fair salable value of all assets and other properties of all
of the Loan Parties exceeds the amount of all of the debts and liabilities
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of the Loan Parties hereunder) of the Loan
Parties; provided, however, that, for purposes of calculating the Ratable Shares
of the Guarantors in respect of any payment of Guarantied Obligations, any
Guarantor that became a Guarantor subsequent to the date of any such payment
shall be deemed to have been a Guarantor on the date of such payment and the
financial information for such Guarantor as of the date such Guarantor became a
Guarantor shall be utilized for such Guarantor in connection with such payment.

(b)    Terms not otherwise defined herein are used herein with the respective
meanings given them in the Credit Agreement.

[Signature on Next Page]

 

C-11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.

 

BROADSTONE NET LEASE, INC.,

a Maryland corporation

By:                                        
                                                  Name:  
                                                                               
        Title:                                        
                                                  Address for Notices: c/o
                                                                              
                                                         
                                                               Attn:  
                                                                               
        Telecopy Number:                                
                                   
Telephone Number:                                
                                 

 

Signature Page to Guaranty



--------------------------------------------------------------------------------

ANNEX I

FORM OF ACCESSION AGREEMENT

THIS ACCESSION AGREEMENT dated as of                 , 20    , executed and
delivered by                     , a                      (the “New Guarantor”),
in favor of JPMorgan Chase Bank, N.A., in its capacity as Administrative Agent
(together with its successors and assigns, the “Administrative Agent”) for the
Lenders under that certain Term Loan Agreement dated as of February 7, 2020 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement” ), by and among Broadstone Net Lease, LLC, a New York limited
liability company (the “Borrower”), Broadstone Net Lease, Inc., a Maryland
corporation, (the “Parent Guarantor”), the financial institutions party thereto
and their assignees under Section 13.6 thereof (the “Lenders”), and the
Administrative Agent, for its benefit and the benefit of the Lenders (the
Administrative Agent and the Lenders, each individually a “Guarantied Party” and
collectively, the “Guarantied Parties”).

WHEREAS, pursuant to the Credit Agreement, the Administrative Agent and the
Lenders have agreed to make available to the Borrower certain financial
accommodations on the terms and conditions set forth in the Credit Agreement;

WHEREAS, the Borrower, the New Guarantor, and the existing Guarantors, though
separate legal entities, are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation and have determined it to
be in their mutual best interests to obtain financing from the Administrative
Agent and the Lenders through their collective efforts;

WHEREAS, the New Guarantor acknowledges that it will receive direct and indirect
benefits from the Administrative Agent and the Lenders making such financial
accommodations available to the Borrower under the Credit Agreement and,
accordingly, the New Guarantor is willing to guarantee the Borrower’s
obligations to the Administrative Agent and the Lenders on the terms and
conditions contained herein; and

WHEREAS, the New Guarantor’s execution and delivery of this Agreement is a
condition to the Administrative Agent and the Lenders continuing to make such
financial accommodations to the Borrower.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:

Section 1. Accession to Guaranty. The New Guarantor hereby agrees that it is a
“Guarantor” under that certain Guaranty dated as of February 7, 2020 (as
amended, supplemented, restated or otherwise modified from time to time, the
“Guaranty”), made by the Parent Guarantor in favor of the Administrative Agent
and the Guarantied Parties and assumes all obligations of a “Guarantor”
thereunder and agrees to be bound thereby, all as if the New Guarantor had been
an original signatory to the Guaranty. Without limiting the generality of the
foregoing, the New Guarantor hereby:

 

Annex I



--------------------------------------------------------------------------------

(a)    irrevocably and unconditionally guarantees the due and punctual payment
and performance when due, whether at stated maturity, by acceleration or
otherwise, of all Guarantied Obligations (as defined in the Guaranty);

(b)    makes to the Administrative Agent and the Guarantied Parties as of the
date hereof each of the representations and warranties contained in Section 5 of
the Guaranty and agrees to be bound by each of the covenants contained in
Section 6 of the Guaranty; and

(c)    consents and agrees to each provision set forth in the Guaranty.

SECTION 2. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

Section 3. Definitions. Capitalized terms used herein and not otherwise defined
herein shall have their respective defined meanings given them in the Credit
Agreement.

[Signatures on Next Page]

 

Annex I



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.

 

[NEW GUARANTOR], a [                    ] By:  
                                                                           
Name:                                        
                                      Title:  
                                                                           
Address for Notices: c/o                                        
                                                                             
                                      Attn:  
                                                                           
Telecopy Number:                                                         
Telephone Number:                                                       

 

Accepted:

JPMORGAN CHASE BANK, N.A., as

Administrative Agent

By:

 

                                                             

Name:

 

                                                             

Title:

 

                                                             

Signature Page to Accession Agreement



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF NOTICE OF CONTINUATION

            , 20    

JPMorgan Chase Bank, N.A.

700 North Pearl Street, Floor 13, TXI2625,

Dallas, Texas 75201-7924

Attention: DLS – Elizabeth Mercado

Telephone: 214-965-2493

Email: elizabeth.mercado@chase.com

Ladies and Gentlemen:

Reference is made to that certain Term Loan Agreement dated as of February 7,
2020 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Broadstone Net Lease, LLC, a New
York limited liability company (the “Borrower”), Broadstone Net Lease, Inc., a
Maryland corporation, the financial institutions party thereto and their
assignees under Section 13.6 thereof (the “Lenders”), and JPMorgan Chase Bank,
N.A., as Administrative Agent (together with its successors and assigns, the
“Administrative Agent”). Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.

Pursuant to Section 2.8 of the Credit Agreement, the Borrower hereby requests a
Continuation of Loans under the Credit Agreement, and in that connection sets
forth below the information relating to such Continuation as required by such
Section of the Credit Agreement:

 

  1.

The requested date of such Continuation is             , 20    .

 

  2.

The aggregate principal amount of the Loans that is subject to the requested
Continuation is $         and the portion of such principal amount subject to
such Continuation is $        .

 

  3.

The current Interest Period of the Loans that is subject to such Continuation
ends on             , 20    .

 

  4.

The duration of the Interest Period for the Loans or portion thereof subject to
such Continuation is:

[Check one box only]

☐ one month

☐ three months

☐ six months

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the proposed date of the requested Continuation,
and after giving effect to such

 

D-1



--------------------------------------------------------------------------------

Continuation, (a) no Default or Event of Default shall exist; and (b) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, are true
and correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
is true and correct in all respects) except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects (except in the case of a representation or warranty
qualified by materiality, in which case such representation or warranty shall
have been true and correct in all respects) on and as of such earlier date) and
except for changes in factual circumstances expressly permitted under the Credit
Agreement.

 

BROADSTONE NET LEASE, LLC By:   Broadstone Net Lease, Inc.,   Managing Member
By:                                                                            
Name:                                        
                                    Title:  
                                                                         

 

D-2



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF NOTICE OF CONVERSION

            , 20    

JPMorgan Chase Bank, N.A.

700 North Pearl Street, Floor 13, TXI2625,

Dallas, Texas 75201-7924

Attention: DLS – Elizabeth Mercado

Telephone: 214-965-2493

Email: elizabeth.mercado@chase.com

Ladies and Gentlemen:

Reference is made to that certain Term Loan Agreement dated as of February 7,
2020 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Broadstone Net Lease, LLC, a New
York limited liability company (the “Borrower”), Broadstone Net Lease, Inc., a
Maryland corporation, the financial institutions party thereto and their
assignees under Section 13.6 thereof (the “Lenders”), and JPMorgan Chase Bank,
N.A., as Administrative Agent (together with its successors and assigns, the
“Administrative Agent”). Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.

Pursuant to Section 2.9 of the Credit Agreement, the Borrower hereby requests a
Conversion of Loans of one Type into Loans of another Type under the Credit
Agreement, and in that connection sets forth below the information relating to
such Conversion as required by such Section of the Credit Agreement:

 

  1.

The requested date of such Conversion is             , 20    .

 

  2.

The Type of the Loans to be Converted pursuant hereto is currently:

[Check one box only]

☐ Base Rate Loan

☐ LIBOR Loan

 

  3.

The aggregate principal amount of the Loans that is subject to the requested
Conversion is $and the portion of such principal amount subject to such
Conversion is $        .

 

E-1



--------------------------------------------------------------------------------

  4.

The amount of such Loans to be converted is to be converted into Loans of the
following Type:

[Check one box only]

☐ Base Rate Loan

☐ LIBOR Loan, with an initial Interest Period for a duration of:

[Check one box only]

☐ one month

☐ three months

☐ six months

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the proposed date of the requested Conversion, and
after giving effect to such Conversion, (a) no Default or Event of Default shall
exist; and (b) the representations and warranties made or deemed made by the
Borrower and each other Loan Party in the Loan Documents to which any of them is
a party, are true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty is true and correct in all respects) except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall have been true and correct in all respects) on
and as of such earlier date) and except for changes in factual circumstances
expressly permitted under the Credit Agreement.

 

BROADSTONE NET LEASE, LLC

By:   Broadstone Net Lease, Inc.,   Managing Member By:  

 

Name:  

 

Title:  

 

 

E-2



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF TERM NOTE

 

$[        ]

 

            , 20    

FOR VALUE RECEIVED, the undersigned, BROADSTONE NET LEASE, LLC, a New York
limited liability company (the “Borrower”) hereby unconditionally promises to
pay to the order of [                    ] (the “Lender”), in care of JPMORGAN
CHASE BANK, N.A., as Administrative Agent (the “Administrative Agent”), at its
address [                    ], or at such other address as may be specified by
the Administrative Agent to the Borrower, the principal sum of
[                    ] AND [    ]/100 DOLLARS ($[        ]), or such lesser
amount as may be the then outstanding and unpaid balance of all Loans made by
the Lender to the Borrower pursuant to, and in accordance with the terms of, the
Credit Agreement (as defined below).

The Borrower further agrees to pay interest at said office, in like money, on
the unpaid principal amount owing hereunder from time to time on the dates and
at the rates and at the times specified in the Credit Agreement.

This Term Note is one of the “Term Notes” referred to in the Term Loan Agreement
dated as of February 7, 2020 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among the Borrower,
Broadstone Net Lease, Inc., a Maryland corporation, the financial institutions
party thereto and their assignees under Section 13.6 thereof, and the
Administrative Agent, and is subject to, and entitled to, all provisions and
benefits thereof. Capitalized terms used herein and not defined herein shall
have the respective meanings given to such terms in the Credit Agreement. The
Credit Agreement, among other things, (a) provides for the making of a Term Loan
by the Lender to the Borrower in an aggregate amount not to exceed the Dollar
amount first above mentioned, (b) permits the prepayment of the Term Loans by
the Borrower subject to certain terms and conditions and (c) provides for the
acceleration of the Term Loans upon the occurrence of certain specified events.

The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

Time is of the essence for this Term Note.

[This Term Note is given in replacement of the Term Note dated             
    , 20    , in the original principal amount of $         previously delivered
to the Lender under the Credit Agreement. THIS TERM NOTE IS NOT INTENDED TO BE,
AND SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING
UNDER OR IN CONNECTION WITH THE OTHER TERM NOTE.]1

 

 

1 Language to be included in case of an assignment and need to issue a
replacement note to an existing Lender, either because such Lender’s Term Loan
Commitment has increased or decreased from what it was initially.

 

F-1



--------------------------------------------------------------------------------

THIS TERM NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

[Signature on Next Page]

 

F-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Term Note
under seal as of the date written above.

 

BROADSTONE NET LEASE, LLC

By:   Broadstone Net Lease, Inc.,   Managing Member By:  

 

Name:  

 

Title:  

 

 

F-3

Signature Page to Term Note



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF COMPLIANCE CERTIFICATE

Reference is made to that certain Term Loan Agreement dated as of February 7,
2020 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Broadstone Net Lease, LLC, a New
York limited liability company (the “Borrower”), Broadstone Net Lease, Inc., a
Maryland corporation, the financial institutions party thereto and their
assignees under Section 13.6 thereof (the “Lenders”), and JPMorgan Chase Bank,
N.A., as Administrative Agent (together with its successors and assigns, the
“Administrative Agent”). Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given to them in the Credit
Agreement.

Pursuant to Section 9.3 of the Credit Agreement, the undersigned hereby
certifies to the Administrative Agent and the Lenders that:

1.    The undersigned has reviewed the terms of the Credit Agreement and has
made a review of the transactions, financial condition and other affairs of the
Borrower and its Subsidiaries as of, and during the relevant accounting period
ending on         , 20    .

2.    Schedule 1 attached hereto accurately and completely (a) sets forth
reasonably detailed calculations required to establish compliance with
Section 10.1 of the Credit Agreement; and (b) sets forth in reasonable detail
(i) all of Borrower’s Qualifying Swaps and the notional amounts thereof,
(ii) each period, if any, during which the aggregate outstanding principal
amount of Term Loans that are LIBOR Loans and Borrower’s other Indebtedness
consisting of term loans bearing interest at a rate based on LIBOR exceeded the
total notional amount of all of Borrower’s Qualifying Swaps, and (iii) each
period, if any, during which the aggregate outstanding principal amount of all
LIBOR Loans and Borrower’s other Indebtedness bearing interest at a rate based
on LIBOR exceeded the total notional amount of all of Borrower’s Qualifying
Swaps, together with the amount of such excess during any such period.

3.    No Default or Event of Default exists [except as set forth on Attachment A
hereto, which accurately describes the nature of the conditions(s) or event(s)
that constitute (a) Default(s) or (an) Event (s) of Default and the actions
which the Borrower (is taking)(is planning to take) with respect to such
condition(s) or event(s)], and (b) the representations and warranties made or
deemed made by the Borrower and each other Loan Party in the Loan Documents to
which any of them is a party, are true and correct in all material respects
(except in the case of a representation or warranty qualified by materiality, in
which case such representation or warranty is true and correct in all respects)
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct in all material respects (except in the case of
a representation or warranty qualified by materiality, in which case such
representation or warranty shall have been true and correct in all respects) on
and as of such earlier date) and except for changes in factual circumstances
expressly permitted under the Credit Agreement.

 

G-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has signed this Compliance Certificate on
and as of         , 20    .

 

 

Name:     Title:       1 



            

  of Broadstone Net Lease, Inc.

 

 

 

1 

Certificate must be signed on behalf of the Parent by a Financial Officer (as
defined in the Credit Agreement) of the Parent.

 

G-2



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF NOTICE OF TERM LOAN BORROWING

            , 20    

JPMorgan Chase Bank, N.A.

700 North Pearl Street, Floor 13, TXI2625,

Dallas, Texas 75201-7924

Attention: DLS – Elizabeth Mercado

Telephone: 214-965-2493

Email: elizabeth.mercado@chase.com

Ladies and Gentlemen:

Reference is made to that certain Term Loan Agreement dated as of February 7,
2020 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Broadstone Net Lease, LLC, a New
York limited liability company (the “Borrower”), Broadstone Net Lease, Inc., a
Maryland corporation, the financial institutions party thereto and their
assignees under Section 13.6 thereof (the “Lenders”), and JPMorgan Chase Bank,
N.A., as Administrative Agent (together with its successors and assigns, the
“Administrative Agent”). Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.

 

  1.

Pursuant to Section 2.2(b) of the Credit Agreement, the Borrower hereby requests
that the Lenders make Term Loans to the Borrower in an aggregate amount equal to
$[        ].

 

  2.

The Borrower requests that such Term Loans be made available to the Borrower on
        .

 

  3.

The Borrower hereby requests that such Term Loans be of the following Type:

[Check one box only]

☐ Base Rate Loan

☐ LIBOR Loan, with an initial Interest Period for a duration of:

[Check one box only]

☐ one month

☐ three months

☐ six months

 

  4.

The Borrower requests that the proceeds of such Term Loans be made available

by                                                              
                                         
                                                                       

                                                              
                                         
                                                                           

                                                              
                                         
                                                                           

 

H-1



--------------------------------------------------------------------------------

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the date of the making of the requested Term Loans,
and after making such Term Loans, (a) no Default or Event of Default shall
exist; and (b) the representations and warranties made or deemed made by the
Borrower and each other Loan Party in the Loan Documents to which any of them is
a party, are true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty is true and correct in all respects) except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances expressly
permitted under the Credit Agreement In addition, the Borrower certifies to the
Administrative Agent and the Lenders that all conditions to the making of the
requested Term Loans contained in Article VI of the Credit Agreement will have
been satisfied at the time such Term Loans are made.

 

BROADSTONE NET LEASE, LLC

By:    Broadstone Net Lease, Inc.,    Managing Member By:   

 

Name:   

 

Title:   

 

 

H-2



--------------------------------------------------------------------------------

EXHIBIT I-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes) Reference is made to that certain Term Loan Agreement dated as of
February 7, 2020 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) by and among Broadstone Net Lease, LLC, a
New York limited liability company (the “Borrower”), Broadstone Net Lease, Inc.,
a Maryland corporation, the financial institutions party thereto and their
assignees under Section 13.6 thereof (the “Lenders”), and JPMorgan Chase Bank,
N.A., as Administrative Agent (together with its successors and assigns, the
“Administrative Agent”).

Pursuant to the provisions of Section 3.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan (s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c) (3)(A) of the Code, (iii) it is not a ten percent shareholder
of Borrower within the meaning of Section 871(h)(3) (B) of the Code and (iv) it
is not a controlled foreign corporation related to Borrower as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Agent and Borrower with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform Borrower and
Agent, and (2) the undersigned shall have at all times furnished Borrower and
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:  

 

Name:  

 

Title:  

 

Date:               , 20    

 

I-1-1



--------------------------------------------------------------------------------

EXHIBIT I-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Term Loan Agreement dated as of February 7,
2020 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) by and among Broadstone Net Lease, LLC, a New York
limited liability company (the “Borrower”), Broadstone Net Lease, Inc., a
Maryland corporation, the financial institutions party thereto and their
assignees under Section 13.6 thereof (the “Lenders”), and JPMorgan Chase Bank,
N.A., as Administrative Agent (together with its successors and assigns, the
“Administrative Agent”).

Pursuant to the provisions of Section 3.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

                                                                              
            [NAME OF PARTICIPANT] By:                                        
                                         Name:  
                                                                              
Title:                                        
                                         Date:  
                                         , 20    

 

I-2-1



--------------------------------------------------------------------------------

EXHIBIT I-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Term Loan Agreement dated as of February 7,
2020 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) by and among Broadstone Net Lease, LLC, a New York
limited liability company (the “Borrower”), Broadstone Net Lease, Inc., a
Maryland corporation, the financial institutions party thereto and their
assignees under Section 13.6 thereof (the “Lenders”), and JPMorgan Chase Bank,
N.A., as Administrative Agent (together with its successors and assigns, the
“Administrative Agent”).

Pursuant to the provisions of Section 3.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

                                                                         
                 [NAME OF PARTICIPANT] By:  
                                                                              
Name:                                        
                                         Title:  
                                                                              
Date:                                            , 20    

 

I-3-1



--------------------------------------------------------------------------------

EXHIBIT I-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to that certain Term Loan Agreement dated as of February 7,
2020 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) by and among Broadstone Net Lease, LLC, a New York
limited liability company (the “Borrower”), Broadstone Net Lease, Inc., a
Maryland corporation, the financial institutions party thereto and their
assignees under Section 13.6 thereof (the “Lenders”), and JPMorgan Chase Bank,
N.A., as Administrative Agent (together with its successors and assigns, the
“Administrative Agent”).

Pursuant to the provisions of Section 3.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of Borrower within the
meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Agent and Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform Borrower and Agent, and
(2) the undersigned shall have at all times furnished Borrower and Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.



--------------------------------------------------------------------------------

                                                                              
            [NAME OF LENDER] By:                                        
                                         Name:  
                                                                              
Title:                                        
                                         Date:  
                                         , 20    